--------------------------------------------------------------------------------

Exhibit 10.1
 
$500,000,000.00 REVOLVING CREDIT FACILITY


CREDIT AGREEMENT


by and among


BIG LOTS STORES, INC.,


THE GUARANTORS PARTY HERETO,


THE BANKS PARTY HERETO,


PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent,


WELLS FARGO BANK, National Association, as Syndication Agent,


PNC CAPITAL MARKETS LLC, as a Joint Lead Arranger and as a Joint Bookrunner,


WELLS FARGO BANK, National Association, as a Joint Lead Arranger and a Joint
Bookrunner,


U.S. Bank National Association, as a Documentation Agent,


Branch Banking and Trust Company, as a Documentation Agent,


Compass Bank, as a Documentation Agent,


and


The Huntington National Bank, as a Documentation Agent




Dated April 28, 2009

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



Section
     
Page
                   
1.
CERTAIN DEFINITIONS
1
 
1.1
Certain Definitions.
1
 
1.2
Construction.
24
   
1.2.1.
Number; Inclusion.
24
   
1.2.2.
Determination.
24
   
1.2.3.
Administrative Agent's Discretion and Consent.
25
   
1.2.4.
Documents Taken as a Whole.
25
   
1.2.5.
Headings.
25
   
1.2.6.
Implied References to this Agreement.
25
   
1.2.7.
Persons.
25
   
1.2.8.
Modifications to Documents.
25
   
1.2.9.
From, To and Through.
25
   
1.2.10.
Shall; Will.
25
 
1.3
Accounting Principles.
26
         
2.
REVOLVING CREDIT AND SWING LOAN FACILITIES
26
 
2.1
Revolving Credit and Swing Loan Commitments.
26
   
2.1.1.
Revolving Credit Loans.
26
   
2.1.2.
Swing Loans.
26
 
2.2
Nature of Banks' Obligations with Respect to Revolving Credit Loans.
27
 
2.3
Facility Fees.
27
 
2.4
Revolving Credit Loan Requests; Swing Loan Requests.
27
   
2.4.1.
Revolving Credit Loan Requests.
27
   
2.4.2.
Swing Loan Requests.
28
 
2.5
Making Revolving Credit Loans and Swing Loans; Revolving Credit Notes and Swing
Notes.
28
   
2.5.1.
Making Revolving Credit Loans.
28
   
2.5.2.
Making Swing Loans.
29
   
2.5.3.
Revolving Credit Notes.
29
   
2.5.4.
Swing Note.
29
 
2.6
Borrowings to Repay Swing Loans.
29
 
2.7
Use of Proceeds.
29
 
2.8
Letter of Credit Subfacility.
30
   
2.8.1.
Issuance of Letters of Credit.
30
   
2.8.2.
Letter of Credit Fees.
30
   
2.8.3.
Disbursements, Reimbursement.
31
   
2.8.4.
Repayment of Participation Advances.
32
   
2.8.5.
Documentation.
33
   
2.8.6.
Determinations to Honor Drawing Requests.
33
   
2.8.7.
Nature of Participation and Reimbursement Obligations.
33
   
2.8.8.
Indemnity.
35
   
2.8.9.
Liability for Acts and Omissions.
35
 
2.9
Optional Termination or Reduction of Revolving Credit Commitments.
37


 
- i -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




Section
     
Page
         
3.
INTEREST RATES
37
 
3.1
Interest Rate Options.
37
   
3.1.1.
Revolving Credit Interest Rate Options.
38
   
3.1.2.
Rate Quotations.
38
   
3.1.3.
Change in Fees or Interest Rates.
38
 
3.2
Interest Periods.
39
 
3.3
Interest After Default.
39
   
3.3.1.
Interest Rate.
39
   
3.3.2.
Letter of Credit Fees.
39
   
3.3.3.
Other Obligations.
39
   
3.3.4.
Acknowledgment.
39
 
3.4
Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.
40
   
3.4.1.
Unascertainable.
40
   
3.4.2.
Illegality; Increased Costs; Deposits Not Available.
40
   
3.4.3.
Administrative Agent's and Bank's Rights.
40
 
3.5
Selection of Interest Rate Options.
41
         
4.
PAYMENTS
41
 
4.1
Payments.
41
 
4.2
Pro Rata Treatment of Banks.
42
 
4.3
Interest Payment Dates.
42
 
4.4
Voluntary Prepayments.
42
   
4.4.1.
Right to Prepay.
42
   
4.4.2.
Replacement of a Bank.
43
   
4.4.3.
Change of Lending Office.
44
 
4.5
Mandatory Prepayments.
44
   
4.5.1.
Reduction of Revolving Credit Commitments.
44
   
4.5.2.
Issuance of Other Indebtedness.
45
   
4.5.3.
Application among Interest Rate Options.
45
 
4.6
Additional Compensation in Certain Circumstances.
45
   
4.6.1.
Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.
45
   
4.6.2.
Indemnity.
46
 
4.7
Settlement Date Procedures.
47
         
5.
REPRESENTATIONS AND WARRANTIES
47
 
5.1
Representations and Warranties.
47
   
5.1.1.
Organization and Qualification.
47
   
5.1.2.
Capitalization and Ownership.
48
   
5.1.3.
Subsidiaries.
48
   
5.1.4.
Power and Authority.
48
   
5.1.5.
Validity and Binding Effect.
48
   
5.1.6.
No Conflict.
49
   
5.1.7.
Litigation.
49
   
5.1.8.
Title to Properties.
49


 
- ii -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




Section
     
Page
             
5.1.9.
Financial Statements.
49
   
5.1.10.
Use of Proceeds; Margin Stock; Section 20 Subsidiaries.
50
   
5.1.11.
Full Disclosure.
50
   
5.1.12.
Taxes.
51
   
5.1.13.
Consents and Approvals.
51
   
5.1.14.
No Event of Default; Compliance with Instruments.
51
   
5.1.15.
Patents, Trademarks, Copyrights, Licenses, Etc.
52
   
5.1.16.
Insurance.
52
   
5.1.17.
Compliance with Laws.
52
   
5.1.18.
Material Contracts; Burdensome Restrictions.
52
   
5.1.19.
Investment Companies; Regulated Entities.
53
   
5.1.20.
Plans and Benefit Arrangements.
53
   
5.1.21.
Employment Matters.
54
   
5.1.22.
Environmental Matters.
54
   
5.1.23.
Senior Debt Status.
56
   
5.1.24.
Anti-Terrorism Laws.
56
   
5.1.25.
Inactive Subsidiaries.
57
 
5.2
Updates to Schedules.
57
         
6.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
58
 
6.1
First Loans and Letters of Credit.
58
   
6.1.1.
Officer's Certificate.
58
   
6.1.2.
Corporate Secretary's and/or Secretary's Certificate.
58
   
6.1.3.
Delivery of Loan Documents.
59
   
6.1.4.
Opinion of Counsel.
59
   
6.1.5.
Legal Details.
59
   
6.1.6.
Payment of Fees.
59
   
6.1.7.
Consents.
60
   
6.1.8.
Officer's Certificate Regarding MACs.
60
   
6.1.9.
No Violation of Laws.
60
   
6.1.10.
No Actions or Proceedings.
60
   
6.1.11.
Lien Searches.
60
   
6.1.12.
Insurance Policies.
60
   
6.1.13.
Termination Statements:  Release Statements and Other Releases.
61
   
6.1.14.
Financial Projections.
61
   
6.1.15.
Repayment of Prohibited Indebtedness.
61
   
6.1.16.
Debt Rating.
61
   
6.1.17.
Other Documents and Conditions.
61
 
6.2
Each Additional Loan or Letter of Credit.
61
         
7.
COVENANTS
62
 
7.1
Affirmative Covenants.
62
   
7.1.1.
Preservation of Existence, Etc.
62
   
7.1.2.
Payment of Liabilities, Including Taxes, Etc.
62
   
7.1.3.
Maintenance of Insurance.
62


 
- iii -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




Section
     
Page
             
7.1.4.
Maintenance of Properties and Leases.
63
   
7.1.5.
Maintenance of Patents, Trademarks, Etc.
63
   
7.1.6.
Visitation Rights.
63
   
7.1.7.
Keeping of Records and Books of Account.
63
   
7.1.8.
Plans and Benefit Arrangements.
64
   
7.1.9.
Compliance with Laws.
64
   
7.1.10.
Use of Proceeds.
64
   
7.1.11.
Subordination of Intercompany Loans.
64
   
7.1.12.
Anti-Terrorism Laws.
64
 
7.2
Negative Covenants.
65
   
7.2.1.
Indebtedness.
65
   
7.2.2.
Liens.
66
   
7.2.3.
Guaranties.
66
   
7.2.4.
Loans and Investments.
66
   
7.2.5.
Liquidations, Mergers, Consolidations, Acquisitions.
67
   
7.2.6.
Dispositions of Assets or Subsidiaries.
68
   
7.2.7.
Affiliate Transactions.
69
   
7.2.8.
Subsidiaries, Partnerships and Joint Ventures; Excluded Inactive Subsidiaries;
Excluded Active Subsidiaries.
69
   
7.2.9.
Continuation of or Change in Business.
70
   
7.2.10.
Plans and Benefit Arrangements.
70
   
7.2.11.
Fiscal Year.
71
   
7.2.12.
Issuance of Stock or Other Equity Interests.
71
   
7.2.13.
Changes in Organizational Documents.
71
   
7.2.14.
Capital Expenditures and Capital Leases.
71
   
7.2.15.
Maximum Leverage Ratio.
72
   
7.2.16.
Minimum Fixed Charge Coverage Ratio.
72
   
7.2.17.
Negative Pledges.
72
 
7.3
Reporting Requirements.
72
   
7.3.1.
Quarterly Financial Statements.
73
   
7.3.2.
Annual Financial Statements.
73
   
7.3.3.
Certificate of the Borrower and the Parent.
74
   
7.3.4.
Notice of Default.
74
   
7.3.5.
Notice of Litigation.
74
   
7.3.6.
Certain Events.
75
   
7.3.7.
Notice of Change in Debt Rating.
75
   
7.3.8.
Budgets, Forecasts, Other Reports and Information.
75
   
7.3.9.
Notices Regarding Plans and Benefit Arrangements.
76
         
8.
DEFAULT
77
 
8.1
Events of Default.
77
   
8.1.1.
Payments Under Loan Documents.
77
   
8.1.2.
Breach of Warranty.
78
   
8.1.3.
Breach of Negative Covenants or Visitation Rights.
78
   
8.1.4.
Breach of Other Covenants.
78


 
- iv -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




Section
     
Page
             
8.1.5.
Defaults in Other Agreements or Indebtedness.
78
   
8.1.6.
Final Judgments or Orders.
78
   
8.1.7.
Loan Document Unenforceable.
78
   
8.1.8.
Proceedings Against Assets.
79
   
8.1.9.
Notice of Lien or Assessment.
79
   
8.1.10.
Insolvency.
79
   
8.1.11.
Events Relating to Plans and Benefit Arrangements.
79
   
8.1.12.
Cessation of Business.
80
   
8.1.13.
Change of Control.
80
   
8.1.14.
Involuntary Proceedings.
80
   
8.1.15.
Voluntary Proceedings.
80
 
8.2
Consequences of Event of Default.
81
   
8.2.1.
Events of Default Other Than Bankruptcy or Reorganization Proceedings.
81
   
8.2.2.
Bankruptcy or Reorganization Proceedings.
81
   
8.2.3.
Set-off.
81
   
8.2.4.
Suits, Actions, Proceedings.
82
   
8.2.5.
Application of Proceeds.
82
   
8.2.6.
Other Rights and Remedies.
83
         
9.
THE ADMINISTRATIVE AGENT
83
 
9.1
Appointment.
83
 
9.2
Delegation of Duties.
83
 
9.3
Nature of Duties; Independent Credit Investigation.
83
 
9.4
Actions in Discretion of Administrative Agent; Instructions From the Banks.
84
 
9.5
Reimbursement and Indemnification of Administrative Agent by the Loan Parties.
84
 
9.6
Exculpatory Provisions; Limitation of Liability.
85
 
9.7
Reimbursement and Indemnification of Administrative Agent by Banks.
86
 
9.8
Reliance by Administrative Agent.
86
 
9.9
Notice of Default.
87
 
9.10
Notices.
87
 
9.11
Banks in Their Individual Capacities; Administrative Agent in its Individual
Capacity.
87
 
9.12
Holders of Notes.
87
 
9.13
Equalization of Banks.
88
 
9.14
Successor Administrative Agent.
88
 
9.15
Administrative Agent's Fee.
89
 
9.16
Availability of Funds.
89
 
9.17
Calculations.
89
 
9.18
No Reliance on Administrative Agent's Customer Identification Program.
89
 
9.19
Beneficiaries.
90
 
9.20
Syndication Agent and Documentation Agents.
90
         
10.
MISCELLANEOUS
90
 
10.1
Modifications, Amendments or Waivers.
90


 
- v -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




Section
     
Page
             
10.1.1.
Increase of Commitment; Extension of Expiration Date,
90
   
10.1.2.
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment.
90
   
10.1.3.
Release of Guarantor.
91
   
10.1.4.
Miscellaneous.
91
 
10.2
No Implied Waivers; Cumulative Remedies; Writing Required.
91
 
10.3
Reimbursement and Indemnification of Banks by the Loan Parties; Taxes.
91
 
10.4
Holidays.
93
 
10.5
Funding by Branch, Subsidiary or Affiliate.
93
   
10.5.1.
Notional Funding.
93
   
10.5.2.
Actual Funding.
93
 
10.6
Notices.
94
 
10.7
Severability.
94
 
10.8
Governing Law.
95
 
10.9
Prior Understanding.
95
 
10.10
Duration; Survival.
95
 
10.11
Successors and Assigns.
95
 
10.12
Confidentiality.
97
   
10.12.1.
General.
97
   
10.12.2.
Sharing Information With Affiliates of the Banks.
97
 
10.13
Counterparts.
98
 
10.14
Administrative Agent's or Bank's Consent.
98
 
10.15
Exceptions.
98
 
10.16
CONSENT TO FORUM; WAIVER OF JURY TRIAL.
98
 
10.17
Certifications From Banks and Participants
99
   
10.17.1.
Tax Withholding Clause.
99
   
10.17.2.
USA Patriot Act.
99
 
10.18
Joinder of Guarantors.
100
 
10.19
USA Patriot Act Notification.
100


 
- vi -

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS


SCHEDULES
         
SCHEDULE 1.1(A)
-
PRICING GRID
SCHEDULE 1.1(B)
-
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(E)
-
EXCLUDED INACTIVE SUBSIDIARIES
SCHEDULE 1.1(P)(1)
-
PERMITTED INVESTMENTS
SCHEDULE 1.1(P)(2)
-
PERMITTED LIENS
SCHEDULE 1.1(R)
-
ROLLOVER LETTERS OF CREDIT
SCHEDULE 5.1.1
-
QUALIFICATIONS TO DO BUSINESS
SCHEDULE 5.1.2
-
CAPITALIZATION
SCHEDULE 5.1.3
-
SUBSIDIARIES
SCHEDULE 5.1.7
-
LITIGATION
SCHEDULE 5.1.8
-
OWNED REAL PROPERTY
SCHEDULE 5.1.13
-
CONSENTS AND APPROVALS
SCHEDULE 5.1.16
-
INSURANCE POLICIES
SCHEDULE 5.1.20
-
EMPLOYEE BENEFIT PLAN DISCLOSURES
SCHEDULE 5.1.21
-
EMPLOYMENT MATTERS
SCHEDULE 5.1.22
-
ENVIRONMENTAL DISCLOSURES
SCHEDULE 7.2.1
-
PERMITTED INDEBTEDNESS
SCHEDULE 7.2.3
-
EXISTING GUARANTIES
     
EXHIBITS
         
EXHIBIT 1.1(A)
-
ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G)(1)
-
GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)(A)
-
GUARANTY AGREEMENT (PARENT)
EXHIBIT 1.1(G)(2)(B)
-
GUARANTY AGREEMENT (SUBSIDIARIES)
EXHIBIT 1.1(I)
-
INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(R)
-
REVOLVING CREDIT NOTE
EXHIBIT 1.1(S)
-
SWING LOAN NOTE
EXHIBIT 2.4.1
-
REVOLVING CREDIT LOAN REQUEST
EXHIBIT 2.4.2
-
SWING LOAN REQUEST
EXHIBIT 7.2.5
-
ACQUISITION COMPLIANCE CERTIFICATE
EXHIBIT 7.3.3
-
QUARTERLY COMPLIANCE CERTIFICATE


 
- vii -

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


THIS CREDIT AGREEMENT is dated April 28, 2009 and is made by and among Big Lots
Stores, Inc., an Ohio corporation (the "Borrower"), each of the Guarantors (as
hereinafter defined), the Banks (as hereinafter defined), PNC Bank, National
Association, in its capacity as administrative agent for the Banks under this
Agreement (hereinafter referred to in such capacity as the "Administrative
Agent"), Wells Fargo Bank, National Association, in its capacity as syndication
agent for the Banks under this Agreement (hereinafter referred to in such
capacity as the "Syndication Agent"),  and U.S. Bank National Association,
Branch Banking and Trust Company, Compass Bank and The Huntington National Bank,
each in its capacity as a documentation agent for the Banks under this Agreement
(hereinafter collectively referred to in such capacity as the "Documentation
Agents").


WITNESSETH:


WHEREAS, the Borrower has requested the Banks to provide a revolving credit
facility (including a letter of credit subfacility) to the Borrower in an
aggregate principal amount of Five  Hundred Million and 00/100 Dollars
($500,000,000.00); and


WHEREAS, the credit facility shall be used (i) to repay certain existing
indebtedness of the Borrower including amounts due under the Prior Loan
Agreement (as hereinafter defined), (ii) to provide working capital to the
Borrower, and (iii) for general corporate purposes of the Borrower, including
transaction costs and expenses, letters of credit, capital expenditures of the
Loan Parties permitted pursuant to Section 7.2.14 [Capital Expenditures and
Capital Leases] and Permitted Acquisitions (as hereinafter defined); and


WHEREAS, the Banks are willing to provide such credit including letters of
credit upon the terms and conditions hereinafter set forth.


NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, covenant and
agree as follows:


1.           CERTAIN DEFINITIONS


1.1           Certain Definitions.


In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:


Additional Borrower Amendment shall have the meaning assigned to that term in
Section 10.3.


Adjusted Consolidated EBITDAR shall mean, as of any date of determination,
Consolidated EBITDAR for the period equal to the immediately preceding twelve
(12) consecutive months, as adjusted to include without duplication the
difference between (a) the sum of (i) net income plus (ii) depreciation, plus
(iii) amortization, plus (iv) other non-cash charges to net income, plus (v)
interest expense, plus (vi) income tax expense, plus (vii) rental expense, minus
(b) non-cash credits to net income, all calculated as set forth in the
definition of "Consolidated EBITDAR" below, for such period of any Persons or
assets acquired by any Loan Party during such period on a pro forma basis for
such period as if such Permitted Acquisition had occurred on the first day of
such period as evidenced by pro forma financial statements in form and substance
satisfactory to the Administrative Agent, in each case determined and
consolidated for the Parent and its Subsidiaries in accordance with GAAP.

 
 

--------------------------------------------------------------------------------

 

Administrative Agent shall mean PNC Bank and its successors and assigns.


Administrative Agent's Fee shall have the meaning assigned to that term in
Section 9.15.


Administrative Agent's Letter shall have the meaning assigned to that term in
Section 9.15.


Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds twenty percent (20%) or more of
any class of the voting or other equity interests of such Person, or (iii)
twenty percent (20%) or more of any class of voting interests or other equity
interests of which is beneficially owned or held, directly or indirectly, by
such Person.  Control, as used in this definition, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, including the power to elect a majority of
the directors or trustees of a corporation or trust, as the case may be.


Agreement shall mean this Credit Agreement, as the same may be supplemented,
amended, modified or restated from time to time, including all schedules and
exhibits.


Alternate Source shall have the meaning given to such term in the definition of
Euro-Rate.


Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department's Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).


Applicable Commercial Letter of Credit Fee Percentage shall mean the percentage
at the indicated Debt Rating of the Borrower in the pricing grid on Schedule
1.1(A), attached hereto and made a part hereof, below the heading "Commercial
Letter of Credit Fee Percentage".

 
- 2 -

--------------------------------------------------------------------------------

 

Applicable Facility Fee Percentage shall mean the percentage at the indicated
Debt Rating of the Borrower in the pricing grid on Schedule 1.1(A), attached
hereto and made a part hereof, below the heading "Facility Fee Percentage".


Applicable Margin shall mean, as applicable, (i) the percentage margin to be
added to the Base Rate under the Base Rate Option at the indicated Debt Rating
of the Borrower in the pricing grid on Schedule 1.1(A), attached hereto and made
a part hereof, below the heading "Base Rate Margin" or (ii) the percentage
margin to be added to the Euro-Rate under the Euro-Rate Option at the indicated
Debt Rating of the Borrower in the pricing grid on Schedule 1.1(A), attached
hereto and made a part hereof, below the heading "Euro-Rate Margin".  The
Applicable Margin shall be computed in accordance with the parameters set forth
on Schedule 1.1(A).


Applicable Standby Letter of Credit Fee Percentage shall mean the percentage at
the indicated Debt Rating of the Borrower in the pricing grid on Schedule
1.1(A), attached hereto and made a part hereof, below the heading "Standby
Letter of Credit Fee Percentage".


Approved Fund means any Fund that is administered or managed by (a) a Bank, (b)
an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.


Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among an Eligible Assignee, a Transferor Bank and the
Administrative Agent, as Administrative Agent and on behalf of the remaining
Banks, substantially in the form of Exhibit 1.1(A).


Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from the Borrower, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required
hereunder.  The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.


Bank-Provided Hedge shall mean a Hedge Agreement which is provided by any Bank
and with respect to which the Administrative Agent confirms meets the following
requirements: such Hedge Agreement (i) is documented in a standard International
Swaps and Derivatives Association, Inc. Agreement (including any Schedule
thereto) or a similar agreement acceptable to such Bank, (ii) provides for the
method of calculating the reimbursable amount of the provider's credit exposure
in a reasonable and customary manner, and (iii) is entered into for hedging
(rather than speculative) purposes.  The liabilities of the Loan Parties to the
provider of any Bank-Provided Hedge (the "Hedge Liabilities") shall be
"Obligations" hereunder, guaranteed obligations under the Guaranty Agreements
and otherwise treated as Obligations for purposes of each of the other Loan
Documents.


Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

 
- 3 -

--------------------------------------------------------------------------------

 

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the interest rate per annum announced from time to
time by the Administrative Agent at its Principal Office as its then prime rate,
which rate may not be the lowest rate then being charged commercial borrowers by
the Administrative Agent, (ii) the Federal Funds Open Rate plus one-half of one
percent (.50%), and (iii) the Daily LIBOR Rate plus one percent (1.0%).


Base Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 3.1.1(i).


Benefit Arrangement shall mean at any time an "employee benefit plan," within
the meaning of Section 3(3) of ERISA, which is not a Plan, a Multiemployer Plan
or a Multiple Employer Plan and which is maintained, sponsored or otherwise
contributed to by any member of the ERISA Group.


Big Lots Capital Group shall mean, collectively, Big Lots Capital, Inc., an Ohio
corporation, and any hereinafter created direct or indirect Subsidiary of Big
Lots Capital, Inc., provided, that the Borrower owns all of the issued and
outstanding shares of capital stock of Big Lots Capital, Inc. and Big Lots
Capital, Inc. has granted a security interest in substantially all of its
personal property to the Borrower or another Loan Party.


Big Lots Supplemental Savings Plan shall mean the nonqualified deferred
compensation plan maintained for the benefit of employees of the Parent’s
Subsidiaries.


Blocked Person shall have the meaning assigned to such term in Section 5.1.24.2.


Borrower shall have the meaning assigned to such term in the preamble.


Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.


Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a Euro-Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.


Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Columbus, Ohio, and if the applicable Business Day relates to any
Loan to which the Euro-Rate Option applies, such day must also be a day on which
dealings are carried on in the London interbank market.

 
- 4 -

--------------------------------------------------------------------------------

 

Captive Insurance Entity shall mean an insurance company created and owned by a
Loan Party whose primary purpose is to provide coverage on the risk of the
Parent or the Parent's Subsidiaries.


Carryover Amount shall have the meaning assigned to such term in Section 7.2.14.


CIP Regulations shall have the meaning assigned to such term in Section 9.18.


Closing Date shall mean April 28, 2009.


Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.


Commercial Letter of Credit Fee shall have the meaning assigned to such term in
Section 2.8.2.


Commitment shall mean, as to any Bank, its Revolving Credit Commitment and, in
the case of the Administrative Agent, the aggregate of its Revolving Credit
Commitment and its Swing Loan Commitment, and Commitments shall mean the
aggregate of the Revolving Credit Commitment and Swing Loan Commitment of all of
the Banks.


Community Development Entity shall mean any corporation or partnership (or a
limited liability company designated as a corporation or partnership for federal
income tax purposes) organized under the laws of the United States of America or
any state thereof that meets the requirements of Section 45(D)(c) of the
Internal Revenue Code.


Compliance Certificate shall have the meaning assigned to such term in Section
7.3.3.


Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by any of the Loan Parties, directly or
indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent, (iii) any Guaranty given or
incurred by any Loan Party in connection therewith, and (iv) any other
consideration given or obligation incurred by any of the Loan Parties in
connection therewith, as each of the foregoing is recorded by the Loan Parties
in accordance with GAAP.


Consolidated EBITDAR shall mean, for any period of determination, without
duplication (i) the sum of consolidated net income, depreciation, amortization,
other non-cash charges to net income, interest expense, income tax expense and
Consolidated Rental Expense, minus (ii) non-cash credit to net income, in each
case determined and consolidated for the Parent and its Subsidiaries in
accordance with GAAP.


Consolidated Interest Expense shall mean, for any period of determination, the
aggregate amount of interest or fees paid, accrued or scheduled to be paid or
accrued in respect of any Indebtedness (including the interest portion of
rentals under capitalized leases) and all but the principal component of
payments in respect of conditional sales or other title retention agreements
paid, accrued or scheduled to be paid or accrued during such period, net of
interest income, in each case determined and consolidated for the Parent and its
Subsidiaries in accordance with GAAP.

 
- 5 -

--------------------------------------------------------------------------------

 

Consolidated Rental Expense shall mean, for any period of determination, the
aggregate rental amounts payable by the Parent and its Subsidiaries during such
period under any lease of real property having a remaining term (including any
required renewals or any renewals at the option of the lessor or lessee) of one
year or more (but does not include any amounts payable under capitalized leases
or performance rents), in each case determined and consolidated for the Parent
and its Subsidiaries in accordance with GAAP.


Consolidated Total Indebtedness shall mean, as of any date of determination, any
and all Indebtedness of the Parent and its Subsidiaries, in each case determined
and consolidated for the Parent and its Subsidiaries in accordance with GAAP.


Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.


Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Euro-Rate Reserve Percentage.


Debt Rating shall mean the rating of the Borrower's Indebtedness under this
Agreement by each of Standard & Poor's and/or Moody's.


Documentation Agents shall mean, collectively, U.S. Bank National Association,
Branch Banking and Trust Company, Compass Bank and The Huntington National Bank
and their respective successors and assigns.


Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.


Drawing Date shall have the meaning assigned to that term in Section 2.8.3.2.


Eligible Assignee shall mean any of the following Persons: (a) a Bank; (b) an
Affiliate of a Bank; (c) an Approved Fund; and (d) any other Person (other than
a natural person) approved by (i) the Administrative Agent, and (ii) unless an
Event of Default or Potential Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that, notwithstanding the foregoing, "Eligible Assignee" shall not
include any Loan Party or any of such Loan Party’s Affiliates or Subsidiaries
and; provided, further, that, notwithstanding the foregoing, a Person shall only
be an "Eligible Assignee" if (i) such Person shall have complied with the
requirements of Section 10.17, and (ii) the assignment to such Person shall not
constitute a "prohibited transaction" (as defined in Section 406 of ERISA or
Section 4975 of the Code).

 
- 6 -

--------------------------------------------------------------------------------

 

Environmental Complaint shall mean any (i) notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an Official
Body relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for personal injury (including death), property damage, natural
resource damage, contribution or indemnity for the costs associated with the
performance of Remedial Actions, direct recovery for the costs associated with
the performance of Remedial Actions, liens or encumbrances attached to or
recorded or levied against property for the costs associated with the
performance of Remedial Actions, civil or administrative penalties, criminal
fines or penalties, or declaratory or equitable relief arising under any
Environmental Laws; or (iv) subpoena, request for information or other written
notice or demand of any type issued to the Parent or any of its Subsidiaries by
an Official Body pursuant to any Environmental Laws.


Environmental Laws shall mean all federal, state, local and foreign Laws
(including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§
1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j, the
Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the Oil Pollution
Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 to 136y) each as amended, and any regulations
promulgated thereunder or any equivalent state or local Law, each as amended,
and any regulations promulgated thereunder and any consent decrees, settlement
agreements, judgments, orders, directives or any binding policies having the
force and effect of law issued by or entered into with an Official Body
pertaining or relating to:  (i) pollution or pollution control; (ii) protection
of human health from exposure to Regulated Substances; (iii) protection of the
environment and/or natural resources; (iv) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, sale, transport, storage, collection, distribution,
disposal or release or threat of release of Regulated Substances; (v) the
presence of Contamination; (vi) the protection of endangered or threatened
species; and (vii) the protection of Environmentally Sensitive Areas.


Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, consents, registrations, identification numbers, approvals
or authorizations required under Environmental Laws (i) to own, occupy or
maintain the Property; (ii) for the operations and business activities of the
Loan Parties; or (iii) for the performance of a Remedial Action.

 
- 7 -

--------------------------------------------------------------------------------

 

Environmental Records shall mean all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties which pursuant to Environmental Laws,
Environmental Permits or at the request or direction of an Official Body either
must be submitted to an Official Body or otherwise must be maintained.


Environmentally Sensitive Area shall mean (i) any wetland as defined by or
designated by applicable Laws, including applicable Environmental Laws; (ii) any
area designated as a coastal zone pursuant to applicable Laws, including
Environmental Laws; (iii) any area of historic or archeological significance or
scenic area as defined or designated by applicable Laws, including Environmental
Laws; (iv) habitats of endangered species or threatened species as designated by
applicable Laws, including Environmental Laws; (v) wilderness or refuge areas as
defined or designated by applicable Laws, including Environmental Laws; or (vi)
a floodplain or other flood hazard area as defined pursuant to any applicable
Laws.


ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.


ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.


Eurocurrency Liabilities shall have the meaning assigned to such term in the
definition of Euro-Rate Reserve Percentage.


Euro-Rate shall mean, with respect to the Loans comprising any Borrowing Tranche
to which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of one percent
(0.01%) per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on
such other substitute Bloomberg page that displays rates at which U.S. Dollar
deposits are offered by leading banks in the London interbank deposit market),
or the rate which is quoted by another source selected by the Administrative
Agent which has been approved by the British Bankers' Association as an
authorized information vendor for the purpose of displaying rates at which U.S.
Dollar deposits are offered by leading banks in the London interbank deposit
market (an "Alternate Source"), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage.  Such Euro-Rate may also be expressed by the following
formula:

 
- 8 -

--------------------------------------------------------------------------------

 
 
Euro-Rate =
London interbank offered rate quoted by Bloomberg on Page BBAM 1 (or substitute
page) or an Alternate Source
1.00 - Euro-Rate Reserve Percentage





The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.


Euro-Rate Interest Period shall mean the Interest Period applicable to a
Euro-Rate Loan.


Euro-Rate Option shall mean the option of the Borrower to have Revolving Credit
Loans bear interest at the rate and under the terms and conditions set forth in
Section 3.1.1(ii).


Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").


Event of Default shall mean any of the events described in Section 8.1 and
referred to therein as an "Event of Default."


Excess Interest shall have the meaning assigned to that term in Section 3.1.


Excluded Active Subsidiary shall mean any one or more of the following
Subsidiaries of any Loan Party:  (a) any entity in the Big Lots Capital Group,
(b) any Captive Insurance Entity, and (c) any Community Development Entity and
any Subsidiary of a Community Development Entity.  Any Excluded Active
Subsidiary that joins this Agreement as a Guarantor pursuant to Section 10.18
shall cease to be an Excluded Active Subsidiary.


Excluded Inactive Subsidiaries shall mean the Subsidiaries of the Parent listed
on Schedule 1.1(E).  Any Excluded Inactive Subsidiary which joins this Agreement
as a Guarantor pursuant to Section 10.18 shall cease to be an Excluded Inactive
Subsidiary.


Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.


Expiration Date shall mean April 28, 2012.


Facility Fee shall have the meaning assigned to that term in Section 2.3.

 
- 9 -

--------------------------------------------------------------------------------

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of three hundred sixty (360) days and actual days elapsed and rounded
upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New
York (or any successor) on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.


Federal Funds Open Rate for any day shall mean the rate per annum determined by
the Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the "open" rate
for federal funds transactions as of the opening of business for federal funds
transactions among members of the Federal Reserve System arranged by federal
funds brokers on such day, as quoted by Garvin Guybutler, any successor entity
thereto, or any other broker selected by the Administrative Agent, as set forth
on the applicable Telerate display page; provided, however; that if such day is
not a Business Day, the Federal Funds Open Rate for such day shall be the "open"
rate on the immediately preceding Business Day, or if no such rate shall be
quoted by a Federal funds broker at such time, such other rate as determined by
the Administrative Agent in accordance with its usual procedures.


Financial Projections shall have the meaning assigned to that term in Section
5.1.9(ii).


Fitch shall mean Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. and its
successors.


Fixed Charge Coverage Ratio shall mean the ratio of (a) Consolidated EBITDAR to
(b) the sum of (i) Consolidated Interest Expense and (ii) Consolidated Rental
Expense.


Foreign Subsidiary shall mean any Subsidiary of the Parent that is not organized
under the Laws of the United States or any state thereof.


Fund shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.


Governmental Acts shall have the meaning assigned to that term in Section 2.8.8.

 
- 10 -

--------------------------------------------------------------------------------

 

Guarantor shall mean separately, and Guarantors shall mean collectively, the
Parent and each of the Subsidiaries of the Parent which is a party to this
Agreement and which is designated as a "Guarantor" on the signature page hereof
and each other Subsidiary of the Parent which joins this Agreement as a
Guarantor after the date hereof pursuant to Section 10.18.  Each Subsidiary of
the Parent shall be a Guarantor except for (a) the Excluded Inactive
Subsidiaries listed on Schedule 1.1(E), (b) Excluded Active Subsidiaries and (c)
certain Foreign Subsidiaries as described in Section 7.2.8.


Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G)(1).


Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.


Guaranty Agreement or Guaranty Agreements shall mean, singularly or
collectively, as the context may require, the Guaranty and Suretyship Agreements
in substantially the form of (a) Exhibit 1.1(G)(2)(A) with respect to the Parent
and (b) Exhibit 1.1(G)(2)(B) with respect to the Subsidiaries that are
Guarantors, executed and delivered by the Guarantors to the Administrative Agent
for the benefit of the Banks on or after the date hereof, as amended, modified
or supplemented from time to time.


Hedge Agreements shall mean foreign exchange agreements, currency swap
agreements, interest rate exchange, collar, cap, swap, adjustable strike cap,
adjustable strike corridor agreements or similar hedging agreements entered into
by the Parent or its Subsidiaries in the ordinary course of business and not for
speculative purposes.


Hedge Liabilities shall have the meaning assigned to that term in the definition
of Bank-Provided Hedge.


Historical Statements shall have the meaning assigned to that term in Section
5.1.9(i).


ICC shall have the meaning specified in Section 10.8.


Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit or Hedge Agreement, (iv) any other transaction (including
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of business
which are not represented by a promissory note or other evidence of indebtedness
and (a) which are not more than thirty (30) days past due, or (b) to the extent
that such payables and expenses are more than thirty (30) days past due they are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made), or (v) any Guaranty of Indebtedness for
borrowed money.

 
- 11 -

--------------------------------------------------------------------------------

 

Ineligible Securities shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.


Insolvency Proceeding  shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of such Person or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshalling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.


Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I).


Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the Euro-Rate
Option.  Subject to the last sentence of this definition, such period shall be
one (1), two (2), three (3) or six (6) Months.  Such Interest Period shall
commence on the effective date of such Interest Rate Option, which shall be (i)
the Borrowing Date if the Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the Euro-Rate Option if the Borrower is renewing, or
converting to the Euro-Rate Option applicable to, outstanding
Loans.  Notwithstanding the second sentence hereof: (A) any Interest Period
which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.


Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.


Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.


Issuing Letter of Credit Bank shall mean with respect to a Letter of Credit, a
Bank which has issued that Letter of Credit pursuant to Section 2.8.  The
Administrative Agent shall be the Issuing Letter of Credit Bank under each
Rollover Letter of Credit that is a Standby Letter of Credit.  Any Bank which is
a Qualified Commercial Letter of Credit Bank may be the Issuing Letter of Credit
Bank with respect to Commercial Letters of Credit.

 
- 12 -

--------------------------------------------------------------------------------

 

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other similar agreements guaranteeing a
right of employment among any Loan Party and its employees.


Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.


Letter of Credit shall have the meaning assigned to that term in Section 2.8.1.


Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.8.3.4.


Letter of Credit Fees shall mean, collectively, the Commercial Letter of Credit
Fee and the Standby Letter of Credit Fee.


Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings.


Leverage Ratio shall mean, as of any date of determination, the ratio of (a) the
sum of (i) Consolidated Total Indebtedness on such date and (ii) four (4) times
Consolidated Rental Expense for the four (4) fiscal quarters ending on such
date, to (b) Adjusted Consolidated EBITDAR for the four (4) fiscal quarters
ending on such date.


Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).


LLC Interests shall have the meaning assigned to such term in Section 5.1.3.


Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreements, the Intercompany Subordination Agreement, the Notes,
agreements related to Bank-Provided Hedges, the Letters of Credit and any other
instruments, certificates or documents delivered or contemplated to be delivered
hereunder or thereunder or in connection herewith or therewith, as the same may
be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents.

 
- 13 -

--------------------------------------------------------------------------------

 

Loan Parties shall collectively mean the Borrower and the Guarantors and Loan
Party shall mean the Borrower or any Guarantor.


Loan Request shall mean a request for a Revolving Credit Loan or a Swing Loan or
a request to select, convert to or renew a Base Rate Option or Euro-Rate Option
with respect to an outstanding Revolving Credit Loan in accordance with Sections
2.4.1, 3.1 and 3.2.


Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan,
respectively.


Margin Stock shall mean margin stock as defined in Regulation U, together with
all official rulings and interpretations issued thereunder.


Material Adverse Change shall mean any set of circumstances or events which: (a)
has or could reasonably be expected to have any material adverse effect upon the
validity or enforceability of this Agreement or any other Loan Document; (b) is
or could reasonably be expected to be material and adverse to the business,
operations, properties, assets, or financial condition of the Loan Parties taken
as a whole; provided that a downgrade of the Borrower's Debt Ratings or a
Negative Pronouncement shall not in and of itself be deemed to be a Material
Adverse Change; (c) impairs materially or could reasonably be expected to impair
materially the ability of the Loan Parties taken as a whole to duly and
punctually pay or perform their Indebtedness; or (d) impairs materially or could
reasonably be expected to impair materially the ability of the Administrative
Agent or any of the Banks, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any other Loan Document.


Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period, e.g., January 15 to
February 14.  If any Euro-Rate Interest Period begins on a day of a calendar
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.


Moody's shall mean Moody's Investors Service, Inc. and its successors.


Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.


Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in Sections
4063 and 4064 of ERISA.

 
- 14 -

--------------------------------------------------------------------------------

 

Negative Pronouncement shall mean a public announcement by either Standard &
Poor's or Moody's with respect to a possible downgrade of, or negative outlook
with respect to, the Debt Ratings of the Borrower.


Net Proceeds shall mean the aggregate of the (after tax, if applicable, and
deduction for all reasonable costs and expenses) proceeds received by the Loan
Parties in connection with the issuance by any such Loan Party of unsecured
Indebtedness as permitted by Section 7.2.1(vii) hereof.


New York Potential Tax Claim shall mean the liability for taxes or gains arising
from the resale of real estate asserted by the New York State Department of
Taxation and Finance against some of the Excluded Inactive Subsidiaries
described in Schedule 5.1.7, attached hereto and made a part hereof.


Notes shall collectively mean the Revolving Credit Notes and the Swing Note.


Notices shall have the meaning assigned to that term in Section 10.6.


Obligation shall mean any obligation or liability of any of the Loan Parties to
the Administrative Agent or any of the Banks, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, under or in connection with this Agreement,
the Notes, the Letters of Credit, the Administrative Agent’s Letter or any other
Loan Document.  Obligations shall include the liabilities to any Bank under any
Bank-Provided Hedge but shall not include the liabilities to other Persons under
any other Hedge Agreement.


Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.


Order shall have the meaning assigned to such term in Section 2.8.9.


Parent shall mean Big Lots, Inc., an Ohio corporation.


Participation Advance shall mean, with respect to any Bank, such Bank's payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.8.3.3.


Partnership Interests shall have the meaning given to such term in Section
5.1.3.


PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 
- 15 -

--------------------------------------------------------------------------------

 

Permitted Acquisitions shall have the meaning assigned to such term in Section
7.2.5(iii).


Permitted Investments shall mean:


(i)             direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;


(ii)            commercial paper maturing in one (1) year or less rated not
lower than A-1, by Standard & Poor's, P-1 by Moody's or F-1 by Fitch on the date
of acquisition;


(iii)           demand deposits, time deposits or certificates of deposit
maturing within one year in any Bank or any other commercial banks whose
obligations are rated A-1, A or the equivalent or better by Standard & Poor's on
the date of acquisition;


(iv)           money market mutual funds or cash management trusts rated the
highest rating by Standard & Poor's, Moody's or Fitch (and not rated other than
the highest rating by Standard & Poor's, Moody's or Fitch) or investing solely
in investments described in clauses (i) through (iii) above;


(v)            fully collateralized repurchase agreements with a term of not
more than one hundred eighty (180) days for securities described in clause (i)
above and entered into with commercial banks whose obligations are rated A-1, A
or the equivalent or better by Standard & Poor's on the date of acquisition;


(vi)           short term tax-exempt securities rated not lower than BBB by
Standard & Poor's, Baa2 by Moody's or an equivalent rating by Fitch with
provisions for liquidity or maturity accommodations of two (2) years or less;


(vii)          investments in other readily marketable securities (excluding any
equity or equity-linked securities other than auction rate preferred securities)
which are rated P1 or P2 by Moody's, A1 or A2 by Standard & Poor's or F1 or F2
by Fitch (in lieu of a short term rating, a long term rating of not less than A2
by Moody's, A by Standard & Poor's or an equivalent rating by Fitch would
qualify under this subclause (vii), provided that no such security position
shall exceed five percent (5%) of the invested cash portfolio of the Loan
Parties); and


(viii)         any investment existing on the date of this Agreement and
described on Schedule 1.1(P)(1).


Permitted Liens shall mean:


(i)             Liens for taxes, assessments, or similar charges, incurred in
the ordinary course of business and which are not yet due and payable;


(ii)            Pledges or deposits made in the ordinary course of business to
secure payment of workmen's compensation, or to participate in any fund in
connection with workmen's compensation, unemployment insurance, old-age pensions
or other social security programs;

 
- 16 -

--------------------------------------------------------------------------------

 

(iii)           Liens of contractors, mechanics, materialmen, warehousemen,
carriers, or other like Liens, securing obligations incurred in the ordinary
course of business that are not yet due and payable and Liens of landlords
securing obligations to pay lease payments that are not yet due and payable or
in default;


(iv)           Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;


(v)            Encumbrances consisting of zoning restrictions, easements or
other restrictions on the use of real property, none of which materially impairs
the use of such property or the value thereof, and none of which is violated in
any material respect by existing or proposed structures or land use;


(vi)           Liens on property leased by or consigned to any Loan Party under
capital and operating leases or consignment arrangements permitted in Section
7.2.14  securing obligations of such Loan Party to the lessor under such leases;


(vii)          Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P)(2), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;


(viii)         Purchase Money Security Interests to the extent that the
aggregate amount of loans and deferred payments secured by such Purchase Money
Security Interests, when aggregated with the amount of Indebtedness secured by
Liens as permitted in clause (ix) below, do not exceed at any one time
outstanding Ten Million and 00/100 Dollars ($10,000,000.00) (excluding for the
purpose of this aggregate computation any loans or deferred payments secured by
Liens described on Schedule 1.1(P)(2));


(ix)            Liens on proceeds granted in connection with securities lending
transactions or reverse repurchase agreements involving United States Treasury
bonds to the extent the aggregate amount of the Indebtedness secured by such
Liens, when aggregated with the amount of loans and deferred payments secured by
Purchase Money Security Interests as permitted in  clause (viii) above, do not
exceed at any one time outstanding Ten Million and 00/100 Dollars
($10,000,000.00) (excluding for the purpose of this aggregate computation any
loans or deferred payments secured by Liens described on Schedule 1.1(P)(2));
and


(x)            The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, or (C) if payments thereof are covered in full
(subject to customary deductibles) by an insurance company of reputable standing
which has acknowledged that the applicable policy applies to the following and
is not reserving any right to contest applicability, and in any case they do not
in the aggregate materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

 
- 17 -

--------------------------------------------------------------------------------

 

(1)            Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;


(2)            Claims, Liens or encumbrances upon, and defects of title to, real
or personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;


(3)            Claims or Liens of mechanics, materialmen, warehousemen,
carriers, or other statutory nonconsensual Liens; or


(4)            Liens resulting from final judgments or orders described in
Section 8.1.6.


Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.


Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.


Potential Default shall mean any event or condition which with notice, passage
of time or a determination reasonably made by the Administrative Agent or the
Required Banks, or any combination of the foregoing, would constitute an Event
of Default.


PNC Bank shall mean PNC Bank, National Association, its successors and assigns.


Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.


Prior Loan Agreement shall mean the Credit Agreement, dated as of October 29,
2004, by and among the Borrower, certain Guarantors, the lenders party thereto,
PNC Bank, as syndication agent, National City Bank, as administrative agent, and
Wachovia Bank, N.A., as documentation agent, as amended, modified or
supplemented from time to time.

 
- 18 -

--------------------------------------------------------------------------------

 

Prior Loan Documents shall mean the Prior Loan Agreement and any and all other
related documents entered into in connection therewith, as amended, modified or
supplemented from time to time.


Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which (i)
no statutory exception exists or (ii) neither an individual nor a class
exemption has been issued by the United States Department of Labor.


Property shall mean all real property, both owned and leased, of any Loan Party.


Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one (1) month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one (1) month period as published in another publication
determined by the Administrative Agent).


Purchase Money Security Interest shall mean Liens upon real or tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such real
or tangible personal property.


Qualified Commercial Letter of Credit Bank shall mean the Administrative Agent
and any other Bank designated to issue Commercial Letters of Credit in a written
notice by the Borrower accepted in writing by such other Bank to the
Administrative Agent to which the Administrative Agent has not reasonably
objected to a Bank's designation as such within five (5) Business Days of
receipt of the Borrower's written notice of such designation and which
designation has not been revoked in a written notice by the Borrower to the
Administrative Agent; provided, however, that the Borrower may not have more
than four (4) Banks so designated at any one (1) time and the Borrower may not
revoke such designation of a Bank so long as such Bank has Commercial Letters of
Credit outstanding.


Qualified Hedge Agreement shall mean a Hedge Agreement with a financial
institution reasonably acceptable to the Administrative Agent and which (i) is
documented in a standard International Swap Dealer Association Agreement or a
similar agreement, (ii) provides for the method of calculating the reimbursable
amount of the provider's credit exposure in a reasonable and customary manner,
(iii) is entered into for hedging (rather than speculative) purposes, and (iv)
does not require that any collateral be provided as security for such Agreement.


Ratable Share shall mean the proportion that a Bank's Commitment (excluding the
Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Banks.


Register shall have the meaning assigned to that term in Section 10.11.

 
- 19 -

--------------------------------------------------------------------------------

 

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste,"
"pesticide" or "regulated substance" or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws, including petroleum
and petroleum products (including crude oil and any fractions thereof), natural
gas, synthetic gas and any mixtures thereof, asbestos, urea formaldehyde,
polychlorinated biphenyls, mercury, radon and radioactive materials.


Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.


Regulations shall have the meaning assigned to that term in Section 10.17.1


Reimbursement Obligation shall have the meaning assigned to such term in Section
2.8.3.2.


Remedial Action shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.


Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan, a Multiemployer Plan or
a Multiple Employer Plan.


Required Banks shall mean:


(i)             if there are no Loans, Reimbursement Obligations or Letter of
Credit Borrowings outstanding, Required Banks shall mean Banks whose Commitments
(excluding the Swing Loan Commitments) aggregate more than fifty percent (50%)
of the Commitments (excluding the Swing Loan Commitments) of all of the Banks,
or


(ii)            if there are Loans, Reimbursement Obligations, or Letter of
Credit Borrowings outstanding, Required Banks shall mean:


(A)           prior to a termination of the Commitments hereunder pursuant to
Section 8.2.1 or 8.2.2, any Bank or group of Banks if the sum of the Loans
(excluding the Swing Loans), Reimbursement Obligations and Letter of Credit
Borrowings of such Banks then outstanding aggregates more than fifty percent
(50%) of the total principal amount of all of the Loans (excluding the Swing
Loans), Reimbursement Obligations and Letter of Credit Borrowings then
outstanding.

 
- 20 -

--------------------------------------------------------------------------------

 

(B)           after a termination of the Commitments hereunder pursuant to
Section 8.2.1 or 8.2.2, any Bank or group of Banks if the sum of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings of such Banks then
outstanding aggregates more than fifty percent (50%) of the total principal
amount of all of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings then outstanding.  Reimbursement Obligations and Letter of Credit
Borrowings shall be deemed, for purposes of this definition, to be in favor of
the Administrative Agent and not a participating Bank if such Bank has not made
its Participation Advance in respect thereof and shall be deemed to be in favor
of such Bank to the extent of its Participation Advance if it has made its
Participation Advance in respect thereof.


Required Share shall have the meaning assigned to such term in Section 4.7.


Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Banks.


Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to the Borrower pursuant to Section 2.1.1 or
2.8.3.


Revolving Credit Loan Request shall mean a request for Revolving Credit Loans in
accordance with Section 2.4.1 hereof.


Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrower in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.


Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans outstanding and the Letters of Credit Outstanding.


Rollover Letters of Credit shall mean all letters of credit set forth on
Schedule 1.1(R) which were issued by the financial institution listed on
Schedule 1.1(R) under the Prior Loan Agreement prior to the date hereof upon the
application of a Loan Party and are outstanding on the Closing Date.


SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

 
- 21 -

--------------------------------------------------------------------------------

 

Section 20 Subsidiary shall mean the Subsidiary of the bank holding company
controlling any Bank, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.


Settlement Date shall mean any Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 4.7.


Shares shall have the meaning assigned to that term in Section 5.1.2.


Solvent shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in such Person's industry.  In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.


Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc., and its successors.


Standby Letter of Credit shall mean a Letter of Credit (including a direct pay
letter of credit) issued to support obligations of one or more of the Loan
Parties, contingent or otherwise, which finance the working capital and business
needs of the Loan Parties, but excluding any Letter of Credit (a) under which
the stated amount of such Letter of Credit increases automatically over time or
(b) that is a Commercial Letter of Credit.


Standby Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.8.2.


Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which fifty percent (50%) or more of the partnership interests are at the
time directly or indirectly owned by such Person or one or more of such Person's
Subsidiaries, (iii) any limited liability company of which such Person is a
member or of which fifty percent (50%) or more of the limited liability company
interests are at the time directly or indirectly owned by such Person or one or
more of such Person's Subsidiaries or (iv) any corporation, trust, partnership,
limited liability company or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.

 
- 22 -

--------------------------------------------------------------------------------

 

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.3.


Super-Majority Required Banks shall mean


(i)             if there are no Loans, Reimbursement Obligations or Letter of
Credit Borrowings outstanding, Super-Majority Required Banks shall mean Banks
whose Commitments (excluding the Swing Loan Commitments) aggregate at least
sixty-six and two-thirds of one percent (66-2/3%) of the Commitments (excluding
the Swing Loan Commitments) of all of the Banks, or


(ii)            if there are Loans, Reimbursement Obligations, or Letter of
Credit Borrowings outstanding, Super-Majority Required Banks shall mean:


(A)           prior to a termination of the Commitments hereunder pursuant to
Section 8.2.1 or 8.2.2, any Bank or group of Banks if the sum of the Loans
(excluding the Swing Loans), Reimbursement Obligations and Letter of Credit
Borrowings of such Banks then outstanding aggregates at least sixty-six and
two-thirds of one percent (66-2/3%) of the total principal amount of all of the
Loans (excluding the Swing Loans), Reimbursement Obligations and Letter of
Credit Borrowings then outstanding.


(B)           after a termination of the Commitments hereunder pursuant to
Section 8.2.1 or 8.2.2, any Bank or group of Banks if the sum of the Loans,
Reimbursement Obligations and Letter of Credit Borrowings of such Banks then
outstanding aggregates at least sixty-six and two-thirds of one percent
(66-2/3%) of the total principal amount of all of the Loans, Reimbursement
Obligations and Letter of Credit Borrowings then outstanding.


Reimbursement Obligations and Letter of Credit Borrowings shall be deemed, for
purposes of this definition, to be in favor of the Administrative Agent and not
a participating Bank if such Bank has not made its Participation Advance in
respect thereof and shall be deemed to be in favor of such Bank to the extent of
its Participation Advance if it has made its Participation Advance in respect
thereof.


Swing Loan Commitment shall mean PNC Bank's commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 hereof in an aggregate principal amount
up to Thirty Million and 00/100 Dollars ($30,000,000.00).


Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 hereof.


Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC Bank to the Borrower pursuant to
2.1.2.

 
- 23 -

--------------------------------------------------------------------------------

 

Swing Note shall mean the Swing Note of the Borrower in the form of Exhibit
1.1(S) evidencing the Swing Loans, together with all amendments, extensions,
renewals, replacements, refinancings or refundings thereof in whole or in part.


Syndication Agent shall mean Wells Fargo Bank, National Association.


Test Date shall mean, if at the time the rating of either Standard & Poor's or
Moody's with respect to the Borrower's Indebtedness under this Agreement shall
be less than BBB- or Baa3 and the rating of the other such rating agency with
respect to the Borrower's Indebtedness under this Agreement shall not be at
least BBB- or Baa3, or if there shall not be a rating in effect from such other
rating agency of the Borrower's Indebtedness under this Agreement, each date of
the making of any Loan or the issuance of any Letter of Credit hereunder.


Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.


UCP shall have the meaning specified in Section 10.8.


USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.


Website Posting shall have the meaning assigned to that term in Section 10.6.


Withholding Certificate shall have the meaning assigned to that term in Section
10.17.1.


1.2           Construction.


Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:


 
1.2.1.           Number; Inclusion.



references to the plural include the singular, the plural, the part and the
whole; "or" has the inclusive meaning represented by the phrase "and/or," and
"including" has the meaning represented by the phrase "including without
limitation";


 
1.2.2.           Determination.



references to "determination" of or by the Administrative Agent or the Banks
shall be deemed to include good-faith estimates by the Administrative Agent or
the Banks (in the case of quantitative determinations) and good-faith beliefs by
the Administrative Agent or the Banks (in the case of qualitative
determinations) and such determination shall be conclusive absent manifest
error;

 
- 24 -

--------------------------------------------------------------------------------

 

 
1.2.3.           Administrative Agent's Discretion and Consent.



whenever the Administrative Agent or the Banks are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good faith;


 
1.2.4.           Documents Taken as a Whole.



the words "hereof," "herein," "hereunder," "hereto" and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and, unless otherwise specified herein, not to any
particular provision of this Agreement or such other Loan Document;


 
1.2.5.           Headings.



the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;


 
1.2.6.           Implied References to this Agreement.



article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;


 
1.2.7.           Persons.



reference to any Person includes such Person's successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;


 
1.2.8.           Modifications to Documents.



reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;


 
1.2.9.           From, To and Through.



relative to the determination of any period of time, "from" means "from and
including," "to" means "to but excluding," and "through" means "through and
including"; and


 
1.2.10.         Shall; Will.



references to "shall" and "will" are intended to have the same meaning.

 
- 25 -

--------------------------------------------------------------------------------

 

 
1.3           Accounting Principles.



Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 7.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 7.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Historical Statements referred to in Section 5.1.9(i) [Historical
Statements].  In the event of any change after the date hereof in GAAP, and if
such change would result in the inability to determine compliance with the
financial covenants set forth in Section 7.2 [Negative Covenants] based upon the
Parent's regularly prepared financial statements by reason of the preceding
sentence, then the parties hereto agree to endeavor, in good faith, to agree
upon an amendment to this Agreement that would adjust such financial covenants
in a manner that would not affect the substance thereof, but would allow
compliance therewith to be determined in accordance with the Parent's financial
statements at that time.


2.           REVOLVING CREDIT AND SWING LOAN FACILITIES


 
2.1           Revolving Credit and Swing Loan Commitments.



 
2.1.1.           Revolving Credit Loans.



Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date provided that after giving effect to such
Revolving Credit Loan the aggregate amount of Revolving Credit Loans from such
Bank shall not exceed such Bank's Revolving Credit Commitment minus such Bank's
Ratable Share of the Letters of Credit Outstanding.  Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrower
may borrow, repay and reborrow pursuant to this Section 2.1.1.


 
2.1.2.           Swing Loans.



Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, and in order to facilitate loans and repayments
between Settlement Dates, PNC Bank may, at its option, cancelable at any time
for any reason whatsoever, make swing loans (the "Swing Loans") to the Borrower
at any time or from time to time after the date hereof to, but not including,
the Expiration Date, in an aggregate principal amount up to but not in excess of
Thirty Million and 00/100 Dollars ($30,000,000.00) (the "Swing Loan
Commitment"), provided that the aggregate principal amount of PNC Bank's Swing
Loans and the Revolving Credit Loans of all the Banks and the Letters of Credit
Outstanding at any one time outstanding shall not exceed the Revolving Credit
Commitments of all the Banks.  Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1.2.

 
- 26 -

--------------------------------------------------------------------------------

 

 
2.2           Nature of Banks' Obligations with Respect to Revolving Credit
Loans.



Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.4.1 [Revolving Credit Loan Requests] in accordance
with its Ratable Share.  The aggregate of each Bank's Revolving Credit Loans
outstanding hereunder to the Borrower at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the Letters of Credit
Outstanding.  The obligations of each Bank hereunder are several.  The failure
of any Bank to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Bank to perform its obligations hereunder.  The
Banks shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.


 
2.3           Facility Fees.



Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Bank, as consideration
for such Bank's Revolving Credit Commitment hereunder, a nonrefundable facility
fee (the "Facility Fee"), payable quarterly in arrears and due on the first day
of each June, September, December and March after the Closing Date and on the
Expiration Date or acceleration of the Notes in an amount equal to the product
of (i) a fraction, the numerator of which is the number of days elapsed since
the date the immediately preceding payment of the Facility Fee was due, and the
denominator of which is three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, (ii) the Applicable Facility Fee
Percentage  and (iii) the amount of such Bank's Revolving Credit Commitment, as
the same may be constituted from time to time.  For purposes of calculating the
Facility Fee payment due on June 1, 2009, clause (i) of the foregoing formula
shall be a fraction, the numerator of which is the number of days elapsed from
the Closing Date to June 1, 2009, and the denominator of which is three hundred
sixty-five (365) days.


 
2.4           Revolving Credit Loan Requests; Swing Loan Requests.



 
2.4.1.           Revolving Credit Loan Requests.



Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Banks to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans pursuant to Section 3.2 [Interest Periods], by delivering to the
Administrative Agent, not later than 12:00 noon, Columbus, Ohio time, (i) three
(3) Business Days prior to the proposed Borrowing Date with respect to the
making of Revolving Credit Loans to which the Euro-Rate Option applies or the
conversion to or the renewal of the Euro-Rate Option for any Loans; and (ii) on
the proposed Borrowing Date with respect to the making of a Revolving Credit
Loan to which the Base Rate Option applies or the last day of the preceding
Interest Period with respect to the conversion to the Base Rate Option for any
Loan, of a duly completed Loan Request therefor substantially in the form of
Exhibit 2.4.1 or a request by telephone immediately confirmed in the form of
such exhibit (each, a "Revolving Credit Loan Request"), it being understood that
the Administrative Agent may rely on the authority of any individual making such
a telephonic request without the necessity of receipt of such written
confirmation.  Each Loan Request shall be irrevocable and shall specify (i) the
proposed Borrowing Date; (ii) the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, which shall be in integral multiples of One
Million and 00/100 Dollars ($1,000,000.00) and not less than Five Million and
00/100 Dollars ($5,000,000.00) for each Borrowing Tranche to which the Euro-Rate
Option applies and integral multiples of One Million and 00/100 Dollars
($1,000,000.00) and not less than the lesser of Five Million and 00/100 Dollars
($5,000,000.00) or the maximum amount available for Borrowing Tranches to which
the Base Rate Option applies; (iii) whether the Euro-Rate Option or Base Rate
Option shall apply to the proposed Loans comprising the applicable Borrowing
Tranche; and (iv) in the case of a Borrowing Tranche to which the Euro-Rate
Option applies, an appropriate Interest Period for the Loans comprising such
Borrowing Tranche.

 
- 27 -

--------------------------------------------------------------------------------

 

 
2.4.2.           Swing Loan Requests.



Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC Bank to make Swing Loans by delivery to PNC Bank
not later than 2:00 p.m., Columbus, Ohio time on the proposed Borrowing Date of
a duly completed request therefor substantially in the form of Exhibit 2.4.2
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or telex (each, a "Swing Loan Request"), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Swing Loan Request shall be irrevocable and shall specify
the proposed Borrowing Date and the principal amount of such Swing Loan, which
shall be in integral multiples of One Hundred Thousand and 00/100 Dollars
($100,000.00) and not less than One Hundred Thousand and 00/100 Dollars
($100,000.00).


 
2.5           Making Revolving Credit Loans and Swing Loans; Revolving Credit
Notes and Swing Notes.



 
2.5.1.           Making Revolving Credit Loans.



The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.4.1 [Revolving Credit Loan Requests], notify the Banks of
its receipt of such Loan Request specifying:  (i) the proposed Borrowing Date
and the time and method of disbursement of the Revolving Credit Loans requested
thereby; (ii) the amount and type of each such Revolving Credit Loan and the
applicable Interest Period (if any); and (iii) the apportionment among the Banks
of such Revolving Credit Loans as determined by the Administrative Agent in
accordance with Section 2.2 [Nature of Banks' Obligations].  Each Bank shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Banks have made funds available to it for such
purpose and subject to Section 6.2 [Each Additional Loan], fund such Revolving
Credit Loans to the Borrower in U.S. Dollars and immediately available funds at
the Principal Office prior to 4:00 p.m., Columbus, Ohio time, on the applicable
Borrowing Date, provided that if any Bank fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Bank on such Borrowing Date, and such Bank shall be subject to the
repayment obligation in Section 9.16 [Availability of Funds].

 
- 28 -

--------------------------------------------------------------------------------

 

 
2.5.2.           Making Swing Loans.



So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.4.2 [Swing Loan Requests], fund
such Swing Loan to the Borrower in U.S. Dollars and immediately available funds
at the Principal Office prior to 2:00 p.m., Columbus, Ohio time on the Borrowing
Date.


 
2.5.3.           Revolving Credit Notes.



The obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans made to it by each Bank, together with interest
thereon, shall be evidenced by a Revolving Credit Note dated the Closing Date
payable to the order of such Bank in a face amount equal to the Revolving Credit
Commitment of such Bank.


 
2.5.4.           Swing Note.



The obligation of the Borrower to repay the aggregate unpaid principal amount of
the Swing Loans made to it by PNC Bank, together with interest thereon, shall be
evidenced by a Swing Note dated the Closing Date payable to the order of PNC
Bank in a face amount equal to the Swing Loan Commitment.


 
2.6           Borrowings to Repay Swing Loans.



PNC Bank may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the applicable Swing Loan, and each Bank shall make a
Revolving Credit Loan in an amount equal to such Bank's Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if PNC Bank so
requests, accrued interest thereon, provided that no Bank shall be obligated in
any event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment less its Ratable Share of Letters of Credit Outstanding.  Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.4.1 [Revolving Credit Loan Requests] without regard to
any of the requirements of that provision.  PNC Bank shall provide notice to the
Banks (which may be telephonic, written, or facsimile notice) that such
Revolving Credit Loans are to be made under this Section 2.6 and of the
apportionment among the Banks, and the Banks shall be unconditionally obligated
to fund such Revolving Credit Loans (whether or not the conditions specified in
Section 2.4.1 [Revolving Credit Loan Requests] are then satisfied) by the time
PNC Bank so requests, which shall not be earlier than 2:00 p.m. Columbus, Ohio
time on the next Business Day after the date the Banks receive such notice from
PNC Bank.


 
2.7           Use of Proceeds.



The credit facility shall be used (i) to repay certain existing Indebtedness of
the Borrower including amounts due under the Prior Loan Documents, (ii) to
provide working capital to the Borrower, and (iii) for general corporate
purposes of the Borrower, including transaction costs and expenses, letters of
credit, capital expenditures of the Loan Parties permitted pursuant to Section
7.2.14 [Capital Expenditures and Capital Leases] and Permitted Acquisitions.

 
- 29 -

--------------------------------------------------------------------------------

 

 
2.8           Letter of Credit Subfacility.



 
2.8.1.           Issuance of Letters of Credit.



Borrower may request the issuance of (or modification of any issued) letters of
credit (each a "Letter of Credit") on behalf of itself or another Loan Party by
delivering or having such other Loan Party deliver to the applicable Issuing
Letter of Credit Bank with a copy to the Administrative Agent a completed
application and agreement for letters of credit and such other certificates,
documents, agreements including reimbursement agreements and other papers and
documentation in such form as the applicable Issuing Letter of Credit Bank may
specify from time to time by no later than 10:00 a.m., Columbus, Ohio time, at
least five (5) Business Days, or such shorter period as may be agreed to by the
applicable Issuing Letter of Credit Bank, in advance of the proposed date of
issuance.  Each Letter of Credit shall be a Standby Letter of Credit or a
Commercial Letter of Credit.  Subject to the terms and conditions hereof and in
reliance on the agreements of the other Banks set forth in this Section 2.8
[Letter of Credit Subfacility], the applicable Issuing Letter of Credit Bank or
any of the applicable Issuing Letter of Credit Bank's Affiliates will issue a
Letter of Credit provided that each Letter of Credit shall (A) provide for the
payment of sight drafts, other written demands for payment or acceptances of
time drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein, (B) have a
maximum maturity of twelve (12) months from the date of issuance, provided that
in no event shall any Letter of Credit expire later than five (5) Business Days
prior to the Expiration Date, and (C) with respect to each Letter of Credit that
is a Commercial Letter of Credit, provide that all time drafts drawn thereunder
have a maximum maturity date that is not later then five (5) Business Days prior
to the Expiration Date and providing that in no event shall (i) the Letters of
Credit Outstanding exceed, at any one time, One Hundred Fifty Million and 00/100
Dollars ($150,000,000.00) or (ii) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments.  Each of the Rollover Letters of
Credit which is a Standby Letter of Credit shall be deemed to have been issued
hereunder on the Closing Date by the Administrative Agent.  Each of the Rollover
Letters of Credit shall be deemed to be a Letter of Credit for all purposes of
this Agreement.  Each of the Rollover Letters of Credit which is a Commercial
Letter of Credit shall be deemed to have been issued hereunder on the Closing
Date by the issuing bank identified on Schedule 1.1(R) as the Issuing Letter of
Credit Bank.  In the event of any conflict between the terms of this Agreement
and the terms of the Issuing Letter of Credit Bank's application and agreement
for Letters of Credit, the terms of this Agreement shall control (provided that
the terms of the Issuing Letter of Credit Bank's application and agreement for
Letters of Credit which are in addition to those contained herein and which do
not expressly conflict with the terms contained herein shall not be deemed to be
in conflict with this Agreement).


 
2.8.2.           Letter of Credit Fees.



The Borrower shall pay (i) to the Administrative Agent for the ratable account
of the Banks a fee with respect to Commercial Letters of Credit (the "Commercial
Letter of Credit Fee") equal to the Applicable Commercial Letter of Credit Fee
Percentage (computed on the basis of a year of three hundred sixty (360) days
and actual days elapsed), and (ii) to the Administrative Agent for the ratable
account of the Banks a fee with respect to Standby Letters of Credit (the
"Standby Letter of Credit Fee") equal to the Applicable Standby Letter of Credit
Fee Percentage (computed on the basis of a year of three hundred sixty (360)
days and actual days elapsed), which fees shall be computed on the daily average
of the respective Letters of Credit Outstanding and shall be payable quarterly
in arrears (each such quarterly payment shall be equal to the product of (i) a
fraction, the numerator of which is the number of days elapsed since the date
the immediately preceding payment of the applicable Letter of Credit Fee was
due, and the denominator of which is three hundred sixty (360) days and (ii) the
Applicable Commercial Letter of Credit Fee Percentage or the Applicable Standby
Letter of Credit Fee Percentage, as the case may be, for the daily average of
the Commercial Letters of Credit Outstanding or the Standby Letters of Credit
Outstanding, as the case may be) commencing with the first day of each June,
September, December and March following the issuance of each Letter of Credit
and on the Expiration Date.  For purposes of calculating the applicable Letter
of Credit Fee payments due on June 1, 2009, clause (i) of the foregoing formula
shall be a fraction, the numerator of which is the number of days elapsed from
the Closing Date to June 1, 2009, and the denominator of which is three hundred
sixty (360) days. The Borrower shall also pay to the Issuing Letter of Credit
Bank for its sole account (i) a fronting fee as determined by the Issuing Letter
of Credit Bank and the Borrower, and (ii) the Issuing Letter of Credit Bank's
then in effect customary fees and administrative expenses payable with respect
to the Letters of Credit as the Issuing Letter of Credit Bank may generally
charge or incur from time to time in connection with the issuance, maintenance,
modification (if any), assignment or transfer (if any), handling, and
administration of Letters of Credit.

 
- 30 -

--------------------------------------------------------------------------------

 

 
2.8.3.           Disbursements, Reimbursement.



2.8.3.1           Immediately upon the issuance of each Letter of Credit, each
Bank shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Letter of Credit Bank a participation in such Letter
of Credit and each drawing thereunder in an amount equal to such Bank's Ratable
Share of the maximum amount available to be drawn under such Letter of Credit
and the amount of such drawing, respectively.


2.8.3.2           In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Issuing Letter of Credit
Bank will promptly notify the Borrower and the Administrative Agent
thereof.  Provided that it shall have received such notice by 10:00 a.m.
Columbus, Ohio time (any notice received after 10:00 a.m., Columbus, Ohio time,
on a particular day shall be deemed to have been received by 10:00 a.m.,
Columbus, Ohio time, on the next Business Day), on the applicable Drawing Date,
the Borrower shall reimburse (such obligation to reimburse the Issuing Letter of
Credit Bank shall sometimes be referred to as a "Reimbursement Obligation") the
Issuing Letter of Credit Bank by making payment to the Administrative Agent
prior to 12:00 noon, Columbus, Ohio time on each date that an amount is paid by
the Issuing Letter of Credit Bank under any Letter of Credit (each such date, a
"Drawing Date") in an amount equal to the amount so paid by the Issuing Letter
of Credit Bank.  In the event the Borrower fails to pay the Administrative Agent
the full amount of any drawing under any Letter of Credit by 12:00 noon,
Columbus, Ohio time, on the Drawing Date, the Administrative Agent will promptly
notify each Bank thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Banks under the Base Rate Option to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 6.2 [Each Additional Loan] other than any
notice requirements.  Any notice given by the Administrative Agent pursuant to
this Section 2.8.3.2 may be oral if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 
- 31 -

--------------------------------------------------------------------------------

 

2.8.3.3           Each Bank shall upon any notice sent to it by the
Administrative Agent pursuant to Section 2.8.3.2 [Disbursements, Reimbursement]
pay to the Administrative Agent an amount in immediately available funds equal
to its Ratable Share of the amount of the drawing, whereupon the participating
Banks shall (subject to Section 2.8.3.4 [Disbursements, Reimbursement]) each be
deemed to have made a Revolving Credit Loan under the Base Rate Option to the
Borrower in that amount.  If any Bank so notified fails to make available to the
Administrative Agent for the account of the Issuing Letter of Credit Bank the
amount of such Bank's Ratable Share of such amount by no later than 3:00 p.m.,
Columbus, Ohio time on the Drawing Date, then interest shall accrue on such
Bank's obligation to make such payment, from the Drawing Date to the date on
which such Bank makes such payment (i) at a rate per annum equal to the Federal
Funds Effective Rate during the first three (3) days following the Drawing Date
and (ii) at a rate per annum equal to the rate applicable to Loans under the
Base Rate Option on and after the fourth (4th) day following the Drawing
Date.  The Issuing Letter of Credit Bank will promptly give notice of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Letter of Credit Bank to give any such notice on the Drawing Date or in
sufficient time to enable any Bank to effect such payment on such date shall not
relieve such Bank from its obligations to fund under this Section 2.8.3.3 upon
receipt of such notice.


2.8.3.4           With respect to any unreimbursed drawing that is not converted
into Revolving Credit Loans under the Base Rate Option to the Borrower in whole
or in part as contemplated by Section 2.8.3.2 [Disbursements, Reimbursement]
because of the Borrower's failure to satisfy the conditions set forth in Section
6.2 [Each Additional Loan or Letter of Credit] other than any notice
requirements or for any other reason, the Borrower shall be deemed to have
incurred from the Issuing Letter of Credit Bank a borrowing (each a "Letter of
Credit Borrowing") in the amount of the unreimbursed portion of such
drawing.  Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option.  Each
Bank's payment to the Administrative Agent pursuant to Section 2.8.3.3
[Disbursements, Reimbursement] shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing and shall constitute a
"Participation Advance" from such Bank in satisfaction of its participation
obligation under this Section 2.8.3.


 
2.8.4.           Repayment of Participation Advances.



2.8.4.1           Upon (and only upon) receipt by the Administrative Agent for
its account of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Issuing Letter of Credit Bank under the
Letter of Credit with respect to which any Bank has made a Participation Advance
to the Administrative Agent, or (ii) in payment of interest on such a payment
made by the Administrative Agent under such a Letter of Credit, the
Administrative Agent will pay to each Bank, in the same funds as those received
by the Administrative Agent, the amount of such Bank's Ratable Share of such
funds, except the Administrative Agent shall deliver to the Issuing Letter of
Credit Bank the amount of the Ratable Share of such funds of any Bank that did
not make a Participation Advance in respect of such payment by Administrative
Agent.

 
- 32 -

--------------------------------------------------------------------------------

 

2.8.4.2           If the Administrative Agent or the Issuing Letter of Credit
Bank is required at any time to return to any Loan Party, or to a trustee,
receiver, liquidator, custodian, or any official in any Insolvency Proceeding,
any portion of the payments made by any Loan Party to the Administrative Agent
pursuant to Section 2.8.4.1 [Repayment of Participation Advances] in
reimbursement of a payment made under the Letter of Credit or interest or fee
thereon, each Bank shall, on demand of the Administrative Agent, forthwith
return to the Administrative Agent the amount of its Ratable Share of any
amounts so returned by the Administrative Agent plus interest thereon from the
date such demand is made to the date such amounts are returned by such Bank to
the Administrative Agent, at a rate per annum equal to the Federal Funds
Effective Rate in effect from time to time.


 
2.8.5.           Documentation.



Each Loan Party agrees to be bound by the terms of the Issuing Letter of Credit
Bank's application and agreement for letters of credit and the Issuing Letter of
Credit Bank's written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party's
own.  In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern.  It is understood and agreed that,
except in the case of gross negligence or willful misconduct, the Issuing Letter
of Credit Bank shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following any Loan Party's instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.


 
2.8.6.           Determinations to Honor Drawing Requests.



In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Letter of Credit Bank shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit.


 
2.8.7.           Nature of Participation and Reimbursement Obligations.



Each Bank's obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.8.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrower to reimburse the Issuing Letter of
Credit Bank upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of Section 2.7 [Use of Proceeds] under all circumstances,
including the following circumstances:


(i)             any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the Administrative Agent, Issuing Letter of
Credit Bank or any of their Affiliates, the Borrower or any other Person for any
reason whatsoever;

 
- 33 -

--------------------------------------------------------------------------------

 

(ii)            the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1 [Revolving Credit Commitments], 2.4 [Revolving Credit Loan
Requests], 2.5 [Making Revolving Credit Loans] or 6.2 [Each Additional Loan] or
as otherwise set forth in this Agreement for the making of a Revolving Credit
Loan, it being acknowledged that such conditions are not required for the making
of a Letter of Credit Borrowing and the obligation of the Banks to make
Participation Advances under Section 2.8.3 [Disbursements, Reimbursement];


(iii)           any lack of validity or enforceability of any Letter of Credit;


(iv)           any claim of breach of warranty that might be made by any Loan
Party or any Bank against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or any Bank may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Administrative Agent or its Affiliates or any Bank or any other
Person or, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Loan Party or Subsidiaries of a Loan Party and the
beneficiary for which any Letter of Credit was procured);


(v)            the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if the
Issuing Letter of Credit Bank or any of the Issuing Letter of Credit Bank's
Affiliates has been notified thereof;


(vi)           payment by the Issuing Letter of Credit Bank or any of its
Affiliates under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;


(vii)          the solvency of, or any acts of omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;


(viii)         any failure by the Issuing Letter of Credit Bank or any of the
Issuing Letter of Credit Bank's Affiliates to issue any Letter of Credit in the
form requested by any Loan Party, unless the Issuing Letter of Credit Bank has
received written notice from such Loan Party of such failure within six (6)
Business Days after the Issuing Letter of Credit Bank shall have furnished such
Loan Party a copy of such Letter of Credit and such error is material and no
drawing has been made thereon prior to receipt of such notice;

 
- 34 -

--------------------------------------------------------------------------------

 

(ix)           any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party;


(x)            any breach of this Agreement or any other Loan Document by any
party thereto;


(xi)            the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;


(xii)           the fact that an Event of Default or a Potential Default shall
have occurred and be continuing; and


(xiii)          the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated.


 
2.8.8.           Indemnity.



In addition to amounts payable as provided in Section 9.5 [Reimbursement and
Indemnification of Administrative Agent by Loan Parties], the Loan Parties
hereby agree to protect, indemnify, pay and save harmless the Issuing Letter of
Credit Bank and any of the Issuing Letter of Credit Bank's Affiliates that has
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Issuing Letter of
Credit Bank or any of the Issuing Letter of Credit Bank's Affiliates may incur
or be subject to as a consequence, direct or indirect, of the issuance of any
Letter of Credit, other than as a result of (A) the gross negligence or willful
misconduct of the Issuing Letter of Credit Bank or any of the Issuing Letter of
Credit Bank's Affiliates as determined by a final judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by the Issuing Letter of
Credit Bank or any of the Issuing Letter of Credit Bank's Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or governmental authority (all such
acts or omissions herein called "Governmental Acts").


 
2.8.9.           Liability for Acts and Omissions.



As between any Loan Party and the Issuing Letter of Credit Bank, or the Issuing
Letter of Credit Bank's Affiliates, such Loan Party assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, the Issuing Letter of Credit Bank shall not be responsible for
any of the following including any losses or damages to any Loan Party or other
Person or property relating therefrom:  (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Letter of
Credit Bank or the Issuing Letter of Credit Bank's Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telex or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Letter of Credit Bank or the
Issuing Letter of Credit Bank's Affiliates, as applicable, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Letter of Credit Banks or the Issuing Letter of
Credit Bank's Affiliates rights or powers hereunder.  Nothing in the preceding
sentence shall relieve the Issuing Letter of Credit Bank from liability for the
Issuing Letter of Credit Bank's gross negligence or willful misconduct in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence.  In no event shall the Issuing Letter of Credit Bank or
the Issuing Letter of Credit Bank's Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including without limitation attorneys' fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

 
- 35 -

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, including the Issuing Letter
of Credit Bank not being relieved of liability for gross negligence or willful
misconduct, the Issuing Letter of Credit Bank and each of its Affiliates (i) may
rely on any oral or other communication believed in good faith by the Issuing
Letter of Credit Bank or such Affiliate to have been authorized or given by or
on behalf of the applicant Loan Party for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Letter of Credit Bank or its Affiliate;
(iv) may honor any drawing that is payable upon presentation of a statement
advising negotiation or payment, upon receipt of such statement (even if such
statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the Laws or practices of the place where such bank is located; and (vi)
may settle or adjust any claim or demand made on the Issuing Letter of Credit
Bank or its Affiliate in any way related to any order issued at the applicant's
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an "Order") and honor any drawing in
connection with any Letter of Credit that is the subject to such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

 
- 36 -

--------------------------------------------------------------------------------

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Letter of Credit
Bank or the Issuing Letter of Credit Bank's Affiliates under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not put the
Issuing Letter of Credit Bank or the Issuing Letter of Credit Bank's Affiliates
under any resulting liability to the Borrower or any Bank.


 
2.9           Optional Termination or Reduction of Revolving Credit Commitments.



The Borrower may, upon at least five (5) Business Days' notice to the
Administrative Agent, terminate at any time, or permanently reduce from time to
time by an aggregate amount of at least Ten Million and 00/100 Dollars
($10,000,000.00) or any larger multiple of One Million and 00/100 Dollars
($1,000,000.00), the Revolving Credit Commitments.  Each such permanent
reduction shall permanently reduce the Banks' Revolving Credit Commitments
ratably in proportion to their respective Ratable Share of the Revolving Credit
Commitments.  If the Revolving Credit Commitments are terminated in their
entirety, all accrued fees shall be payable on the effective date of such
termination.  The Administrative Agent shall, promptly after receipt by it of a
notice pursuant to this Section 2.9, notify the Banks of its receipt of such
notice and the nature of the same.


3.           INTEREST RATES


 
3.1           Interest Rate Options.



The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans (including a Borrowing Tranche to which the Base Rate
Option applies), and provided further that only the Base Rate Option (including
the Applicable Margin with respect thereto) or such other interest rates as PNC
Bank and the Borrower may agree to from time to time shall apply to the Swing
Loans.  Notwithstanding any provisions to the contrary contained in this
Agreement or any other Loan Document, the Borrower shall not be required to pay,
and the Banks shall not be permitted to collect, any amount of interest in
excess of the maximum amount of interest permitted by applicable Law ("Excess
Interest").  If any Excess Interest is provided for or determined by a court of
competent jurisdiction to have been provided for in this Agreement or in any
other Loan Document, then, in such event:  (1) the provisions of this subsection
shall govern and control; (2) the Borrower shall not be obligated to pay any
Excess Interest; (3) any Excess Interest that the Banks may have received
hereunder shall be, at the option of the Required Banks, (a) applied as a credit
against the outstanding principal balance of the Obligations or accrued and
unpaid interest (not to exceed the maximum amount permitted by Law), (b)
refunded to the payor thereof, or (c) any combination of the foregoing; (4) the
interest rates provided for herein shall be automatically reduced to the maximum
lawful rate allowed from time to time under applicable Law, and this Agreement
and the other Loan Documents shall be deemed to have been and shall be reformed
and modified to reflect such reduction; and (5) the Borrower shall have no
action against the Administrative Agent or any Bank for any damages arising out
of the payment or collection of any Excess Interest (other than to enforce this
Section 3.1).

 
- 37 -

--------------------------------------------------------------------------------

 

 
3.1.1.           Revolving Credit Interest Rate Options.



The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:


(i)             Base Rate Option:  A fluctuating rate per annum (computed on the
basis of a year of three hundred sixty (360)  days and actual days elapsed)
equal to the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or


(ii)            Euro-Rate Option:  A rate per annum (computed on the basis of a
year of three hundred sixty (360) days and actual days elapsed) equal to the
Euro-Rate plus the Applicable Margin.


 
3.1.2.           Rate Quotations.



The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Banks nor affect the rate of interest which
thereafter is actually in effect when the election is made.


 
3.1.3.           Change in Fees or Interest Rates.



If the Applicable Margin, Applicable Commercial Letter of Credit Fee Percentage,
Applicable Standby Letter of Credit Fee Percentage or Applicable Facility Fee
Percentage is increased or reduced with respect to any period for which the
Borrower has already paid interest, Letter of Credit Fees or Facility Fees, the
Administrative Agent shall recalculate the additional or lesser interest, Letter
of Credit Fees or Facility Fees due from or to the Borrower and shall, at least
five (5) Business Days prior to next subsequent interest payment date occurring
after the Borrower notifies the Administrative Agent of such increase or
decrease, give the Borrower and the Banks notice of such recalculation.


3.1.3.1      Any additional interest, Letter of Credit Fee or Facility Fee due
from the Borrower shall be paid to the Administrative Agent for the account of
the Banks on the next date on which an interest, Letter of Credit Fee or
Facility Fee payment is due; provided, however, that if there are no Loans
outstanding or if the Loans are due and payable, such additional interest,
Letter of Credit Fee or Facility Fee shall be paid not later than five (5)
Business Days after receipt of written request for payment from the
Administrative Agent.


3.1.3.2      Any interest, Letter of Credit Fee or Facility Fee refund due to
the Borrower shall be credited against payments otherwise due from the Borrower
on the next interest, Letter of Credit Fee or Facility Fee payment due date or,
if the Loans have been repaid and the Banks are no longer committed to lend
under this Agreement, the Banks shall pay to the Administrative Agent for the
account of the Borrower such interest, Letter of Credit Fee or Facility Fee
refund not later than five (5) Business Days after written notice from the
Administrative Agent to the Banks.

 
- 38 -

--------------------------------------------------------------------------------

 

 
3.2           Interest Periods.



At any time when the Borrower shall select, convert to or renew a Loan to which
the Euro-Rate Option applies, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
Loan by delivering a Loan Request.  Subject to the terms and conditions of this
Agreement, the notice shall specify an Interest Period during which such
Euro-Rate Option shall apply.  Notwithstanding the preceding sentence, in the
case of the renewal of a Loan to which the Euro-Rate Option applies at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.


 
3.3           Interest After Default.



To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived:


 
3.3.1.           Interest Rate.



the rate of interest for each Loan otherwise applicable pursuant to Section 3.1
[Interest Rate Options], shall bear interest at a rate per annum equal to the
sum of the rate of interest applicable under the Base Rate Option plus an
additional two percent (2.0%) per annum, each Borrowing Tranche to which the
Euro-Rate Option applies shall automatically convert to the applicable Base Rate
Option at the end of the applicable Interest Period and no Loans may be made as,
renewed or converted into a Borrowing Tranche to which the Euro-Rate Option
applies;


 
3.3.2.           Letter of Credit Fees.



the Letter of Credit Fees otherwise applicable pursuant to Section 2.8.2 [Letter
of Credit Fees] shall be increased by two percent (2.0%) per annum;


 
3.3.3.           Other Obligations.



each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional two percent (2.0%) per annum from the time
such Obligation becomes due and payable and until it is paid in full; and


 
3.3.4.           Acknowledgment.



the Borrower acknowledges that the increase in rates referred to in this Section
3.3 [Interest After Default] reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Banks are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.

 
- 39 -

--------------------------------------------------------------------------------

 

 
3.4           Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available.



 
3.4.1.           Unascertainable.



If on any date on which a Euro-Rate would otherwise be determined with respect
to Loans, the Administrative Agent shall have determined that:


(i)             adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or


(ii)            a contingency has occurred which materially and adversely
affects the London interbank eurodollar market relating to the Euro-Rate,


then the Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent's and Bank's Rights].


 
3.4.2.           Illegality; Increased Costs; Deposits Not Available.



If at any time any Bank shall have determined that:


(i)             the making, maintenance or funding of any Loan to which a
Euro-Rate Option applies has been made impracticable or unlawful by compliance
by such Bank in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or


(ii)            such Euro-Rate Option will not adequately and fairly reflect the
cost to such Bank of the establishment or maintenance of any such Loan, or


(iii)           after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Loan, or to banks
generally, to which a Euro-Rate Option applies, respectively, are not available
to such Bank with respect to such Loan, or to banks generally, in the interbank
eurodollar market,


then the Administrative Agent shall have the rights specified in Section 3.4.3
[Administrative Agent's and Bank's Rights].


 
3.4.3.           Administrative Agent's and Bank's Rights.



In the case of any event specified in Section 3.4.1 [Unascertainable] above, the
Administrative Agent shall promptly so notify the Banks and the Borrower
thereof, and in the case of an event specified in Section 3.4.2 [Illegality;
Increased Costs; Etc.] above, such Bank shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Banks and the Borrower.  Upon
such date as shall be specified in such notice (which shall not be earlier than
the date such notice is given), the obligation of (A) the Banks, in the case of
such notice given by the Administrative Agent, or (B) such Bank, in the case of
such notice given by such Bank, to allow the Borrower to select, convert to or
renew a Euro-Rate Option shall be suspended until the Administrative Agent shall
have later notified the Borrower, or such Bank shall have later notified the
Administrative Agent, of the Administrative Agent's or such Bank's, as the case
may be, determination that the circumstances giving rise to such previous
determination no longer exist.  If at any time the Administrative Agent makes a
determination under Section 3.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a Euro-Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for the selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans.  If any Bank notifies the Administrative Agent of a
determination under Section 3.4.2 [Illegality; Increased Costs; Etc.], the
Borrower shall, subject to the Borrower's indemnification Obligations under
Section 4.6.2 [Indemnity], as to any Loan of the Bank to which a Euro-Rate
Option applies, on the date specified in such notice either convert such Loan to
the Base Rate Option otherwise available with respect to such Loan or prepay
such Loan in accordance with Section 4.4 [Voluntary Prepayments].  Absent due
notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.

 
- 40 -

--------------------------------------------------------------------------------

 

 
3.5           Selection of Interest Rate Options.



If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the Euro-Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 3.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Base Rate Option commencing upon
the last day of the existing Interest Period.


4.           PAYMENTS


 
4.1           Payments.



All payments and prepayments to be made in respect of principal, interest,
Facility Fees, Letter of Credit Fees, Administrative Agent's Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 12:00 noon,
Columbus, Ohio time, on the date when due without presentment, demand, protest
or notice of any kind, all of which are hereby expressly waived by the Borrower,
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue.  Such payments shall be made to the
Administrative Agent at the Principal Office for the account of PNC Bank with
respect to the Swing Loans, and for the ratable accounts of the Banks with
respect to the Revolving Credit Loans, in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Banks, as applicable, in immediately available funds, provided
that in the event payments are received by 12:00 noon, Columbus, Ohio time, by
the Administrative Agent with respect to the Revolving Credit Loans and such
payments are not distributed to the Banks on the same day received by the
Administrative Agent, the Administrative Agent shall pay the Banks the Federal
Funds Effective Rate with respect to the amount of such payments for each day
held by the Administrative Agent and not distributed to the Banks.  The
Administrative Agent's and each Bank's statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an "account stated."

 
- 41 -

--------------------------------------------------------------------------------

 

 
4.2           Pro Rata Treatment of Banks.



Each borrowing of Revolving Credit Loans shall be allocated to each Bank
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option applicable to Revolving Credit Loans and each
payment or prepayment by the Borrower with respect to principal or interest on
the Revolving Credit Loans, Facility Fees, Letter of Credit Fees, or other fees
(except for the Administrative Agent's Fee) or amounts due from the Borrower
hereunder to the Banks with respect to the Revolving Credit Loans, shall (except
as provided in Section 3.4.3 [Administrative Agent's and Bank's Rights] in the
case of an event specified in Section 3.4 [Euro-Rate Unascertainable; Etc.],
4.4.2 [Replacement of a Bank] or 4.6 [Additional Compensation in Certain
Circumstances]) be made in proportion to the applicable Revolving Credit Loans
outstanding from each Bank and, if no such Loans are then outstanding, in
proportion to the Ratable Share of each Bank.  Notwithstanding any of the
foregoing, each borrowing or payment or pre-payment by the Borrower of
principal, interest, fees or other amounts from the Borrower with respect to
Swing Loans shall be made by or to PNC Bank according to Section 2.


 
4.3           Interest Payment Dates.



Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first day of each June, September, December and March after
the date hereof and on the Expiration Date or upon acceleration of the
Notes.  Interest on Loans to which the Euro-Rate Option applies  shall be due
and payable on the last day of each Interest Period for such Loans and, if such
Interest Period is longer than ninety (90) days, also on the ninetieth (90th)
day of such Interest Period and on the Expiration Date or upon the acceleration
of the Notes.


 
4.4           Voluntary Prepayments.



 
4.4.1.           Right to Prepay.



The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in Section
4.4.2 [Replacement of a Bank] below or in Section 4.6 [Additional Compensation
in Certain Circumstances]):


(i)             at any time with respect to any Loan to which the Base Rate
Option applies,


(ii)            on the last day of the applicable Interest Period with respect
to Loans to which a Euro-Rate Option applies, and

 
- 42 -

--------------------------------------------------------------------------------

 

(iii)           on the date specified in a notice by any Bank pursuant to
Section 3.4 [Euro-Rate Unascertainable, Etc.] with respect to any Loan to which
a Euro-Rate Option applies.


Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Administrative Agent by 11:00 a.m., Columbus, Ohio
time, at least one (1) Business Day prior to the date of prepayment of Revolving
Credit Loans or no later than 11:00 a.m., Columbus, Ohio time, on the date of
prepayment of Swing Loans, setting forth the following information:


(x)             the date, which shall be a Business Day, on which the proposed
prepayment is to be made;


(y)            a statement indicating the application of the prepayment between
the Swing Loans and the Revolving Credit Loans; and


(z)            the total principal amount of such prepayment, which (i) with
respect to Revolving Credit Loans shall be in integral multiples of One Million
and 00/100 Dollars ($1,000,000.00) and not less than Five Million and 00/100
Dollars ($5,000,000.00) for each Borrowing Tranche to which the Euro-Rate Option
applies and in integral multiples of One Million and 00/100 Dollars
($1,000,000.00) and not less than the lesser of Five Million and 00/100 Dollars
($5,000,000.00) or the outstanding principal amount or Revolving Credit Loans to
which the Base Rate Option applies and (ii) with respect to Swing Loans, in
integral multiples of One Million and 00/100 Dollars ($1,000,000.00) and not
less than the lesser of Five Million and 00/100 Dollars ($5,000,000.00) or the
outstanding principal amount of the Swing Loans.


All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made.  Except as provided in Section
3.4.3 [Administrative Agent's and Bank's Rights], if the Borrower prepays a Loan
but fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the Euro-Rate Option applies.  Any
prepayment hereunder shall be subject to the Borrower's Obligation to indemnify
the Banks under Section 4.6.2 [Indemnity].


 
4.4.2.           Replacement of a Bank.



In the event any Bank (i) gives notice under Section 3.4 [Euro-Rate
Unascertainable, Etc.] or Section 4.6.1 [Increased Costs, Etc.], (ii) does not
fund Revolving Credit Loans because the making of such Loans would contravene
any Law applicable to such Bank, (iii) becomes subject to the control of an
Official Body (other than normal and customary supervision), or (iv) has failed
to consent to a proposed modification, amendment or waiver which pursuant to the
terms of Section 10.1 [Modifications, Amendments or Waivers] or any other
provision of any Loan Document requires the consent of all of the Banks and with
respect to which the Super-Majority Required Banks shall have granted their
consent, then the Borrower shall have the right at its option, if no Event of
Default or Potential Default then exists and with the consent of the
Administrative Agent, which shall not be unreasonably withheld, (a) within sixty
(60) days after (x) receipt of such Bank's notice under Section 3.4 [Euro-Rate
Unascertainable, Etc.] or 4.6.1 [Increased Costs, Etc.], (y) the date such Bank
has failed to fund Revolving Credit Loans because the making of such Loans would
contravene Law applicable to such Bank, or (z) the date such Bank became subject
to the control of an Official Body, as applicable, or (b) within sixty (60) days
after such Bank has failed to consent to a proposed modification, amendment or
waiver, to prepay the Loans of such Bank in whole (together with all interest
accrued thereon and any amounts required under Section 4.6 [Additional
Compensation in Certain Circumstances] and any accrued interest due on such
amount and any related fees) and terminate such Bank's Commitment or to have
such Bank's Commitment replaced by one or more of the remaining Banks or a
replacement bank acceptable to the Administrative Agent pursuant to Section
10.11 [Successors and Assigns] hereof; provided, that the remaining Banks shall
have no obligation hereunder to increase their Commitments; provided, further to
the extent the Borrower elects to replace a Bank which gave the Borrower notice
under Section 3.4 [Euro-Rate Unascertainable, etc.] or 4.6.1 [Increased Costs,
etc.] or which failed to fund a Revolving Credit Loan because the making of such
Loans would contravene any Law applicable to such Bank, it shall be obligated to
remove or replace, as the case may be, all Banks that have made similar requests
for compensation pursuant to Section 3.4 [Euro-Rate Unascertainable, etc.] or
4.6.1 [Increased Costs, etc.] or Section 4.6.1 [Increased Costs, etc.] or who
have failed to fund such Loans.  Notwithstanding the foregoing, the
Administrative Agent may only be replaced subject to the requirements of Section
9.14 [Successor Administrative Agent] and provided that all Letters of Credit
have expired or been terminated or replaced or adequately cash collateralized.

 
- 43 -

--------------------------------------------------------------------------------

 

 
4.4.3.           Change of Lending Office.



Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 3.4.2 [Illegality, Etc.] or 4.6.1
[Increased Costs, Etc.] with respect to such Bank, it will if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Bank) to designate another lending office for any Loans or Letters of
Credit affected by such event, provided that such designation is made on such
terms that such Bank and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section.


 
4.5           Mandatory Prepayments.



 
4.5.1.           Reduction of Revolving Credit Commitments.



On each date which any of the Revolving Credit Commitments are reduced pursuant
to Section 2.9 [Optional Termination or Reduction of Revolving Credit
Commitments], the Borrower shall pay or prepay Loans (subject to Borrower's
indemnity obligations under Sections 3.4 [Euro-Rate Unascertainable; Illegality,
etc.] and 4.6 [Additional Compensation in Certain Circumstances]) such that the
Revolving Facility Usage shall not exceed the Revolving Credit Commitments.

 
- 44 -

--------------------------------------------------------------------------------

 

 
4.5.2.           Issuance of Other Indebtedness.



In the event that the principal amount of unsecured Indebtedness incurred by the
Loan Parties as permitted by Section 7.2.1(vii) [Indebtedness] exceeds One
Hundred Fifty Million and 00/100 Dollars ($150,000,000.00) in the aggregate, the
Revolving Credit Commitments shall be reduced by and the Borrower shall pay or
prepay Loans in (subject to Borrower's indemnity obligations under Sections 3.4
[Euro-Rate Unascertainable; Illegality, etc.] and 4.6 [Additional Compensation
in Certain Circumstances]) an amount equal to the Net Proceeds in excess of One
Hundred Fifty Million and 00/100 Dollars ($150,000,000.00); provided, however,
that the Borrower's obligation to pay or prepay the Loans under this Section
4.5.2 shall be limited to the amount necessary to ensure that the aggregate
amount of all Revolving Credit Loans, Swing Loans and Letters of Credit
Outstanding do not exceed the Revolving Credit Commitments of all of the Banks
as reduced by this Section 4.5.2.


 
4.5.3.           Application among Interest Rate Options.



All prepayments required pursuant to this Section 4.5 [Mandatory Prepayments]
shall first be applied among the Interest Rate Options to the principal amount
of the Loans subject to the Base Rate Option, then to Loans subject to a
Euro-Rate Option.  In accordance with Section 4.6.2 [Indemnity], the Borrower
shall indemnify the Banks for any loss or expense, including loss of margin,
incurred with respect to any such prepayments applied against Loans subject to a
Euro-Rate Option on any day other than the last day of the applicable Interest
Period.


 
4.6           Additional Compensation in Certain Circumstances.



4.6.1.           Increased Costs or Reduced Return Resulting from Taxes,
Reserves, Capital Adequacy Requirements, Expenses, Etc.


If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:


(i)             subjects any Bank to any tax or changes the basis of taxation
with respect to this Agreement, the Notes, the Loans or the Letters of Credit or
payments by the Borrower of principal, interest, Facility Fees or other amounts
due from the Borrower hereunder or under the Notes (except for taxes on or
measured by the overall net income of such Bank, franchise taxes, the Michigan
single business tax and taxes on the net worth of such Bank),


(ii)            imposes, modifies or deems applicable any reserve, special
deposit or similar requirement against credits or commitments to extend credit
extended by, or assets (funded or contingent) of, deposits with or for the
account of, or other acquisitions of funds by, any Bank, or

 
- 45 -

--------------------------------------------------------------------------------

 

(iii)           imposes, modifies or deems applicable any capital adequacy or
similar requirement (A) against assets (funded or contingent) of, or letters of
credit, other credits or commitments to extend credit extended by, any Bank, or
(B) otherwise applicable to the obligations of any Bank under this Agreement,


and the result of any of the foregoing is to actually increase the cost to,
reduce the income receivable by, or impose any expense (including loss of
margin) upon any Bank with respect to this Agreement, the Notes or the making,
maintenance or funding of any part of the Loans (or, in the case of any capital
adequacy or similar requirement, to have the effect of reducing the rate of
return on any Bank's capital, taking into consideration such Bank's customary
policies with respect to capital adequacy) by an amount which such Bank in its
sole discretion deems to be material, such Bank shall from time to time notify
the Borrower and the Administrative Agent of the amount determined in good faith
(using any averaging and attribution methods employed in good faith) by such
Bank to be necessary to compensate such Bank for such increase in cost,
reduction of income, additional expense or reduced rate of return.  Such notice
shall set forth in reasonable detail the basis for such determination.  Such
amount shall be due and payable by the Borrower to such Bank ten (10) Business
Days after such notice is given.


 
4.6.2.           Indemnity.



In addition to the compensation required by Section 4.6.1 [Increased Costs,
Etc.], each Loan Party shall indemnify each Bank against all liabilities, losses
or expenses (including loss of margin, any loss or expense incurred in
liquidating or employing deposits from third parties, any loss or expense
incurred in connection with funds acquired by a Bank to fund or maintain Loans
subject to a Euro-Rate Option and any customary administrative expenses of such
Bank) which such Bank sustains or incurs as a consequence of any:


(i)             payment, prepayment, conversion or renewal of any Loan to which
a Euro-Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),


(ii)            attempt by the Borrower to revoke (expressly, by later
inconsistent notices or otherwise) in whole or part any Loan Requests under
Section 2.4 [Revolving Credit Loan Requests], or Section 3.2 [Interest Periods]
or notice relating to prepayments under Section 4.4 [Voluntary Prepayments], or


(iii)           default by a Loan Party in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal of or interest on the Loans, Facility Fee or any other
amount due hereunder.


If any Bank sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Bank
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Bank shall deem
reasonable) to be necessary to indemnify such Bank for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Loan Parties to such
Bank ten (10) Business Days after such notice is given.

 
- 46 -

--------------------------------------------------------------------------------

 

 
4.7           Settlement Date Procedures.



In order to minimize the transfer of funds between the Banks and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC Bank may make Swing Loans as provided in Section 2.1.2 [Swing Loans]
hereof during the period between Settlement Dates.  Not later than 10:00 a.m.,
Columbus, Ohio time, on each Settlement Date, the Administrative Agent shall
notify each Bank of its Ratable Share of the total of the Revolving Credit Loans
(each a "Required Share").  Prior to 2:00 p.m., Columbus, Ohio time, on such
Settlement Date, each Bank shall pay to the Administrative Agent the amount
equal to the difference between its Required Share and its Revolving Credit
Loans, and the Administrative Agent shall pay to each Bank its Ratable Share of
all payments made by the Borrower to the Administrative Agent with respect to
the Revolving Credit Loans.  The Administrative Agent shall also effect
settlement in accordance with the foregoing sentence on the proposed Borrowing
Dates for Revolving Credit Loans and may at its option effect settlement on any
other Business Day.  These settlement procedures are established solely as a
matter of administrative convenience, and nothing contained in this Section 4.7
shall relieve the Banks of their obligations to fund Revolving Credit Loans on
dates other than a Settlement Date pursuant to Section 2.1.1 [Revolving Credit
Loans].  The Administrative Agent may at any time at its option for any reason
whatsoever require each Bank to pay immediately to the Administrative Agent such
Bank's Ratable Share of the outstanding Revolving Credit Loans and each Bank may
at any time require the Administrative Agent to pay immediately to such Bank its
Ratable Share of all payments made by the Borrower to the Administrative Agent
with respect to the Revolving Credit Loans.


5.           REPRESENTATIONS AND WARRANTIES


 
5.1           Representations and Warranties.



The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Banks as follows:


 
5.1.1.           Organization and Qualification.



Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization.  Each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct.  Each Loan Party on the Closing Date is listed on Schedule
5.1.1.  Each Loan Party is duly licensed or qualified and in good standing in
each jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary except to the extent that the failure to be so qualified would not
cause a Material Adverse Change.

 
- 47 -

--------------------------------------------------------------------------------

 

 
5.1.2.           Capitalization and Ownership.



All of the authorized capital stock of the Parent, and the shares (referred to
herein as the "Shares") of the Parent that are issued and outstanding have been
validly issued and are fully paid and nonassessable.  There are no options,
warrants or other rights outstanding to purchase any such Shares to be issued
after the Closing Date except as indicated on Schedule 5.1.2.


 
5.1.3.           Subsidiaries.



Schedule 5.1.3 states the name of the Borrower and each of the Parent's other
Subsidiaries which are Guarantors, its jurisdiction of incorporation, its
authorized capital stock, the issued and outstanding shares (referred to herein
as the "Subsidiary Shares") and the owners thereof if it is a corporation, its
outstanding partnership interests (the "Partnership Interests") if it is a
partnership and its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
"LLC Interests") if it is a limited liability company.  Each of the Loan Parties
has good and marketable title to all of the Subsidiary Shares, Partnership
Interests and LLC Interests it purports to own, free and clear in each case of
any Lien.  All Subsidiary Shares, Partnership Interests and LLC Interests have
been validly issued, and all Subsidiary Shares are fully paid and
nonassessable.  All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Partnership Interests and
LLC Interests have been made or paid, as the case may be.  There are no
options, warrants or other rights outstanding to purchase any such Subsidiary
Shares, Partnership Interests or LLC Interests except as indicated on Schedule
5.1.3.


 
5.1.4.           Power and Authority.



Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.


 
5.1.5.           Validity and Binding Effect.



This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document.  This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforceability of creditors' rights generally or limiting the right of specific
performance and general concepts of equity.

 
- 48 -

--------------------------------------------------------------------------------

 

 
5.1.6.           No Conflict.



Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate or articles of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or (ii) any material Law or any
material agreement or instrument or order, writ, judgment, injunction or decree
to which any Loan Party is a party or by which it is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party.


 
5.1.7.           Litigation.



There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party at law or equity
before any Official Body which individually or in the aggregate would reasonably
be expected to result in any Material Adverse Change.  None of the Loan Parties
or any Subsidiaries of any Loan Party is in violation of any order, writ,
injunction or any decree of any Official Body which would reasonably be expected
to result in any Material Adverse Change.  Schedule 5.1.7 correctly describes
the New York Potential Tax Claim.


 
5.1.8.           Title to Properties.



The real property owned by each Loan Party is described on Schedule 5.1.8.  Each
Loan Party has good and marketable title to (or ownership of) or valid leasehold
interest in all properties, assets and other rights which it purports to own or
lease or which are reflected as owned or leased on its books and records, free
and clear of all Liens and encumbrances except Permitted Liens, and in the case
of property leased by such Loan Party, subject to the terms and conditions of
the applicable leases.  Upon consummation of the transactions contemplated
hereby, all leases of real property are in full force and effect in all material
respects without the necessity for any consent which has not previously been
obtained.


 
5.1.9.           Financial Statements.



(i)             Historical Statements.  The Borrower has delivered to the
Administrative Agent copies of the Parent's audited consolidated year-end
financial statements for and as of the end of the two (2) fiscal years ended
January 31, 2009 (the "Historical Statements").  The Historical Statements were
compiled from the books and records maintained by the Parent's management,
fairly represent in all material respects the consolidated financial condition
of the Parent and its Subsidiaries as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied.


(ii)            Financial Projections.  The Borrower has delivered to the
Administrative Agent consolidated financial projections of the Parent and its
Subsidiaries for the period from fiscal year 2009 through fiscal year 2011
derived from various assumptions of the Parent's management (the "Financial
Projections").  The Financial Projections represent a reasonable estimation of
possible results in light of the history of the business, present and
foreseeable conditions and the estimates and assumptions of the Parent's
management.  Such Financial Projections and the assumptions therein were, at the
time made, fair; however, actual results may differ materially from such
Financial Projections.

 
- 49 -

--------------------------------------------------------------------------------

 

(iii)           Accuracy of Financial Statements.  Neither the Parent nor any
Subsidiary of the Parent has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Historical
Statements or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments of the Parent or any
Subsidiary of the Parent, in each case which would reasonably be expected to
cause a Material Adverse Change.  From January 31, 2009 to (y) the Closing Date,
and (z) each Test Date, if applicable, no Material Adverse Change has occurred.


 
5.1.10.        Use of Proceeds; Margin Stock; Section 20 Subsidiaries.



5.1.10.1   General.


The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.7 [Use of Proceeds] and 7.1.10 [Use of Proceeds].


5.1.10.2    Margin Stock.


None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U).  No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or to refund Indebtedness originally incurred for such purpose, or
for any purpose which entails a violation of or which is inconsistent with the
provisions of the regulations of the Board of Governors of the Federal Reserve
System.  None of the Loan Parties holds or intends to hold margin stock in such
amounts that more than twenty five percent (25%) of the reasonable value of the
assets of any Loan Party are or will be represented by margin stock.


5.1.10.3    Section 20 Subsidiaries.


The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.


 
5.1.11.        Full Disclosure.



Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Bank in connection herewith or therewith taken as a whole, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not misleading.  There is no fact
known to any Loan Party which materially adversely affects the business,
property, assets, financial condition, results of operations or prospects of any
Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Banks prior to or at the date hereof in
connection with the transactions contemplated hereby.

 
- 50 -

--------------------------------------------------------------------------------

 

 
5.1.12.         Taxes.



All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party have been filed, and payment or adequate provision
has been made for the payment of all taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that (a) the amount thereof is not
individually or in the aggregate material, or (b) such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.  There
are no agreements or waivers extending the statutory period of limitations for
assessments applicable to any federal or other income tax return of any Loan
Party for any tax years prior to the Loan Parties' fiscal year ended on or about
January 29, 2005 for federal income tax returns and February 3, 2001 for state
income tax returns.  The federal income tax return of each Loan Party for the
fiscal year ended January 28, 2006, is currently under examination by the
Internal Revenue Service.  Tax refund claims have been filed and are still
outstanding for the fiscal years ended January 31, 1998 through January 29,
2005.  An agreement with the Internal Revenue Service to extend the time to
bring a federal income tax refund lawsuit has been executed for the fiscal years
ended February 2, 2002 and February 1, 2003.  The Loan Parties intend to file a
federal income tax refund lawsuit prior to the expiration of the two-year
period.  The Internal Revenue Service has issued a statutory notice of income
tax refund claim disallowance with respect to the fiscal year ended January 31,
2004.


 
5.1.13.         Consents and Approvals.



No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Loan Party, except as listed on
Schedule 5.1.13, all of which shall have been obtained or made on or prior to
the Closing Date except as otherwise indicated on Schedule 5.1.13.


 
5.1.14.         No Event of Default; Compliance with Instruments.



No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default.  None of the Loan Parties is in violation
of (i) any material term of its certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
or (ii) any material agreement or instrument to which it is a party or by which
it or any of its properties may be subject or bound where such violation would
constitute a Material Adverse Change.

 
- 51 -

--------------------------------------------------------------------------------

 

 
5.1.15.         Patents, Trademarks, Copyrights, Licenses, Etc.



Each Loan Party owns or possesses all the material patents, trademarks, service
marks, trade names, copyrights, licenses, registrations, franchises, permits and
rights necessary to own and operate its properties and to carry on its business
as presently conducted and planned to be conducted by such Loan Party, without
known possible, alleged or actual conflict with the rights of others.


 
5.1.16.         Insurance.



Schedule 5.1.16 lists all insurance policies to which any Loan Party is a party,
all of which are valid and in full force and effect.  No notice has been given
or claim made and no grounds exist to cancel or avoid any of such policies or to
reduce the coverage provided thereby.  Such policies provide adequate coverage
from reputable and financially sound insurers in amounts sufficient to insure
the assets and risks of each Loan Party in accordance with customary business
practice in the industry of the Loan Parties.


 
5.1.17.         Compliance with Laws.



The Loan Parties are in compliance in all material respects with all applicable
Laws (other than labor and employment Laws which are specifically addressed in
Section 5.1.21 [Employment Matters] and Environmental Laws which are
specifically addressed in Section 5.1.22 [Environmental Matters]) in all
jurisdictions in which any Loan Party is presently or will be doing business
except where the failure to do so would not reasonably be expected to constitute
a Material Adverse Change.


 
5.1.18.         Material Contracts; Burdensome Restrictions.



All material contracts relating to the business operations of each Loan Party,
including all employee benefit plans and Labor Contracts are valid, binding and
enforceable upon such Loan Party except as limited by bankruptcy, insolvency and
general concepts of equity and each of the other parties thereto in accordance
with their respective terms, and there is no default by such Loan Party
thereunder or, to the Loan Parties' knowledge, by any other parties
thereto.  None of the Loan Parties is bound by any contractual obligation, or
subject to any restriction in any organization document, or any requirement of
Law which could result in a Material Adverse Change or which restricts or
prohibits any Loan Party from entering into, and performing its obligations
under, the transactions contemplated hereby.  For purposes of this Section
5.1.18, the term "material contracts" shall mean those contracts or other
agreements which the Parent would be required to file with the SEC pursuant to
item 601(a)(10) of Regulation S-K promulgated under the Securities Act of 1933
and the Securities Exchange Act of 1934.

 
- 52 -

--------------------------------------------------------------------------------

 

 
5.1.19.         Investment Companies; Regulated Entities.



None of the Loan Parties is an "investment company" registered or required to be
registered under the Investment Company Act of 1940 or under the "control" of an
"investment company" as such terms are defined in the Investment Company Act of
1940 and shall not become such an "investment company" or under such
"control."  None of the Loan Parties is subject to any other federal or state
statute or regulation limiting its ability to incur Indebtedness for borrowed
money.


 
5.1.20.         Plans and Benefit Arrangements.



Except as set forth on Schedule 5.1.20:


(i)             The Borrower and each other member of the ERISA Group are in
compliance in all material respects with any applicable provisions of ERISA with
respect to all Benefit Arrangements and Plans.  As of the Closing Date, the
Borrower and each other member of the ERISA Group do not have any Multiemployer
Plans or Multiple Employer Plans.  There has been no Prohibited Transaction with
respect to any Benefit Arrangement or any Plan or, to the best knowledge of the
Borrower and each member of the ERISA Group, with respect to any Multiemployer
Plan or Multiple Employer Plan to the extent each such Plan has been created
after the Closing Date, which could result in any material liability of the
Borrower or any other member of the ERISA Group.  To the extent a Multiemployer
Plan and/or a Multiple Employer Plan has been created after the Closing Date,
the Borrower and all other members of the ERISA Group have made when due any and
all payments required to be made under any agreement relating to a Multiemployer
Plan or a Multiple Employer Plan or any Law pertaining thereto.  With respect to
each Plan, Multiemployer Plan (to the extent created after the Closing Date) and
Multiple Employer Plan (to the extent created after the Closing Date), the
Borrower and each other member of the ERISA Group (A) have fulfilled in all
material respects their obligations under the minimum funding standards of
ERISA, (B) except for required premium payments, have not incurred any liability
to the PBGC, and (C) have not had asserted against them any penalty for failure
to fulfill the minimum funding requirements of ERISA.


(ii)            To the best of the Borrower's knowledge, each Multiemployer Plan
(to the extent created after the Closing Date) and Multiple Employer Plan (to
the extent created after the Closing Date) is able to pay benefits thereunder
when due.


(iii)           Neither the Borrower nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan.


(iv)           No event requiring notice to the PBGC under Section 302(f)(4)(A)
of ERISA has occurred or is reasonably expected to occur with respect to any
Plan, and no amendment with respect to which security is required under Section
307 of ERISA has been made or is reasonably expected to be made to any Plan.


(v)            With respect to each Plan and in accordance with each such Plan's
most recent actuarial valuation report used to determine funding under Section
412 of the Internal Revenue Code, each Plan's funded current liability
percentage satisfies the full funding limitation and no deficit reduction
contribution is required.

 
- 53 -

--------------------------------------------------------------------------------

 

(vi)           Neither the Borrower nor any other member of the ERISA Group has
incurred or reasonably expects to incur any material withdrawal liability under
ERISA to any Multiemployer Plan (to the extent created after the Closing Date)
or Multiple Employer Plan (to the extent created after the Closing
Date).  Neither the Borrower nor any other member of the ERISA Group has been
notified by any Multiemployer Plan (to the extent created after the Closing
Date) or Multiple Employer Plan (to the extent created after the Closing Date)
that such Multiemployer Plan (to the extent created after the Closing Date) or
Multiple Employer Plan (to the extent created after the Closing Date) has been
terminated within the meaning of Title IV of ERISA and, to the best knowledge of
the Borrower, no Multiemployer Plan (to the extent created after the Closing
Date) or Multiple Employer Plan (to the extent created after the Closing Date)
is reasonably expected to be reorganized or terminated, within the meaning of
Title IV of ERISA.


(vii)          To the extent that any Benefit Arrangement is insured, the
Borrower and all other members of the ERISA Group have paid when due all
premiums required to be paid for all periods through the Closing Date.  To the
extent that any Benefit Arrangement is funded other than with insurance, the
Borrower and all other members of the ERISA Group have made when due all
contributions required to be paid for all periods through the Closing Date.


(viii)         All Plans, Benefit Arrangements, Multiemployer Plans (to the
extent created after the Closing Date) and Multiple Employer Plans (to the
extent created after the Closing Date) have been administered in all material
respects in accordance with their terms and applicable Law.


 
5.1.21.         Employment Matters.



Each of the Loan Parties is in compliance with the Labor Contracts and all
applicable federal, state and local labor and employment Laws including those
related to equal employment opportunity and affirmative action, labor relations,
minimum wage, overtime, child labor, medical insurance continuation, worker
adjustment and relocation notices, immigration controls and worker and
unemployment compensation, where the failure to comply would reasonably be
expected to constitute a Material Adverse Change.  There are no outstanding
grievances, arbitration awards or appeals therefrom arising out of the Labor
Contracts or current or threatened strikes, picketing, handbilling or other work
stoppages or slowdowns at facilities of any of the Loan Parties which in any
case would reasonably be expected to constitute a Material Adverse Change.


 
5.1.22.         Environmental Matters.



Except as disclosed on Schedule 5.1.22:


(i)             None of the Loan Parties has received any material Environmental
Complaint, whether directed or issued to any Loan Party or relating or
pertaining to any predecessor of any Loan Party or to any prior owner, operator
or occupant of the Property, and none of such Loan Parties have reason to
believe that it might receive a material Environmental Complaint.

 
- 54 -

--------------------------------------------------------------------------------

 

(ii)            No activity of any Loan Party at the Property is being or has
been conducted in violation of any Environmental Law or Environmental Permit
which has caused or would reasonably be expected to cause a Material Adverse
Change and, to the knowledge of any such Loan Party no activity of any
predecessor of any Loan Party or any prior owner, operator or occupant of the
Property was conducted in violation of any Environmental Law which has caused or
would reasonably be expected to cause a Material Adverse Change.


(iii)           There are no Regulated Substances present on, in, under, or
emanating from, or to any Loan Party’s knowledge emanating to, the Property or
any portion thereof which result in Contamination and which would reasonably be
expected to cause a Material Adverse Change.


(iv)           Each Loan Party has all Environmental Permits and all such
Environmental Permits are in full force and effect and each such Loan Party's
operations at the Property are conducted in compliance with the terms and
conditions of such Environmental Permits except to the extent that such
noncompliance would not reasonably be expected to cause a Material Adverse
Change and none of the Loan Parties have received any written notice from an
Official Body that such Official Body has or intends to suspend, revoke or
adversely alter, whether in whole or in part, any such Environmental Permit.


(v)            Each Loan Party has submitted to an Official Body and/or
maintains, as appropriate, all material Environmental Records.


(vi)           No structures, improvements, equipment, fixtures, impoundments,
pits, lagoons or aboveground or underground storage tanks located on the
Property contain or use, except in compliance with Environmental Laws and
Environmental Permits, Regulated Substances or otherwise are operated or
maintained except in compliance with Environmental Laws and Environmental
Permits unless such noncompliance would not be reasonably expected to cause a
Material Adverse Change.  To the knowledge of each Loan Party, no structures,
improvements, equipment, fixtures, impoundments, pits, lagoons or aboveground or
underground storage tanks of prior owners, operators or occupants of the
Property contained or used Regulated Substances, except in compliance with
Environmental Laws, Regulated Substances or otherwise were operated or
maintained by any such prior owner, operator or occupant except in compliance
with Environmental Laws unless such noncompliance would not be reasonably
expected to cause a Material Adverse Change.


(vii)          To the knowledge of each Loan Party, no facility or site to which
any such Loan Party, either directly or indirectly by a third party, has sent
Regulated Substances for storage, treatment, disposal or other management has
been or is being operated in violation of Environmental Laws except to the
extent that such violation would not reasonably be expected to cause a Material
Adverse Change.


(viii)         No portion of the Property is identified or, to the knowledge of
each Loan Party, proposed to be identified on any list of contaminated
properties or other properties which pursuant to Environmental Laws are the
subject of a Remedial Action by an Official Body or any other Person (including
any such Loan Party), nor to the knowledge of any such Loan Party is any
property adjoining or in the proximity of the Property identified or proposed to
be identified on any such list or the subject of a Remedial Action.

 
- 55 -

--------------------------------------------------------------------------------

 

(ix)            No portion of the Property constitutes an Environmentally
Sensitive Area except for those portions of the Property constituting an
Environmentally Sensitive Area which would not reasonably be expected to result
in a Material Adverse Change.


(x)             No lien or other material encumbrance authorized by
Environmental Laws exists against the Property and none of the Loan Parties has
any reason to believe that such a lien or encumbrance may be imposed.


(xi)            Neither the transaction contemplated by the Loan Documents nor
any other transaction involving the sale, transfer or exchange of the Property
will trigger or has triggered any obligation under any applicable Environmental
Laws to make a filing, provide a notice, provide other disclosure or take any
other action, or in the event that any such transaction-triggered obligation
does arise or has arisen under any applicable Environmental Laws, all such
action required thereby has been taken in compliance with applicable
Environmental Laws except to the extent that the failure to take such action in
compliance with applicable Environmental Laws would not be reasonably expected
to cause a Material Adverse Change.


 
5.1.23.         Senior Debt Status.



The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreements and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens.  There is no Lien upon or with respect to any
of the properties or income of any Loan Party which secures indebtedness or
other obligations of any Person except for Permitted Liens.


 
5.1.24.         Anti-Terrorism Laws.



5.1.24.1   General.


None of the Loan Parties nor, to any Loan Party's knowledge, any Affiliate of
any Loan Party, is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction  that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.


5.1.24.2   Executive Order No. 13224.


None of the Loan Parties, nor, to any Loan Party's knowledge, any Affiliate of
any Loan Party is any of the following (each a "Blocked Person"):


(i)             a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;

 
- 56 -

--------------------------------------------------------------------------------

 

(ii)            a Person owned or  controlled  by, or acting for or on
behalf  of,  any  Person  that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;


(iii)           a Person or entity  with  which any  Bank is  prohibited  from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;


(iv)           a Person or entity that commits, threatens or conspires to commit
or supports "terrorism" as defined in the Executive Order No. 13224; or


(v)            a  Person or entity that is named as a "specially  designated
national" on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list.


No Loan Party or to the knowledge of any Loan Party, any Affiliate of any Loan
Party (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked  pursuant to the Executive Order
No. 13224.


 
5.1.25.         Inactive Subsidiaries.



Each Excluded Inactive Subsidiary has no material assets or liabilities (except
for the New York Potential Tax Claim) and does not conduct business.


 
5.2           Updates to Schedules.



The Borrower shall update the schedules listed immediately after this paragraph
on the date on which the Borrower delivers each quarterly Compliance
Certificate.  Provided that the Borrower delivers such updates with each
Compliance Certificate and timely delivers such Compliance Certificates, (1) any
inaccuracy in such schedules between due dates for Compliance Certificates shall
not be a default hereunder, and (2) such schedules shall be deemed to be amended
upon delivery thereof.


Schedule 5.1.2           -           Capitalization

Schedule 5.1.3           -           Subsidiaries

Schedule 5.1.8           -           Owned Real Property


The Borrower shall update the schedules listed immediately after this paragraph
as soon as reasonably practicable after receipt thereof from the
insurer.  Provided that the Borrower delivers such updates as stated, (1) any
inaccuracy in such schedules between due dates for Compliance Certificates shall
not be a default hereunder, and (2) such schedules shall be deemed to be amended
upon delivery thereof.


Schedule 5.1.16         -           Insurance Policies

 
- 57 -

--------------------------------------------------------------------------------

 

Should any of the information or disclosures provided on any of the other
Schedules attached hereto become outdated or incorrect in any material respect,
the Borrower shall promptly provide the Administrative Agent in writing with
such revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same; provided, however, that no Schedule shall be deemed to
have been amended, modified or superseded by any such correction or update, nor
shall any breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Banks, in their sole and absolute discretion, shall have
accepted in writing such revisions or updates to such Schedule.


6.           CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT


The obligation of each Bank to make Loans and of each Issuing Letter of Credit
Bank to issue Letters of Credit hereunder is subject to the performance by each
of the Loan Parties of its Obligations to be performed hereunder at or prior to
the making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:


 
6.1           First Loans and Letters of Credit.



On the Closing Date:


 
6.1.1.           Officer's Certificate.



The representations and warranties of each of the Loan Parties contained in
Section 5 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Administrative Agent for the benefit of each Bank one original certificate
(with sufficient copies for each Bank) of each of the Loan Parties, dated the
Closing Date and signed by the Chief Executive Officer, President, Chief
Financial Officer or Treasurer of each of the Loan Parties, to each such effect.


 
6.1.2.           Corporate Secretary's and/or Secretary's Certificate.



There shall be delivered to the Administrative Agent for the benefit of each
Bank one original certificate (with sufficient copies for each Bank) dated the
Closing Date and signed by the Corporate Secretary, the Secretary, an Assistant
Corporate Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to:


(i)             the completion of all action required to have been taken by each
Loan Party by the Closing Date in connection with this Agreement and the other
Loan Documents;

 
- 58 -

--------------------------------------------------------------------------------

 

(ii)            the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Agreement and the true signatures of such
officers, on which the Administrative Agent and each Bank may conclusively rely;
and


(iii)           copies of its organizational documents, including its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, and limited liability company
agreement as in effect on the Closing Date certified by the appropriate
governmental official, where applicable, together with certificates from the
appropriate governmental officials as to the continued existence and good
standing of each Loan Party in each jurisdiction where organized or formed, as
applicable, and each jurisdiction where a Loan Party has a distribution center
or warehouse location.


 
6.1.3.           Delivery of Loan Documents.



The Guaranty Agreement, Notes, the Intercompany Subordination Agreement and any
other Loan Documents required by the Administrative Agent, shall have been duly
executed and delivered to the Administrative Agent for the benefit of the Banks.


 
6.1.4.           Opinion of Counsel.



There shall be delivered to the Administrative Agent for the benefit of each
Bank one (1) original, with sufficient copies for the Banks, of a written
opinion of Vorys, Sater, Seymour and Pease LLP, counsel for the Loan Parties
(which may rely on the opinions of such other counsel, including Borrower's
in-house counsel, as may be acceptable to the Administrative Agent), dated the
Closing Date and in form and substance satisfactory to the Administrative Agent
and its counsel.


 
6.1.5.           Legal Details.



All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and said counsel, as the Administrative
Agent or said counsel may reasonably request.


 
6.1.6.           Payment of Fees.



The Borrower shall have paid or caused to be paid to the Administrative Agent
for itself and for the account of the Banks to the extent not previously paid,
all commitment and other fees accrued through the Closing Date and the costs and
expenses for which the Administrative Agent and the Banks are entitled to be
reimbursed.

 
- 59 -

--------------------------------------------------------------------------------

 

 
6.1.7.           Consents.



All material consents required to effectuate the transactions contemplated
hereby as set forth on Schedule 5.1.13 shall have been obtained.


 
6.1.8.           Officer's Certificate Regarding MACs.



From January 31 2009 through the Closing Date, no Material Adverse Change shall
have occurred and, except as otherwise noted on the certificate noted below,
there shall have been no material change in the management of any Loan Party;
and there shall have been delivered to the Administrative Agent for the benefit
of each Bank a certificate dated the Closing Date and signed by the Chief
Executive Officer, President, Chief Financial Officer or Treasurer of each Loan
Party to each such effect.


 
6.1.9.           No Violation of Laws.



The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party.


 
6.1.10.         No Actions or Proceedings.



No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents  or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent's sole reasonable discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.


 
6.1.11.         Lien Searches.



The Administrative Agent shall have obtained copies of record searches
(including UCC searches and judgments, suits, taxes and other lien searches), at
the state level for each distribution center and warehouse location of each
applicable Loan Party and in each Loan Party's respective jurisdiction of
organization evidencing that no Liens exist against any Loan Party except
Permitted Liens or those Liens that are or will be released or terminated in
connection herewith.


 
6.1.12.         Insurance Policies.



The Loan Parties shall have delivered a certificate of insurance acceptable to
the Administrative Agent that adequate insurance in compliance with Section
7.1.3 [Maintenance of Insurance] is in full force and effect and that all
premiums then due thereon have been paid and that the Administrative Agent on
behalf of the Banks is entitled to thirty (30) days prior notice of cancellation
or material reduction in coverage on all such policies.

 
- 60 -

--------------------------------------------------------------------------------

 

 
6.1.13.         Termination Statements:  Release Statements and Other Releases.



Evidence satisfactory to the Administrative Agent that all necessary termination
statements, release statements and other releases in connection with all Liens
(other than Permitted Liens) have been filed or satisfactory arrangements have
been made for such filing (including payoff letters, if applicable, in form and
substance satisfactory to the Administrative Agent).


 
6.1.14.         Financial Projections.



Financial Projections of the Parent and its Subsidiaries for the fiscal years
2009 through 2011, in form satisfactory to the Administrative Agent


 
6.1.15.         Repayment of Prohibited Indebtedness.



All Indebtedness not permitted under Section 7.2.1 [Indebtedness] including, but
not limited to, amounts due under the Prior Loan Documents shall have been paid
in full and the Prior Loan Documents shall have been terminated.


 
6.1.16.         Debt Rating.



The Debt Rating of the Borrower's Indebtedness shall not have been withdrawn at
any time from February 9, 2009, through and including the Closing Date.


 
6.1.17.         Other Documents and Conditions.



The Loan Parties shall have delivered such other documents and satisfied such
other conditions as may reasonably be requested to be submitted to the
Administrative Agent or any Bank by the terms of this Agreement or of any Loan
Document or set forth on the closing checklist with respect to the transactions
contemplated by this Agreement.


 
6.2           Each Additional Loan or Letter of Credit.



It shall be a condition precedent to the making any Loans or issuing any Letters
of Credit other than Loans made or Letters of Credit issued on the Closing Date,
that after giving effect to the proposed extensions of credit:  (i) the
representations and warranties of the Loan Parties contained in Section 5
[Representations and Warranties] and in the other Loan Documents shall be true
on and as of the date of such additional Loan or Letter of Credit with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time, which representations and warranties shall be true
and correct on and as of the specific dates or times referred to therein) and
the Loan Parties shall have performed and complied with all covenants and
conditions hereof; (ii) no Event of Default or Potential Default shall have
occurred and be continuing or shall exist; (iii) the making of the Loans or
issuance of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or any of the Banks; and (iv) the Borrower shall have delivered to
the Administrative Agent a duly executed and completed Loan Request or
application for a Letter of Credit as the case may be.

 
- 61 -

--------------------------------------------------------------------------------

 

7.           COVENANTS


 
7.1           Affirmative Covenants.



The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties' other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:


 
7.1.1.           Preservation of Existence, Etc.



Each Loan Party shall maintain its legal existence as a corporation, limited
partnership or limited liability company and its license or qualification and
good standing in each jurisdiction in which its ownership or lease of property
or the nature of its business makes such license or qualification necessary,
except to the extent that the failure to be so qualified or licensed would not
be reasonably likely to cause a Material Adverse Change and as otherwise
expressly permitted in Section 7.2.5 [Liquidations, Mergers, Etc.].


 
7.1.2.           Payment of Liabilities, Including Taxes, Etc.



Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, but only
to the extent that failure to discharge any such liabilities would not result in
a Material Adverse Change, provided that the Loan Parties and their Subsidiaries
will pay all such liabilities forthwith upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor.


 
7.1.3.           Maintenance of Insurance.



Each Loan Party shall, and shall cause each Excluded Active Subsidiary to,
insure its properties and assets against loss or damage by fire and such other
insurable hazards as such assets are commonly insured (including fire, extended
coverage, property damage, workers' compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent.  At the
request of the Administrative Agent, the Loan Parties shall deliver to the
Administrative Agent (x) on the Closing Date and annually thereafter an original
certificate of insurance signed by the Loan Parties' independent insurance
broker describing and certifying as to the existence of the insurance required
to be maintained by this Agreement and the other Loan Documents, and (y) from
time to time a summary schedule indicating all insurance then in force with
respect to each of the Loan Parties.

 
- 62 -

--------------------------------------------------------------------------------

 

 
7.1.4.           Maintenance of Properties and Leases.



Each Loan Party shall, and shall cause each Excluded Active Subsidiary to,
maintain in good repair, working order and condition (ordinary wear and tear
excepted) in accordance with the general practice of other businesses of similar
character and size, all of those material properties useful or necessary to its
business, and from time to time, such Loan Party will make or cause to be made
all appropriate repairs, renewals or replacements thereof to the extent that a
failure to make such repairs, renewals or replacements would be reasonably
likely to cause a Material Adverse Change.


 
7.1.5.           Maintenance of Patents, Trademarks, Etc.



Each Loan Party shall, and shall cause each Excluded Active Subsidiary to,
maintain in full force and effect all patents, trademarks, service marks, trade
names, copyrights, licenses, franchises, permits and other authorizations
necessary for the ownership and operation of its properties and business if the
failure so to maintain the same would constitute a Material Adverse Change.


 
7.1.6.           Visitation Rights.



Each Loan Party shall permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Banks to visit, no
more than twice per year (unless an Event of Default has occurred and is
continuing), during normal business hours and inspect any of its properties and
to examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Banks may reasonably request, provided that
each Bank shall provide the Borrower and the Administrative Agent with
reasonable notice prior to any visit or inspection; provided, further, that such
visit or inspection shall be conducted during normal business hours and shall
not unreasonably interfere with the business or operations of the applicable
Loan Party and all information obtained or observed during such visit or
inspection shall be subject to the confidentiality obligations in Section 10.12
[Confidentiality].  In the event any Bank desires to visit and inspect any Loan
Party, such Bank shall make a reasonable effort to conduct such visit and
inspection contemporaneously with any visit and inspection to be performed by
the Administrative Agent.


 
7.1.7.           Keeping of Records and Books of Account.



The Parent shall, and shall cause each Subsidiary of the Parent to, maintain and
keep proper books of record and account which enable the Parent and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Parent or any Subsidiary of the Parent, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 
- 63 -

--------------------------------------------------------------------------------

 

 
7.1.8.           Plans and Benefit Arrangements.



The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change.  Without limiting the generality of the foregoing, the Borrower shall
cause all of its Plans and all Plans maintained by any member of the ERISA Group
to be funded in accordance with the minimum funding requirements of ERISA and
shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements, and, if
subsequently created, Multiemployer Plans and Multiple Employer Plans.


 
7.1.9.           Compliance with Laws.



Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws, in all respects, provided
that it shall not be deemed to be a violation of this Section 7.1.9 if any
failure to comply with any Law would not result in fines, penalties, remediation
costs, other similar liabilities or injunctive relief which in the aggregate
would reasonably be expected to constitute a Material Adverse Change.


 
7.1.10.         Use of Proceeds.



The Loan Parties will use the Letters of Credit and the proceeds of the Loans
for the purposes stated in Section 2.7 [Use of Proceeds].  The Loan Parties
shall not use the Letters of Credit or the proceeds of the Loans for any
purposes which contravenes any applicable Law or any provision hereof.


 
7.1.11.         Subordination of Intercompany Loans.



Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party to be subordinated pursuant to
the terms of the Intercompany Subordination Agreement.


 
7.1.12.         Anti-Terrorism Laws.



The Loan Parties and their respective Affiliates and agents shall not knowingly
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law.  The Borrower shall deliver to Banks any certification or
other evidence requested from time to time by any Bank in its sole reasonable
discretion, confirming Borrower's compliance with this Section 7.1.12.

 
- 64 -

--------------------------------------------------------------------------------

 

 
7.2           Negative Covenants.



The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties' other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:


 
7.2.1.           Indebtedness.



Each of the Loan Parties shall not at any time create, incur, assume or suffer
to exist any Indebtedness, except:


(i)             Indebtedness under the Loan Documents;


(ii)            Existing Indebtedness as set forth on Schedule 7.2.1 (including
any extensions or renewals thereof, provided there is no increase in the amount
thereof, or an increase in the effective interest rate thereof, or an earlier
maturity date for any payment payable thereunder, or the provision of any
security or guarantees therefor, or other significant change in the terms
thereof unless otherwise specified on Schedule 7.2.1);


(iii)           Capitalized leases as and to the extent permitted under Section
7.2.14 [Capital Expenditures and Capital Leases];


(iv)           Indebtedness secured by Purchase Money Security Interests or by
security interests in proceeds granted in connection with securities lending
transactions or reverse repurchase agreements involving United States Treasury
bonds, provided that the aggregate amount as of any date of all such
Indebtedness permitted by this Section 7.2.1(iv) shall not exceed Ten Million
and 00/100 Dollars ($10,000,000.00);


(v)            Indebtedness of a Loan Party to another Loan Party which is
subordinated in accordance with the provisions of Section 7.1.11 [Subordination
of Intercompany Loans];


(vi)           Any Bank-Provided Hedge or other Qualified Hedge Agreement; and


(vii)          Unsecured Indebtedness; provided that


(1)            such Indebtedness is pari passu in right of payment with the
Indebtedness hereunder,


(2)            such Indebtedness complies with Section 7.2.17 [Negative
Pledges],


(3)            immediately prior to and after giving effect to such
Indebtedness, no Event of Default or Potential Default shall have occurred
hereunder, and

 
- 65 -

--------------------------------------------------------------------------------

 

(4)            the Borrower shall comply with Section 4.5.2 [Issuance of Other
Indebtedness] in connection with the incurrence by any Loan Party of such
Indebtedness.


 
7.2.2.           Liens.



Each of the Loan Parties shall not at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.


 
7.2.3.           Guaranties.



Each of the Loan Parties shall not at any time, directly or indirectly, become
or be liable in respect of any Guaranty, or assume, guarantee, become surety
for, endorse or otherwise agree, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other Person,
except for:


(i)             existing Guaranties as set forth on Schedule 7.2.3;


(ii)            Guaranties of Indebtedness of the Loan Parties permitted in
Section 7.2.1 [Indebtedness];


(iii)           other Guaranties to the extent the Indebtedness represented by
such Guaranties is permitted in Section 7.2.1 [Indebtedness]; and


(iv)           Guaranties by any Loan Party of the obligations, to the extent
not prohibited by this Agreement, of any other Loan Party.


 
7.2.4.           Loans and Investments.



Each of the Loan Parties shall not at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:


(i)             trade credit extended on usual and customary terms in the
ordinary course of business;


(ii)            advances to employees to meet expenses incurred by such
employees in the ordinary course of business;


(iii)           Permitted Investments;


(iv)           investments  in a Loan Party;


(v)            investments in an amount which should not exceed One Hundred
Twenty Five Million and 00/100 Dollars ($125,000,000.00) in the aggregate;

 
- 66 -

--------------------------------------------------------------------------------

 

(vi)           investments in notes and other securities received in settlement
of overdue Indebtedness and accounts payable owed to a Loan Party in the
ordinary course of business and for amounts which, individually and in the
aggregate, are not material to the Loan Parties;


(vii)          investments in the nature of seller financing or other
consideration received in any disposition (including any sale, lease,
sale-leaseback, assignment or transfer) of assets or property by any Loan Party,
provided that the aggregate value of all such investments at any time (based on
the value at the time of acquisition thereof but reduced by payments or other
realization thereon) shall not exceed Ten Million and 00/100 Dollars
($10,000,000.00);


(viii)         investments in Bank-Provided Hedges or Qualified Hedge
Agreements;


(ix)            Permitted Acquisitions; and


(x)             investments in the Big Lots Supplemental Savings Plan and such
other similar non-qualified plan as the Loan Parties may create or enter into
from time to time.


 
7.2.5.           Liquidations, Mergers, Consolidations, Acquisitions.



Each of the Loan Parties shall not dissolve, liquidate or wind-up its affairs,
or become a party to any merger or consolidation, or acquire by purchase, lease
or otherwise all or substantially all of the assets or capital stock of any
other Person, provided that


(i)             any Loan Party other than the Borrower may consolidate or merge
into another Loan Party which is directly or indirectly wholly-owned by one or
more of the other Loan Parties,


(ii)            any Loan Party other than the Borrower or the Parent may be
dissolved, provided, that the assets of such Loan Party are distributed to
another Loan Party, and


(iii)           any Loan Party may acquire, whether by purchase or by merger,
(A) all or substantially all of the ownership interests of another Person or (B)
all or substantially all of the assets of another Person or of a business or
division of another Person (each a "Permitted Acquisition"), provided that,
unless such purchase is of inventory in the ordinary course of business (which
shall be a Permitted Acquisition but shall not be subject to the requirements
below), each of the following requirements is met:


(a)            if a Loan Party is acquiring the ownership interests in such
Person, such Person shall, unless not required by Section 7.2.8 [Subsidiaries,
Partnerships, Etc.], execute a Guarantor Joinder and such other documents
required by Section 10.18 [Joinder of Guarantors] and join this Agreement as a
Guarantor pursuant to Section 10.18 [Joinder of Guarantors] on or before the
date of such Permitted Acquisition;

 
- 67 -

--------------------------------------------------------------------------------

 

(b)            the board of directors or other equivalent governing body of such
Person shall have approved such Permitted Acquisition and, if the Loan Parties
shall use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Banks written evidence of the approval
of the board of directors (or equivalent body) of such Person for such Permitted
Acquisition;


(c)            the business acquired, or the business conducted by the Person
whose ownership interests are being acquired, as applicable, shall be
complementary to or substantially the same as one or more line or lines of
business conducted by the Loan Parties and shall comply with Section 7.2.9
[Continuation of or Change in Business];


(d)            no Potential Default or Event of Default shall exist immediately
prior to and after giving effect to such Permitted Acquisition; and


(e)            if the Consideration in connection with any such Permitted
Acquisition exceeds Twenty Five Million and 00/100 Dollars ($25,000,000.00), the
Loan Parties shall demonstrate that they shall be in compliance with the
covenant contained in Section 7.2.15 [Maximum Leverage Ratio] after giving
effect to such Permitted Acquisition (including in such computation Indebtedness
or other liabilities assumed or incurred in connection with such Permitted
Acquisition) by delivering at least ten (10) Business Days prior to such
Permitted Acquisition a certificate in the form of Exhibit 7.2.5 evidencing such
compliance.


 
7.2.6.           Dispositions of Assets or Subsidiaries.



None of the Loan Parties shall sell, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily, any of its properties or
assets, tangible or intangible, except:


(i)             transactions involving the sale of inventory in the ordinary
course of business;


(ii)            any sale, transfer or lease of properties or assets in the
ordinary course of business which are no longer necessary or required in the
conduct of such Loan Party's business;


(iii)           any sale, transfer or lease of properties or assets by any Loan
Party to another Loan Party;


(iv)           any sale, transfer or lease of properties or assets in the
ordinary course of business which are replaced by substitute properties or
assets acquired or leased within the parameters of Section 7.2.14 [Capital
Expenditures and Leases];


(v)            any sale or transfer by the Parent of the capital stock or other
equity interests of the Parent; or


(vi)           any sale, transfer or lease of properties or assets, other than
those specifically excepted pursuant to clauses (i) through (v) above, provided
that:

 
- 68 -

--------------------------------------------------------------------------------

 

(a)            there shall not exist any Event of Default or Potential Default
immediately prior to and after giving effect to such sale; and


(b)            the Loan Parties shall be in compliance with all of the covenants
herein applicable to any Loan Party and with respect to any sale the proceeds of
which exceed Ten Million and 00/100 Dollars ($10,000,000.00), the Borrower shall
deliver a Compliance Certificate to the Administrative Agent for the benefit of
the Banks at least ten (10) Business Days before such sale confirming the same.


 
7.2.7.           Affiliate Transactions.



None of the Loan Parties shall enter into or carry out any transaction with any
Affiliates of any Loan Party (including purchasing property or services from or
selling property or services to any Affiliate of any Loan Party) unless such
transaction (a) is not otherwise prohibited by this Agreement, (b) is entered
into in the ordinary course of business upon fair and reasonable arm's-length
terms and conditions which, upon request, are fully disclosed to the
Administrative Agent and (c) is in accordance with all applicable Law.


7.2.8.           Subsidiaries, Partnerships and Joint Ventures; Excluded
Inactive Subsidiaries; Excluded Active Subsidiaries.


Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than (i) any
Subsidiary which has joined this Agreement as a Guarantor on the Closing Date;
(ii) any Excluded Inactive Subsidiary; (iii) any Excluded Active Subsidiary, or
(iv) any Subsidiary formed or acquired after the Closing Date which joins this
Agreement as a Guarantor pursuant to Section 10.18 [Joinder of Guarantors];
provided, however, if such Subsidiary (a) is acquired by a Loan Party or
Subsidiary of a Loan Party and is a Foreign Subsidiary or (b) is formed or
organized as a Foreign Subsidiary by a Loan Party or Subsidiary of a Loan Party
after the date of this Agreement, such Foreign Subsidiary shall not be required
to join this Agreement as a Guarantor pursuant to Section 10.18 [Joinder of
Guarantors] if the execution of a Guaranty Agreement or the Guarantor Joinder
would cause material adverse tax consequences to the Parent, the Borrower or any
Subsidiary that is not a Foreign Subsidiary under Section 956 of the Internal
Revenue Code as demonstrated to the reasonable satisfaction of the
Administrative Agent.


Except for investments permitted by Section 7.2.4 [Loans and Investments], each
of the Loan Parties shall not become or agree to (1) become a general or limited
partner in any general or limited partnership, except that the Loan Parties may
be general or limited partners in other Loan Parties, (2) become a member or
manager of, or hold a limited liability company interest in, a limited liability
company, except that the Loan Parties may be members or managers of, or hold
limited liability company interests in, other Loan Parties, or (3) become a
joint venturer or hold a joint venture interest in any joint venture.  The Loan
Parties shall not permit any Excluded Inactive Subsidiary to acquire or hold any
material assets, incur or suffer to exist any material liabilities or to conduct
any material business.

 
- 69 -

--------------------------------------------------------------------------------

 

   
7.2.9.           Continuation of or Change in Business.



None of the Loan Parties shall engage in any business other than the
distribution of and the wholesale and retail sale of general merchandise,
substantially as conducted and operated by such Loan Party during the present
fiscal year, and such Loan Party shall not permit any material change in such
business.  This Section 7.2.9 shall not prohibit the Parent, the Borrower or any
Subsidiary thereof from engaging in a business which provides services common to
the retail or wholesale trade in general merchandise to the Parent, the Borrower
or any Subsidiary thereof or to any Person engaged in the sale of general retail
merchandise.


 
7.2.10.         Plans and Benefit Arrangements.



Each of the Loan Parties shall not:


(i)             fail to satisfy the minimum funding requirements of ERISA and
the Internal Revenue Code with respect to any Plan;


(ii)            request a minimum funding waiver from the Internal Revenue
Service with respect to any Plan;


(iii)           engage in a Prohibited Transaction with any Plan, Benefit
Arrangement, Multiemployer Plan or Multiple Employer Plan which, alone or in
conjunction with any other circumstances or set of circumstances resulting in
liability under ERISA, would constitute a Material Adverse Change;


(iv)           permit the funded current liability percentage of each Plan to be
less than the required percentage to satisfy the full funding limitation,
determined as of the most recent actuarial valuation report for each Plan using
the actuarial assumptions required under Section 412 of the Internal Revenue
Code for purposes of funding;


(v)            fail to make when due any contribution to any Multiemployer Plan
or Multiple Employer Plan that the Borrower or any member of the ERISA Group may
be required to make under any agreement relating to such Multiemployer Plan or
Multiple Employer Plan, or any Law pertaining thereto;


(vi)           withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan, where any such withdrawal is likely to result in a
Material Adverse Change;


(vii)          terminate, or institute proceedings to terminate, any Plan, where
such termination is likely to result in a Material Adverse Change;


(viii)         make any amendment to any Plan with respect to which security is
required under Section 307 of ERISA except to the extent that such amendment
would not cause a Material Adverse Change; or

 
- 70 -

--------------------------------------------------------------------------------

 

(ix)            fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code, where
such failure is likely to result in a Material Adverse Change.


 
7.2.11.         Fiscal Year.



The Parent shall not, and shall not permit any Subsidiary of the Parent to,
change its fiscal year from the fifty-two (52)/fifty-three (53) week fiscal year
beginning on the Sunday closest to February 1 of each calendar year and ending
on the Saturday closest to January 31 of each calendar year.


 
7.2.12.         Issuance of Stock or Other Equity Interests.



Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, issue any additional shares of its capital stock or other equity interests
or any options, warrants or other rights in respect thereof other than to
another Loan Party or Subsidiary of a Loan Party; except for convertible bonds,
characterized as Indebtedness issued by a Loan Party and permitted to be issued
pursuant to Section 7.2.1 [Indebtedness] or the issuance of capital stock, stock
options, warrants or other equity interests or derivatives issued in connection
with compensation matters in the ordinary course of business by the Parent or
its Subsidiaries.


 
7.2.13.         Changes in Organizational Documents.



Except in connection with the dissolution of a Loan Party as permitted in
Section 7.2.5(ii) [Liquidations, Mergers, Consolidations, Acquisitions], each of
the Loan Parties shall not amend in any material respect its certificate or
articles of incorporation, by-laws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents without providing at least five (5)
calendar days' prior written notice to the Administrative Agent and the Banks
and, in the event such change would be adverse to the Banks as determined by the
Administrative Agent in its sole reasonable discretion, obtaining the prior
written consent of the Required Banks.


 
7.2.14.         Capital Expenditures and Capital Leases.



None of the Loan Parties shall make any payments in any fiscal year on account
of the purchase or lease of any assets which if purchased would constitute fixed
assets or which if leased would constitute a capitalized lease exceeding One
Hundred Fifty Million and 00/100 Dollars ($150,000,000.00) in any fiscal year,
provided that if the Loan Parties expend less than One Hundred Fifty-Million and
00/100 Dollars ($150,000,000.00) of capital expenditures in any fiscal year the
One Hundred Fifty Million and 00/100 Dollars ($150,000,000.00) limit shall be
increased in the next fiscal year by the excess of One Hundred Fifty Million and
00/100 Dollars ($150,000,000.00) over the amount so expended (the "Carryover
Amount") (provided that such Carryover Amount may not exceed Fifty Million and
00/100 Dollars ($50,000,000.00).

 
- 71 -

--------------------------------------------------------------------------------

 

 
7.2.15.         Maximum Leverage Ratio.



The Loan Parties shall not at any time permit the Leverage Ratio, calculated as
of the end of each fiscal quarter for the period equal to the four (4) fiscal
quarters then ended, to exceed the ratio set forth below for the periods
specified below:


Four (4) Consecutive Fiscal Quarters Ending (Nearest) of Each Year that this
Agreement is in Effect)
Maximum Total Leverage Ratio
April 30
3.00 to 1.00
July 31
3.25 to 1.00
October 31
3.50 to 1.00
January 31
3.00 to 1.00



 
7.2.16.         Minimum Fixed Charge Coverage Ratio.



The Loan Parties shall not permit the Fixed Charge Coverage Ratio, calculated as
of the end of each fiscal quarter for the period equal to the four (4) fiscal
quarters then ended, to be less than 1.50 to 1.00.


 
7.2.17.         Negative Pledges.



No Loan Party shall directly or indirectly enter into or assume or become bound
by, or permit any Subsidiary to enter into or assume or become bound by, any
agreement (other than this Agreement and the other Loan Documents), or any
provision of any certificate of incorporation, bylaws, partnership agreement,
operating agreement or other organizational formation or governing document
prohibiting the creation or assumption of any Lien or encumbrance upon any such
Loan Party's or Subsidiary's properties, whether now owned or hereafter created
or acquired, or otherwise prohibiting or restricting any transaction
contemplated hereby; provided that the foregoing shall not apply to (i)
restrictions and conditions imposed by any Law or by any Loan Document, (ii)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness or other obligations permitted by this Agreement but only to the
extent such restriction or condition is limited to the specific assets subject
to a Permitted Lien, (iii) customary provisions in leases or other agreements
restricting assignment thereof, or (iv) restrictions or conditions imposed by
any agreement relating to the issuance by any Loan Party of Indebtedness
represented by publicly or privately placed notes as permitted by Section
7.2.1(vii) [Indebtedness].


 
7.3           Reporting Requirements.



The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties' other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent:

 
- 72 -

--------------------------------------------------------------------------------

 

 
7.3.1.           Quarterly Financial Statements.



As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three (3) fiscal quarters in each fiscal year of
the Parent, unaudited financial statements of the Parent, consisting of:  (i) a
consolidated balance sheet as of the end of such fiscal quarter and as of the
end of the prior fiscal year; (ii) a consolidated statement of operations for
such fiscal quarter and the year-to-date period of the then-current fiscal year,
and for the corresponding fiscal quarter and year-to-date period of the prior
fiscal year; (iii) a consolidated statement of shareholders' equity as of the
end of such fiscal quarter, as of the end of the corresponding fiscal quarter of
the prior fiscal year, and as of the end of the prior fiscal year; and (iv) a
consolidated statement of cash flows for the year-to-date period of the
then-current fiscal year and the corresponding year-to-date period of the prior
fiscal year.  Each of the aforementioned financial statements shall be in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President, Chief Financial Officer or Treasurer
of the Parent as having been prepared in accordance with GAAP.  The Loan Parties
will be deemed to have complied with the delivery requirements of this Section
7.3.1 if the Loan Parties have complied with the portion of Section 7.3.8(iv)
[Budgets, Forecasts, Other Reports and Information] that relates to Form 10-Q
reporting and the financial statements contained in such Form 10-Q reports meet
the requirements described in this Section 7.3.1.


 
7.3.2.           Annual Financial Statements.



As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Parent, financial statements of the Parent consisting of
a consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of operations, shareholders' equity and cash flows for
the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and audited by independent certified public accountants of
nationally recognized standing.  The Loan Parties shall deliver with such
financial statements a certifying letter of such accountants to the
Administrative Agent for the benefit of each Bank which shall:  (i) be to the
effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP,
(ii) not contain a "going concern" or like qualification or exception, (iii) not
contain a qualification or exception as to the scope of such audit (other than
as is customary), and (iv) not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents.  In addition, such certifying letter shall
contain statements substantially (i) to the effect that, based upon their
ordinary and customary examination of the affairs of the Parent, performed in
connection with the preparation of such consolidated financial statements, and
in accordance with generally accepted auditing standards, they are not aware of
the existence of any condition or event which constitutes an Event of Default or
Potential Default or, if they are aware of such condition or event, stating the
nature thereof and confirming the Parent's calculations with respect to the
certificate to be delivered pursuant to Section 7.3.3 [Certificate of the
Borrower and the Parent] with respect to such financial statements and (ii) to
the effect that the Banks are intended to rely upon such accountant's audit of
the annual financial statements and that such accountants authorize the Loan
Parties to deliver such certifying letter to the Banks on such accountants'
behalf.  The Loan Parties will be deemed to have complied with the delivery
requirements of this Section 7.3.2 if (i) the Loan Parties have complied with
the portion of Section 7.3.8(iv) [Budgets, Forecasts, Other Reports and
Information] that relates to Form 10-K reporting and the financial statements
contained in such Form 10-K meet the requirements described in this Section
7.3.2 and (ii) the Parent delivers to the Administrative Agent the certifying
letter of accountants as described above.

 
- 73 -

--------------------------------------------------------------------------------

 

 
7.3.3.           Certificate of the Borrower and the Parent.



Concurrently with the financial statements of the Parent furnished to the
Administrative Agent for the benefit of the Banks pursuant to Sections 7.3.1
[Quarterly Financial Statements] and 7.3.2 [Annual Financial Statements], a
certificate (each a "Compliance Certificate") of the Borrower and the Parent
signed by the Chief Executive Officer, President, Chief Financial Officer or
Treasurer of the Borrower and the Parent, in the form of Exhibit 7.3.3, to the
effect that, except as described pursuant to Section 7.3.4 [Notice of Default],
(i) the representations and warranties of the Loan Parties contained in Section
5 [Representations and Warranties] and in the other Loan Documents are true on
and as of the date of such certificate with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time) and the Loan Parties have performed and complied with all covenants and
conditions hereof, (ii) no Event of Default or Potential Default exists and is
continuing on the date of such certificate and (iii) containing calculations in
sufficient detail to demonstrate compliance as of the date of such financial
statements with all financial covenants contained in Sections 7.2.14 [Capital
Expenditures and Leases, 7.2.15 [Maximum Leverage Ratio] and 7.2.16 [Minimum
Fixed Charge Coverage Ratio].


 
7.3.4.           Notice of Default.



Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President, Chief Financial Officer or Treasurer of such Loan
Party setting forth the details of such Event of Default or Potential Default
and the action which such Loan Party proposes to take with respect thereto.


 
7.3.5.           Notice of Litigation.



Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party, which involve a claim or
series of claims, or which the Loan Party or Subsidiary reasonably determines
would be, in excess of Ten Million and 00/100 Dollars ($10,000,000.00) or which
if adversely determined would constitute a Material Adverse Change.

 
- 74 -

--------------------------------------------------------------------------------

 

 
7.3.6.           Certain Events.



Written notice to the Administrative Agent:


(i)             at least ten (10) Business Days prior thereto, with respect to
any proposed sale or transfer of assets pursuant to Section 7.2.6(vi)
[Dispositions of Assets or Subsidiaries]; and


(ii)            within the time limits set forth in Section 7.2.13 [Changes in
Organizational Documents], any material amendment to the organizational
documents of any Loan Party.


 
7.3.7.           Notice of Change in Debt Rating.



Within two (2) Business Days after Standard & Poor's or Moody's announces a
change in the Borrower's Debt Rating, notice of such change.  Borrower will
deliver together with such notice a copy of any written notification which
Borrower received from the applicable rating agency regarding such change of
Debt Rating.


 
7.3.8.           Budgets, Forecasts, Other Reports and Information.



Promptly upon their becoming available to the Borrower:


(i)             any forecasts or projections of the Parent, to be supplied not
later than thirty (30) days prior to commencement of the fiscal year to which
any of the foregoing may be applicable,


(ii)            any reports including management letters submitted to the Parent
by independent accountants in connection with any annual, interim or special
audit,


(iii)           any reports or notices generally distributed by the Parent to
its shareholders on a date no later than the date supplied to such shareholders,


(iv)           periodic or current reports, including Forms 10-K, 10-Q and 8-K,
proxy statements, registration statements and prospectuses (but excluding
statements regarding beneficial ownership on Forms 3, 4 and 5), filed by the
Parent with the SEC,


(v)            a copy of any order in any proceeding to which the Parent or any
of its Subsidiaries is a party issued by any Official Body which could
reasonably be expected to result in a Material Adverse Change, and


(vi)           such other reports and information as any of the Banks may from
time to time reasonably request.  The Borrower shall also notify the Banks
promptly of the enactment or adoption of any Law which may result in a Material
Adverse Change.


Information required to be delivered pursuant to subclause (iv) above shall be
deemed to have been delivered on the date on which the Loan Parties provide
notice to the Administrative Agent that such information has been posted on the
Internet at www.biglotscorporate.com, www.sec.gov or another website identified
in such notice and accessible by the Administrative Agent without charge;
provided that (i) such notice may be included in a certificate delivered
pursuant to Section 7.3.3 [Certificate of the Borrower and the Parent] and (ii)
the Borrower shall deliver paper copies of the information referred to in
subclause (iv) above to the Administrative Agent if it so requests.

 
- 75 -

--------------------------------------------------------------------------------

 

In the event that the Parent shall for any reason cease to be subject to the
reporting requirements of the Securities Exchange Act of l934, as amended, it
shall nonetheless furnish to the Administrative Agent reports containing
substantially the same information at substantially the same times as would
otherwise be required by the foregoing provisions of subclause (iv) above.


 
7.3.9.           Notices Regarding Plans and Benefit Arrangements.



7.3.9.1     Certain Events.


Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:


(i)             any Reportable Event with respect to the Borrower or any other
member of the ERISA Group (regardless of whether the obligation to report said
Reportable Event to the PBGC has been waived),


(ii)            any Prohibited Transaction which could subject the Borrower or
any other member of the ERISA Group to a material civil penalty assessed
pursuant to Section 502(i) of ERISA or a material tax imposed by Section 4975 of
the Internal Revenue Code in connection with any Plan, any Benefit Arrangement
or any trust created thereunder,


(iii)           any assertion of material withdrawal liability with respect to
any Multiemployer Plan or Multiple Employer Plan,


(iv)           any partial or complete withdrawal from a Multiemployer Plan or
Multiple Employer Plan by the Borrower or any other member of the ERISA Group
under Title IV of ERISA (or assertion thereof), where such withdrawal is likely
to result in material withdrawal liability,


(v)            any cessation of operations (by the Borrower or any other member
of the ERISA Group) at a facility in the circumstances described in Section
4062(e) of ERISA,


(vi)           withdrawal by the Borrower or any other member of the ERISA Group
from a Multiple Employer Plan,


(vii)          a failure by the Borrower or any other member of the ERISA Group
to make a payment to a Plan required to avoid imposition of a material Lien
under Section 302(f) of ERISA,

 
- 76 -

--------------------------------------------------------------------------------

 

(viii)         the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or


(ix)           any change in the actuarial assumptions or funding methods used
for any Plan, where the effect of such change is to materially increase or
materially reduce the unfunded benefit liability or obligation to make periodic
contributions.


7.3.9.2     Notices of Involuntary Termination and Annual Reports.


Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC's intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Administrative Agent or any Bank each annual report
(IRS Form 5500 series) and all accompanying schedules, the most recent actuarial
reports, the most recent financial information concerning the financial status
of each Plan administered or maintained by the Borrower or any other member of
the ERISA Group, and schedules showing the amounts contributed to each such Plan
by or on behalf of the Borrower or any other member of the ERISA Group in which
any of their personnel participate or from which such personnel may derive a
benefit, and each Schedule B (Actuarial Information) to the annual report filed
by the Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.


7.3.9.3     Notice of Voluntary Termination.


Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan.


8.           DEFAULT


 
8.1           Events of Default.



An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):


 
8.1.1.           Payments Under Loan Documents.



The Borrower shall fail to pay (i) any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing when such principal is
due hereunder or (ii) shall fail to pay any interest on any Loan, Reimbursement
Obligation or Letter of Credit Borrowing or any other amount owing hereunder or
under the other Loan Documents within three (3) Business Days after such
interest or other amount becomes due in accordance with the terms hereof or
thereof (whether at stated maturity, by acceleration or otherwise);

 
- 77 -

--------------------------------------------------------------------------------

 

 
8.1.2.           Breach of Warranty.



Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;


 
8.1.3.           Breach of Negative Covenants or Visitation Rights.



Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 7.1.3 [Maintenance of Insurance], Section 7.1.6
[Visitation Rights] or Section 7.2 [Negative Covenants];


 
8.1.4.           Breach of Other Covenants.



Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of ten (10) Business Days
after any officer of any Loan Party becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties as determined by the
Administrative Agent in its sole reasonable discretion);


 
8.1.5.           Defaults in Other Agreements or Indebtedness.



A default or event of default shall occur at any time under the terms of any
other agreement involving Indebtedness under which any Loan Party may be
obligated as a borrower or guarantor in excess of Fifteen Million and 00/100
Dollars ($15,000,000.00) in the aggregate, and such breach, default or event of
default consists of the failure to pay (beyond any period of grace permitted
with respect thereto, whether waived or not) any Indebtedness when due (whether
at stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness (whether or not such
right shall have been waived) or the termination of any commitment to lend;


 
8.1.6.           Final Judgments or Orders.



Any final judgments or orders for the payment of money in excess of Fifteen
Million and 00/100 Dollars ($15,000,000.00) in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not satisfied, discharged, vacated, bonded or stayed pending appeal
within a period of sixty (60) days from the date of entry;


 
8.1.7.           Loan Document Unenforceable.



Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party's successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested by a Loan Party or cease to give or provide
the remedies, powers or privileges intended to be created thereby;

 
- 78 -

--------------------------------------------------------------------------------

 

 
8.1.8.           Proceedings Against Assets.



Any of the Loan Parties' assets are attached, seized, levied upon or subjected
to a writ or distress warrant; or such come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors and the
same is not cured within sixty (60) days thereafter;


 
8.1.9.           Notice of Lien or Assessment.



A notice of Lien or assessment in excess of Ten Million and 00/100 Dollars
($10,000,000.00) which is not a Permitted Lien is filed of record with respect
to all or any part of any of the Loan Parties' assets by the United States, or
any department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the PBGC, or any taxes or
debts owing at any time or times hereafter to any one of these becomes payable
and the same is not paid within thirty (30) days after the same becomes payable;


 
8.1.10.           Insolvency.



Any Loan Party ceases to be Solvent or admits in writing its inability to pay
its debts as they mature; provided that any Loan Party which does not have any
material assets and which does not conduct business may dissolve in the ordinary
course of its business and any Loan Party may dissolve in accordance with
Section 7.2.5(ii) [Liquidations, Mergers, Consolidations, Acquisitions];


 
8.1.11.           Events Relating to Plans and Benefit Arrangements.



Any of the following occurs:  (i) any Reportable Event which constitutes grounds
for the termination of any Plan by the PBGC or the appointment of a trustee to
administer or liquidate any Plan, shall have occurred and be continuing; (ii)
proceedings shall have been instituted or other action taken to terminate any
Plan, or a termination notice shall have been filed with respect to any Plan;
(iii) a trustee shall be appointed to administer or liquidate any Plan; (iv) the
PBGC shall give notice of its intent to institute proceedings to terminate any
Plan or Plans or to appoint a trustee to administer or liquidate any Plan; and,
in the case of the occurrence of (i), (ii), (iii), or (iv) above, the
Administrative Agent determines in good faith that the amount of the Loan
Parties' liability is likely to exceed ten percent (10%) of its consolidated
tangible net worth; (v) the Borrower or any member of the ERISA Group shall fail
to make any contributions when due to a Plan, Multiemployer Plan or Multiple
Employer Plan; (vi) the Borrower or any other member of the ERISA Group shall
make any amendment to a Plan with respect to which security is required under
Section 307 of ERISA; (vii) the Borrower or any other member of the ERISA Group
shall withdraw completely or partially from a Multiemployer Plan or a Multiple
Employer Plan; (viii) the Borrower or any other member of the ERISA Group shall
withdraw (or shall be deemed under Section 4062(e) of ERISA to withdraw) from a
Multiple Employer Plan; or (ix) any applicable Law is adopted, changed or
interpreted by any Official Body with respect to or otherwise affecting one or
more Plans, Multiemployer Plans, Multiple Employer Plans or Benefit Arrangements
and, with respect to any of the events specified in (v), (vi), (vii), (viii) or
(ix), the occurrence of which would be reasonably likely to result in a Material
Adverse Change;

 
- 79 -

--------------------------------------------------------------------------------

 

 
8.1.12.           Cessation of Business.



Any Loan Party ceases to conduct its business as contemplated, except as
expressly permitted under Section 7.2.5 [Liquidations, Mergers, Etc.] or 7.2.6
[Dispositions of Assets or Subsidiaries], or any Loan Party is enjoined,
restrained or in any way prevented by court order from conducting all or any
material part of its business and such injunction, restraint or other preventive
order is not dismissed within thirty (30) days after the entry thereof;


 
8.1.13.           Change of Control.



(i) Any person or group of persons (within the meaning of Section 13(d) or 14(a)
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) thirty-three and one-third of one percent (33.33%) or more of
the voting capital stock of the Parent, or (ii) within a period of twelve (12)
consecutive calendar months, individuals who were directors of the Parent on the
first day of such period, together with any directors whose election by such
board of directors or whose nomination for election by the shareholders was
approved by a vote of the majority of the directors then in office shall cease
to constitute a majority of the board of directors of the Parent.


 
8.1.14.           Involuntary Proceedings.



A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar Law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party for any substantial part of its
property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding; or


 
8.1.15.           Voluntary Proceedings.



Any Loan Party shall commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect,
shall consent to the entry of an order for relief in an involuntary case under
any such law, or shall consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing.

 
- 80 -

--------------------------------------------------------------------------------

 

 
8.2           Consequences of Event of Default.



8.2.1.      Events of Default Other Than Bankruptcy or Reorganization
Proceedings.


If an Event of Default specified under Sections 8.1.1 [Payments Under Loan
Documents] through 8.1.13 [Change of Control] shall occur and be continuing, the
Banks, the Issuing Letter of Credit Banks and the Administrative Agent shall be
under no further obligation to make Revolving Credit Loans or issue Letters of
Credit, as the case may be, and the Administrative Agent may, and upon the
request of the Required Banks, shall by written notice to the Borrower:  (i)
terminate the Commitments and thereupon the Commitments shall be terminated and
of no further force and effect, (ii) declare the unpaid principal amount of the
Revolving Credit Notes then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrower to the Banks hereunder
and thereunder to be forthwith due and payable, and the same shall thereupon
become and be immediately due and payable to the Administrative Agent for the
benefit of each Bank without presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived, or (iii) require the
Borrower to, and the Borrower shall thereupon, deposit in a non-interest-bearing
account with the Administrative Agent, as cash collateral for its Obligations
under the Loan Documents, an amount equal to the maximum amount currently or at
any time thereafter available to be drawn on all outstanding Letters of Credit,
and the Borrower hereby pledges to the Administrative Agent and the Banks, and
grants to the Administrative Agent and the Banks a security interest in, all
such cash as security for such Obligations.  Upon the curing of all existing
Events of Default to the satisfaction of the Required Banks, the Administrative
Agent shall return such cash collateral to the Borrower; and


 
8.2.2.           Bankruptcy or Reorganization Proceedings.



If an Event of Default specified under Section 8.1.14 [Involuntary Proceedings]
or 8.1.15 [Voluntary Proceedings] shall occur, the Commitments shall
automatically terminate and be of no further force and effect, the Banks, the
Issuing Letter of Credit Banks and the Administrative Agent shall be under no
further obligations to make Revolving Credit Loans or issue Letters of Credit,
as the case may be, hereunder and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Banks hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and


 
8.2.3.           Set-off.



If an Event of Default shall occur and be continuing, any Bank to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Bank which has agreed in writing to be bound by the
provisions of Section 9.13 [Equalization of Banks] and any branch, Subsidiary or
Affiliate of such Bank or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to such Loan Party, to set-off against and apply to the then unpaid
balance of all the Loans and all other Obligations of the Borrower and the other
Loan Parties hereunder or under any other Loan Document any debt owing to, and
any other funds held in any manner for the account of, the Borrower or such
other Loan Party by such Bank or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts) with such
Bank or participant or such branch, Subsidiary or Affiliate.  Such right shall
exist whether or not any Bank or the Administrative Agent shall have made any
demand under this Agreement or any other Loan Document, whether or not such debt
owing to or funds held for the account of the Borrower or such other Loan Party
is or are matured or unmatured and regardless of the existence or adequacy of
any Guaranty or any other security, right or remedy available to any Bank or the
Administrative Agent; and

 
- 81 -

--------------------------------------------------------------------------------

 

 
8.2.4.           Suits, Actions, Proceedings.



If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans pursuant to
any of the foregoing provisions of this Section 8.2 [Consequences of Event of
Default], the Administrative Agent or any Bank, if owed any amount with respect
to the Loans, may proceed to protect and enforce its rights by suit in equity,
action at law and/or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement or the
other Loan Documents, including as permitted by applicable Law the obtaining of
the ex parte appointment of a receiver, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Administrative Agent or such Bank; and


 
8.2.5.           Application of Proceeds.



From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2 [Consequences of Event of Default] and until all
Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from the exercise of any remedy by the
Administrative Agent, shall be applied as follows:


(i)             first, to reimburse the Administrative Agent, the Issuing Letter
of Credit Banks and the Banks for out-of-pocket costs, expenses and
disbursements, including reasonable attorneys' and paralegals' fees and legal
expenses, incurred by the Administrative Agent, the Issuing Letter of Credit
Banks or the Banks in connection with collection of any Obligations of any of
the Loan Parties under any of the Loan Documents;


(ii)            second, to the repayment of all Obligations then due and unpaid
of the Loan Parties to the Banks incurred under this Agreement or any of the
other Loan Documents or a Bank-Provided Hedge, whether of principal, interest,
fees, expenses or otherwise, in such manner as the Administrative Agent may
determine in its discretion; and


(iii)           the balance, if any, as required by Law.

 
- 82 -

--------------------------------------------------------------------------------

 

 
8.2.6.           Other Rights and Remedies.



In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Administrative Agent shall have all of the
rights and remedies under applicable Law, all of which rights and remedies shall
be cumulative and non-exclusive, to the extent permitted by Law.  The
Administrative Agent may, and upon the request of the Required Banks shall,
exercise all post-default rights granted to the Administrative Agent and the
Banks under the Loan Documents or applicable Law.


9.           THE ADMINISTRATIVE AGENT


 
9.1           Appointment.



Each Bank hereby irrevocably designates, appoints and authorizes PNC Bank to act
as Administrative Agent for such Bank under this Agreement and to execute and
deliver or accept on behalf of each of the Banks the other Loan Documents.  Each
Bank hereby irrevocably authorizes, and each holder of any Note by the
acceptance of a Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and any other instruments and
agreements referred to herein, and to exercise such powers and to perform such
duties hereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  PNC Bank agrees to act as the Administrative
Agent on behalf of the Banks to the extent provided in this Agreement.


 
9.2           Delegation of Duties.



The Administrative Agent may perform any of its duties hereunder by or through
agents or employees (provided such delegation does not constitute a
relinquishment of its duties as Administrative Agent and the other requirements
set out in Section 9.11 [Banks in Their Individual Capacities] have been
fulfilled) subject to Sections 9.5 [Reimbursement of Administrative Agent by
Loan Parties, Etc.] and 9.6 [Exculpatory Provisions, Etc.], shall be entitled to
engage and pay for the advice or services of any attorneys, accountants or other
experts concerning all matters pertaining to its duties hereunder and to rely
upon any advice so obtained.


 
9.3           Nature of Duties; Independent Credit Investigation.



The Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or otherwise exist.  The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement a fiduciary or trust relationship in respect of any
Bank; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement except as expressly set forth herein.  Without
limiting the generality of the foregoing, the use of the term "agent" in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Each Bank expressly
acknowledges (i) that the Administrative Agent has not made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of any of the Loan Parties, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Bank; (ii) that it has made and will continue to make, without reliance upon the
Administrative Agent, its own independent investigation of the financial
condition and affairs and its own appraisal of the creditworthiness of each of
the Loan Parties in connection with this Agreement and the making and
continuance of the Loans hereunder; and (iii) except as expressly provided
herein, that the Administrative Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Bank with any credit
or other information with respect thereto, whether coming into its possession
before the making of any Loan or at any time or times thereafter.

 
- 83 -

--------------------------------------------------------------------------------

 

 
9.4           Actions in Discretion of Administrative Agent; Instructions From
the Banks.



The Administrative Agent agrees, upon the written request of the Required Banks,
to take or refrain from taking any action of the type specified as being within
the Administrative Agent's rights, powers or discretion herein, provided that
the Administrative Agent shall not be required to take any action which exposes
the Administrative Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or applicable Law.  In the absence of a
request by the Required Banks, the Administrative Agent shall have authority, in
its sole discretion, to take or not to take any such action, unless this
Agreement specifically requires the consent of the Required Banks or all of the
Banks.  Any action taken or failure to act pursuant to such instructions or
discretion shall be binding on the Banks, subject to Section 9.6 [Exculpatory
Provisions, Etc.].  Subject to the provisions of Section 9.6 [Exculpatory
Provisions, Etc.], no Bank shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Banks, or in the absence of such instructions, in the absolute
discretion of the Administrative Agent.


 
9.5           Reimbursement and Indemnification of Administrative Agent by the
Loan Parties.



Each Loan Party jointly, severally and unconditionally agrees to pay or
reimburse the Administrative Agent and hold the Administrative Agent harmless
against (a) liability for the payment of all reasonable out-of-pocket costs,
expenses and disbursements, including fees and expenses of counsel, appraisers
and environmental consultants, incurred by the Administrative Agent (i) in
connection with the development, negotiation, preparation, printing, execution,
administration, syndication, interpretation and performance of this Agreement
and the other Loan Documents, (ii) relating to any requested amendments, waivers
or consents pursuant to the provisions hereof, (iii) in connection with the
enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, (iv) in any workout or restructuring
or in connection with the protection, preservation, exercise or enforcement of
any of the terms hereof or of any rights hereunder or under any other Loan
Document or in connection with any foreclosure, collection or bankruptcy
proceedings, and (v) in connection with any Environmental Complaint threatened
or asserted against the Administrative Agent or the Banks in any way relating to
or arising out of this Agreement or any other Loan Documents (including the
protection, preservation, exercise or enforcement of any of the terms hereof or
of any rights hereunder or under any other Loan Document or in connection with
any foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring), and (b) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent, in its capacity as such, in any way relating
to or arising out of (i) this Agreement or any other Loan Documents or any
action taken or omitted by the Administrative Agent hereunder or thereunder, and
(ii) any Environmental Complaint in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted by the
Administrative Agent hereunder or thereunder, provided that no Loan Party shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements if the
same results from the Administrative Agent's gross negligence or willful
misconduct, or if the Borrower was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
each Loan Party shall remain liable to the extent such failure to give notice
does not result in a loss to such Loan Party), or if the same results from a
compromise or settlement agreement entered into without the consent of the
Borrower, which shall not be unreasonably withheld, delayed or conditioned.  In
addition, the Loan Parties, jointly and severally, agree to reimburse and pay
all commercially reasonable out-of-pocket expenses of the Administrative Agent's
regular employees and agents engaged periodically to perform audits of the Loan
Parties' books, records and business properties.

 
- 84 -

--------------------------------------------------------------------------------

 

 
9.6           Exculpatory Provisions; Limitation of Liability.



Neither the Administrative Agent nor any of its directors, officers, employees,
agents, attorneys or Affiliates shall (a) be liable to any Bank for any action
taken or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Banks for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Banks to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Loan Parties, or the financial
condition of the Loan Parties, or the existence or possible existence of any
Event of Default or Potential Default. No claim may be made by any of the Loan
Parties, any Bank, the Administrative Agent or any of their respective
Subsidiaries against the Administrative Agent, any Bank or any of their
respective directors, officers, employees, agents, attorneys or Affiliates, or
any of them, for any special, indirect or consequential damages or, to the
fullest extent permitted by Law, for any punitive damages in respect of any
claim or cause of action (whether based on contract, tort, statutory liability,
or any other ground) based on, arising out of or related to any Loan Document or
the transactions contemplated hereby or any act, omission or event occurring in
connection therewith, including the negotiation, documentation, administration
or collection of the Loans, and each of the Loan Parties, (for itself and on
behalf of each of its Subsidiaries), the Administrative Agent and each Bank
hereby waive, release and agree never to sue upon any claim for any such
damages, whether such claim now exists or hereafter arises and whether or not it
is now known or suspected to exist in its favor.  Each Bank agrees that, except
for notices, reports and other documents expressly required to be furnished to
the Banks by the Administrative Agent hereunder or given to the Administrative
Agent for the account of or with copies for the Banks, the Administrative Agent
and each of its directors, officers, employees, agents, attorneys or Affiliates
shall not have any duty or responsibility to provide any Bank with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Loan Parties
which may come into the possession of the Administrative Agent or any of its
directors, officers, employees, agents, attorneys or Affiliates.

 
- 85 -

--------------------------------------------------------------------------------

 

 
9.7           Reimbursement and Indemnification of Administrative Agent by
Banks.



Each Bank agrees to reimburse, indemnify defend and save the Administrative
Agent (to the extent not reimbursed by the Loan Parties and without limiting the
Obligation of any Loan Party to do so) in proportion to its Ratable Share
harmless from and against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements,
including reasonable attorneys' fees and disbursements, and costs of appraisers
and environmental consultants, of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent, in its
capacity as such, in any way relating to or arising out of this Agreement or any
other Loan Documents or any action taken or omitted by the Administrative Agent
hereunder or thereunder, provided that no Bank shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (a) if the same results from
the Administrative Agent's gross negligence or willful misconduct, or (b) if
such Bank was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that such Bank shall
remain liable to the extent such failure to give notice does not result in a
loss to the Bank), or (c) if the same results from a compromise and settlement
agreement entered into without the consent of such Bank, which shall not be
unreasonably withheld.  In addition, each Bank agrees promptly upon demand to
reimburse the Administrative Agent (to the extent not reimbursed by the Loan
Parties and without limiting the Obligation of any Loan Party to do so) in
proportion to its Ratable Share for all amounts due and payable by the Loan
Parties to the Administrative Agent in connection with the Administrative
Agent's periodic audit of the Loan Parties' books, records and business
properties.


 
9.8           Reliance by Administrative Agent.



The Administrative Agent shall be entitled to rely upon any writing, facsimile,
telex or teletype message, resolution, notice, consent, certificate, letter,
cablegram, statement, order or other document or conversation by telephone or
otherwise believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon the advice and opinions of
counsel and other professional advisers selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action hereunder unless it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.

 
- 86 -

--------------------------------------------------------------------------------

 

 
9.9           Notice of Default.



The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Default or Event of Default unless the
Administrative Agent has received written notice from a Bank or the Borrower
referring to this Agreement, describing such Potential Default or Event of
Default and stating that such notice is a "notice of Event of Default" or a
"notice of Potential Default", as the case may be.


 
9.10          Notices.



The Administrative Agent shall promptly send to each Bank a copy of all notices
received from the Borrower pursuant to the provisions of this Agreement or the
other Loan Documents promptly upon receipt thereof.  The Administrative Agent
shall promptly notify the Borrower and the other Banks of each change in the
Base Rate and the effective date thereof.


 
9.11          Banks in Their Individual Capacities; Administrative Agent in its
Individual Capacity.



With respect to the Revolving Credit Commitment and the Revolving Credit Loans
made by it and any other rights and powers given to it as a Bank hereunder or
under any of the other Loan Documents, the Administrative Agent shall have the
same rights and powers hereunder as any other Bank and may exercise the same as
though it were not the Administrative Agent, and the term "Bank" and "Banks"
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity.  PNC Bank and its Affiliates and each of the Banks
and their respective Affiliates may, without liability to account, except as
prohibited herein, make loans to, issue letters of credit for the account of,
acquire equity interests in, accept deposits from, discount drafts for, act as
trustee under indentures of, and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with, the Loan Parties and
their Affiliates, in the case of the Administrative Agent, as though it were not
acting as Administrative Agent hereunder and in the case of each Bank, as though
such Bank were not a Bank hereunder, in each case without notice to or consent
of the other Banks.  The Banks acknowledge that, pursuant to such activities,
the Administrative Agent or its Affiliates may (i) receive information regarding
the Loan Parties or any of their Subsidiaries or Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Loan Parties or such Subsidiary or Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them, and (ii) accept fees and other consideration from the Loan Parties for
services in connection with this Agreement and otherwise without having to
account for the same to the Banks.


 
9.12          Holders of Notes.



The Administrative Agent may deem and treat any payee of any Note as the owner
thereof for all purposes hereof unless and until written notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent and the other requirements set forth in Section 9.11 [Banks in Their
Individual Capacities] have been satisfied.  Subject to the foregoing, any
request, authority or consent of any Person who at the time of making such
request or giving such authority or consent is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note or of any Note or Notes issued in exchange therefor.

 
- 87 -

--------------------------------------------------------------------------------

 

 
9.13         Equalization of Banks.



The Banks and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Bank or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker's lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Banks and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Section 3.4.3 [Administrative Agent's and Bank's Rights], 4.4.2
[Replacement of a Bank] or 4.6 [Additional Compensation in Certain
Circumstances].  The Banks or any such holder receiving any such amount shall
purchase for cash from each of the other Banks an interest in such Bank's Loans
in such amount as shall result in a ratable participation by the Banks and each
such holder in the aggregate unpaid amount under the Notes, provided that if all
or any portion of such excess amount is thereafter recovered from the Bank or
the holder making such purchase, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, together with interest
or other amounts, if any, required by Law (including court order) to be paid by
the Bank or the holder making such purchase.


 
9.14         Successor Administrative Agent.



The Administrative Agent (i) may resign as Administrative Agent or (ii) shall
resign if such resignation is requested by the Required Banks (if the
Administrative Agent is a Bank, the Administrative Agent's Loans and its
Commitment shall be considered in determining whether the Required Banks have
requested such resignation) or required by Section 4.4.2 [Replacement of a
Bank], in either case of (i) or (ii) by giving not less than thirty (30) days'
prior written notice to the Borrower.  If the Administrative Agent shall resign
under this Agreement, then either (a) the Required Banks shall appoint from
among the Banks a successor agent for the Banks, subject to the consent of the
Borrower, such consent not to be unreasonably withheld, delayed or conditioned
or (b) if a successor agent shall not be so appointed and approved within the
thirty (30) day period following the Administrative Agent's notice to the Banks
of its resignation, then the Administrative Agent shall appoint, with the
consent of the Borrower, such consent not to be unreasonably withheld, delayed
or conditioned, a successor agent who shall serve as Administrative Agent until
such time as the Required Banks appoint and the Borrower consents to the
appointment of a successor agent, provided that the consent of the Borrower
shall not be required if any Event of Default then exists.  Upon its appointment
pursuant to either clause (a) or (b) above, such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
"Administrative Agent" shall mean such successor agent, effective upon its
appointment, and the former Administrative Agent's rights, powers and duties as
Administrative Agent shall be terminated without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement.  After the resignation of any Administrative Agent hereunder,
the provisions of this Section 9 [The Administrative Agent] shall inure to the
benefit of such former Administrative Agent and such former Administrative Agent
shall not by reason of such resignation be deemed to be released from liability
for any actions taken or not taken by it while it was an Administrative Agent
under this Agreement.

 
- 88 -

--------------------------------------------------------------------------------

 

 
9.15         Administrative Agent's Fee.



The Borrower shall pay to the Administrative Agent a nonreturnable fee (the
"Administrative Agent's Fee") for the Administrative Agent's services hereunder
under the terms of a letter (the "Administrative Agent’s Letter") between the
Borrower and Administrative Agent, as amended from time to time.


 
9.16         Availability of Funds.



The Administrative Agent may assume that each Bank has made or will make the
proceeds of a Loan available to the Administrative Agent unless the
Administrative Agent shall have been notified by such Bank (1) with respect to
any Loan to which the Euro-Rate Option applies,  before the close of business on
the Business Day preceding the Borrowing Date with respect to such Loan or (2)
with respect to any Loan to which the Base Rate Option applies, two (2) hours
before the time the Administrative Agent actually funds the proceeds of such
Loan to the Borrower (whether using its own funds pursuant to this Section 9.16
or using proceeds deposited with the Administrative Agent by the Banks and
whether such funding occurs before or after the time on which Banks are required
to deposit the proceeds of such Loan with the Administrative Agent).  The
Administrative Agent may, in reliance upon such assumption (but shall not be
required to), make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Bank, the Administrative Agent shall be entitled to recover such amount
on demand from such Bank (or, if such Bank fails to pay such amount forthwith
upon such demand from the Borrower) together with interest thereon, in respect
of each day during the period commencing on the date such amount was made
available to the Borrower and ending on the date the Administrative Agent
recovers such amount, at a rate per annum equal to (i) the Federal Funds
Effective Rate during the first three (3) days after such interest shall begin
to accrue and (ii) the applicable interest rate in respect of such Loan after
the end of such three-day period.


 
9.17         Calculations.



In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Bank whether in respect of the Loans, fees or any other amounts due to the Banks
under this Agreement.  In the event an error in computing any amount payable to
any Bank is made, the Administrative Agent, the Borrower and each affected Bank
shall, forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Effective Rate.


 
9.18         No Reliance on Administrative Agent's Customer Identification
Program.



Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Bank's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any record keeping, (3) comparisons with government lists, (4)
customer notices or (5) other procedures required under the CIP Regulations or
such other Laws.

 
- 89 -

--------------------------------------------------------------------------------

 

 
9.19         Beneficiaries.



Except as expressly provided herein, the provisions of this Section 9 [The
Administrative Agent] are solely for the benefit of the Administrative Agent and
the Banks, and the Loan Parties shall not have any rights to rely on or enforce
any of the provisions hereof.  In performing its functions and duties under this
Agreement, the Administrative Agent shall act solely as agent of the Banks and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any of the Loan Parties.


 
9.20         Syndication Agent and Documentation Agents.



The parties hereto acknowledge and agree that no Person shall have, solely by
reason of its designation as syndicated agent or documentation agent, any power,
duty, responsibility or liability whatsoever under this Agreement or any other
Loan Document.


10.           MISCELLANEOUS


 
10.1         Modifications, Amendments or Waivers.



With the written consent of the Required Banks, the Administrative Agent, acting
on behalf of all the Banks, and the Borrower, on behalf of the Loan Parties, may
from time to time enter into written agreements amending or changing any
provision of this Agreement or any other Loan Document or the rights of the
Banks or the Loan Parties hereunder or thereunder, or may grant written waivers
or consents to a departure from the due performance of the Obligations of the
Loan Parties hereunder or thereunder.  Any such agreement, waiver or consent
made with such written consent shall be effective to bind all the Banks and the
Loan Parties; provided, that, without the written consent of all the Banks, no
such agreement, waiver or consent may be made which will:


10.1.1.         Increase of Commitment; Extension of Expiration Date,


Increase the amount of the Revolving Credit Commitment of any Bank hereunder or
extend the Expiration Date;


10.1.2. Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.


Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan or any mandatory Commitment reduction in connection with
such a mandatory prepayment hereunder except for mandatory reductions of the
Commitments on the Expiration Date), the Facility Fee or any other fee payable
to any Bank, or reduce the principal amount of or the rate of interest borne by
any Loan or reduce the Facility Fee or any other fee payable to any Bank, or
otherwise affect the terms of payment of the principal of or interest of any
Loan, the Facility Fee or any other fee payable to any Bank;

 
- 90 -

--------------------------------------------------------------------------------

 

 
10.1.3.         Release of Guarantor.



Except in connection with the dissolution of a Loan Party permitted pursuant to
Section 7.2.5(ii) [Liquidations, Mergers, Consolidations, Acquisitions], release
any Guarantor from its Obligations under the Guaranty Agreements or any other
security for any of the Loan Parties' Obligations; or


 
10.1.4.         Miscellaneous.



Amend Section 4.2 [Pro Rata Treatment of Banks], 9.6 [Exculpatory Provisions,
Etc.] or 9.13 [Equalization of Banks] or this Section 10.1 [Modifications,
Amendments or Waivers], alter any provision regarding the pro rata treatment of
the Banks, change the definition of Required Banks, or change any requirement
providing for the Banks or the Required Banks to authorize the taking of any
action hereunder;


provided, further, that no agreement, waiver or consent which would modify the
interests, rights or obligations of (i) the Administrative Agent in its capacity
as Administrative Agent shall be effective without the written consent of the
Administrative Agent or (ii) the Issuing Letter of Credit Banks in their
capacity as issuers of Letters of Credit shall be effective without the written
consent of the Issuing Letter of Credit Banks.


 
10.2         No Implied Waivers; Cumulative Remedies; Writing Required.



No course of dealing and no delay or failure of the Administrative Agent or any
Bank in exercising any right, power, remedy or privilege under this Agreement or
any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege preclude any further exercise thereof or of any other right,
power, remedy or privilege.  The rights and remedies of the Administrative Agent
and the Banks under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise
have.  Any waiver, permit, consent or approval of any kind or character on the
part of any Bank of any breach or default under this Agreement or any such
waiver of any provision or condition of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in such writing.

 
- 91 -

--------------------------------------------------------------------------------

 

 
10.3         Reimbursement and Indemnification of Banks by the Loan Parties;
Taxes.



The Loan Parties, jointly and severally, agree unconditionally upon demand to
pay or reimburse to each Bank (other than the Administrative Agent, as to which
the Loan Parties' Obligations are set forth in Section 9.5 [Reimbursement of
Administrative Agent By Loan Parties, Etc.]) and to save such Bank harmless
against (i) liability for the payment of all reasonable out-of-pocket costs,
expenses and disbursements (including fees and expenses of counsel (including
allocated costs of staff counsel) for each Bank except with respect to (a) and
(b) below), incurred by such Bank (a) in connection with the negotiation,
preparation, execution, administration and interpretation of this Agreement, and
other instruments and documents to be delivered hereunder, (b) relating to any
amendments, waivers or consents pursuant to the provisions hereof, (c) in
connection with the enforcement of this Agreement or any other Loan Document, or
collection of amounts due hereunder or thereunder or the proof and allowability
of any claim arising under this Agreement or any other Loan Document, whether in
bankruptcy or receivership proceedings or otherwise, (d) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, and (e) in connection with any Environmental Complaint
threatened or asserted against the Administrative Agent or the Banks in any way
relating to or arising out of this Agreement or any other Loan Documents
(including the protection, preservation, exercise or enforcement of any of the
terms hereof or of any rights hereunder or under any other Loan Document or in
connection with any foreclosure, collection or bankruptcy proceedings or in any
workout or restructuring), or (ii) all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against such Bank, in its capacity as such, in any way relating to or
arising out of (y) this Agreement or any other Loan Documents or any action
taken or omitted by such Bank hereunder or thereunder and (z) any Environmental
Complaint in any way relating to or arising out of this Agreement or any other
Loan Document or any action taken or omitted by such Bank hereunder or
thereunder, provided that no Loan Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (A) if the same results from such Bank's gross
negligence or willful misconduct, or (B) if the Borrower was not given notice of
the subject claim and the opportunity to participate in the defense thereof, at
its expense (except that each Loan Party shall remain liable to the extent such
failure to give notice does not result in a loss to such Loan Party), or (C) if
the same results from a compromise or settlement agreement entered into without
the consent of the Borrower, which shall not be unreasonably withheld.  The
Banks will attempt to minimize the fees and expenses of legal counsel for the
Banks which are subject to reimbursement by the Borrower hereunder by
considering the usage of one law firm to represent the Banks and the
Administrative Agent if appropriate under the circumstances.  In addition, the
Banks hereby agree not to require that the Loan Parties pay to the Banks an
"amendment fee" in connection with any approval or consent that may be provided
by them to the Loan Parties pursuant to this Agreement in connection with any
amendment to this Agreement and the other Loan Documents required solely as a
result of the Loan Parties request to have a Guarantor become a Borrower
hereunder (the "Additional Borrower Amendment"); provided, however, that the
Loan Parties shall pay all reasonable costs and expenses incurred in connection
with the Additional Borrower Amendment as provided for above in this Section
10.3.  Each Loan Party, jointly and severally, agrees unconditionally to pay all
stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or hereafter determined by the Administrative Agent or any Bank
to be payable in connection with this Agreement or any other Loan Document, and
each Loan Party, jointly and severally, agrees unconditionally to save the
Administrative Agent and the Banks harmless from and against any and all present
or future claims, liabilities or losses with respect to or resulting from any
omission to pay or delay in paying any such taxes, fees or impositions.

 
- 92 -

--------------------------------------------------------------------------------

 

 
10.4         Holidays.



Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 3.2 [Interest Periods] with respect to Interest
Periods under the Euro-Rate Option) and such extension of time shall be included
in computing interest and fees, except that the Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day.  Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.


 
10.5         Funding by Branch, Subsidiary or Affiliate.



 
10.5.1.         Notional Funding.



Each Bank shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 10.5 [Funding by Branch, Subsidiary or Affiliate] shall mean any
corporation or association which is directly or indirectly controlled by or is
under direct or indirect common control with any corporation or association
which directly or indirectly controls such Bank) of such Bank to have made,
maintained or funded any Loan to which the Euro-Rate Option applies at any time,
provided that immediately following (on the assumption that a payment were then
due from the Borrower to such other office), and as a result of such change, the
Borrower would not be under any greater financial obligation pursuant to Section
4.6 [Additional Compensation in Certain Circumstances] than it would have been
in the absence of such change.  Notional funding offices may be selected by each
Bank without regard to such Bank's actual methods of making, maintaining or
funding the Loans or any sources of funding actually used by or available to
such Bank.


 
10.5.2.         Actual Funding.



Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 10.5.2.  If any Bank
causes a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder, all terms and conditions of this Agreement shall, except where
the context clearly requires otherwise, be applicable to such part of the Loans
to the same extent as if such Loans were made or maintained by such Bank, but in
no event shall any Bank's use of such a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder cause such Bank or such branch,
Subsidiary or Affiliate to incur any cost or expenses payable by the Borrower
hereunder or require the Borrower to pay any other compensation to any Bank
(including any expenses incurred or payable pursuant to Section 4.6 [Additional
Compensation in Certain Circumstances]) which would otherwise not be incurred.

 
- 93 -

--------------------------------------------------------------------------------

 

 
10.6         Notices.



Any notice, request, demand, direction or other communication (for purposes of
this Section 10.6 only, a "Notice" to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., "e-mail") or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a "Website Posting") if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 10.6) in
accordance with this Section 10.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 10.6.  Any Notice shall be effective:


(i)             In the case of hand-delivery, when delivered;


(ii)            If given by mail, four (4) days after such Notice is deposited
with the United States Postal Service, with first-class postage prepaid, return
receipt requested;


(iii)           In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);


(iv)           In the case of a facsimile transmission, when sent to the
applicable party's facsimile machine's telephone number if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;


(v)            In the case of electronic transmission, when actually received;


(vi)           In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such web site) by
another means set forth in this Section 10.6; and


(vii)          If given by any other means (including by overnight courier),
when actually received.


Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Administrative Agent, and the Administrative Agent shall promptly notify
the other Banks of its receipt of such Notice.


 
10.7         Severability.



The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 
- 94 -

--------------------------------------------------------------------------------

 

 
10.8         Governing Law.



This Agreement shall be deemed to be a contract under the Laws of the State of
Ohio without regard to its conflict of laws principles.  Each Standby Letter of
Credit issued under this Agreement shall be subject either to the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce (the "ICC") at the time of issuance
(the "UCP") or the rules of the International Standby Practices (ICC Publication
Number 590), as determined by the Issuing Letter of Credit Bank, and each
Commercial Letter of Credit shall be subject to the UCP, and in each case to the
extent not inconsistent therewith, the Laws of the State of Ohio without regard
to its conflict of laws principles.


 
10.9         Prior Understanding.



This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.


 
10.10       Duration; Survival.



All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Administrative Agent or the Banks, the
making of Loans, issuance of Letters of Credit, or payment in full of the
Loans.  All covenants and agreements of the Loan Parties contained in Sections
7.1 [Affirmative Covenants], 7.2 [Negative Covenants] and 7.3 [Reporting
Requirements] herein shall continue in full force and effect from and after the
date hereof so long as the Borrower may borrow or request Letters of Credit
hereunder and until termination of the Commitments and payment in full of the
Loans and expiration or termination of all Letters of Credit.  All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 4 [Payments]
and Sections 9.5 [Reimbursement of Administrative Agent by Loan Parties, Etc.],
9.7 [Reimbursement of Administrative Agent by Banks, Etc.] and 10.3
[Reimbursement of Banks by Loan Parties; Etc.], shall survive payment in full of
the Loans, expiration or termination of the Letters of Credit and termination of
the Commitments.

 
- 95 -

--------------------------------------------------------------------------------

 

 
10.11       Successors and Assigns.



(i)             This Agreement shall be binding upon and shall inure to the
benefit of the Banks, the Administrative Agent, the Loan Parties and their
respective successors and assigns, except that none of the Loan Parties may
assign or transfer any of its rights and Obligations hereunder or any interest
herein except as otherwise provided in Section 7.2.5(i) [Liquidations, Mergers,
Consolidations, Acquisitions].  Each Bank may, at its own cost, make assignments
of or sell participations in all or any part of its Revolving Credit
Commitments, its interest as a participant in or as issuer of Letters of Credit
Outstanding and the Loans made by it to one or more Eligible Assignees, provided
that (1) any assignment by a Bank to an Eligible Assignee other than an
Affiliate of such Bank may not be made in amounts less than the lesser of Five
Million and 00/100 Dollars ($5,000,000.00) or the amount of the assigning Bank's
Commitment, and (2) a Bank may assign an interest or sell a participation in
less than one hundred percent (100%) of its Commitments or  Loans, provided that
such Bank sells an equal percentage interest or participation in each of its
Revolving Credit Commitment and Revolving Credit Loans.  In the case of an
assignment, upon receipt by the Administrative Agent of the Assignment and
Assumption Agreement, the Eligible Assignee shall have, to the extent of such
assignment (unless otherwise provided therein), the same rights, benefits and
obligations as it would have if it had been a signatory Bank hereunder, the
Commitments shall be adjusted accordingly, and upon surrender of any Revolving
Credit Note subject to such assignment, the Borrower shall execute and deliver a
new Revolving Credit Note to the Eligible Assignee in an amount equal to the
amount of the Revolving Credit Commitment assumed by it and a new Revolving
Credit Note to the assigning Bank in an amount equal to the Revolving Credit
Commitment retained by it hereunder.  Any Bank which assigns any or all of its
Commitment or Loans to an Eligible Assignee other than an Affiliate of such Bank
shall pay to the Administrative Agent a service fee in the amount of Three
Thousand Five Hundred and 00/100 Dollars ($3,500.00) for each assignment.  In
the case of a participation, the participant shall only have the rights
specified in Section 8.2.3 [Set-off] (the participant's rights against such Bank
in respect of such participation to be those set forth in the agreement executed
by such Bank in favor of the participant relating thereto and not to include any
voting rights except with respect to changes of the type referenced in Sections
10.1.1 [Increase of Commitment, Etc.], 10.1.2 [Extension of Payment, Etc.], or
10.1.3 [Release of Guarantor]), all of such Bank's obligations under this
Agreement or any other Loan Document shall remain unchanged, and all amounts
payable by any Loan Party hereunder or thereunder shall be determined as if such
Bank had not sold such participation.


(ii)            Any Eligible Assignee or participant shall deliver to the
Borrower and the Administrative Agent the form of certificate described in
Section 10.17.1 [Tax Withholding Clause] relating to federal income tax
withholding.  Each Bank may furnish any publicly available information
concerning any Loan Party or its Subsidiaries and any other information
concerning any Loan Party or its Subsidiaries in the possession of such Bank
from time to time to Eligible Assignees and participants (including prospective
Eligible Assignees or participants), provided that such Eligible Assignees and
participants agree to be bound by the provisions of Section 10.12
[Confidentiality].


(iii)           Notwithstanding any other provision in this Agreement, any Bank
may at any time pledge or grant a security interest in all or any portion of its
rights under this Agreement, its Notes and the other Loan Documents to any
Federal Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Administrative Agent.  No such pledge or grant of a security interest shall
release the transferor Bank of its obligations hereunder or under any other Loan
Document.

 
- 96 -

--------------------------------------------------------------------------------

 

(iv)           The Administrative Agent shall, on behalf of the Borrower,
maintain at its Principal Office a copy of each Assignment and Assumption
Agreement delivered to it and a register (the "Register") for the recordation of
the names and addresses of the Banks and the Commitment of, and principal amount
of the Loans owing to, each Bank from time to time.  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Guarantors, the Administrative Agent and the Banks shall treat each Person whose
name is recorded in the Register as the owner of the Loans and any Notes
evidencing such Loans recorded therein for all purposes of this Agreement.  Any
assignment of any Loan shall be effective only upon appropriate entries with
respect thereto being made in the Register.


 
10.12       Confidentiality.



 
10.12.1.       General.



The Administrative Agent and the Banks each agree to keep confidential all
information obtained from the Parent or its Subsidiaries which is nonpublic and
confidential or proprietary in nature (including any information the Parent or
Subsidiary specifically designates as confidential), except as provided below,
and to use such information only in connection with their respective capacities
under this Agreement and for the purposes contemplated hereby.  The
Administrative Agent and the Banks shall be permitted to disclose such
information (i) to their respective officers, directors, employees, agents,
outside legal counsel, accountants and other professional advisors who need to
know such information in connection with the administration and enforcement of
this Agreement, subject to agreement of such Persons to maintain the
confidentiality, (ii) to assignees and participants (including prospective
assignees and participants) as contemplated by Section 10.11 [Successors and
Assigns], (iii) to the extent requested by any bank regulatory authority, as
otherwise required by applicable Law or by any subpoena or similar legal
process, or in connection with any investigation or proceeding arising out of
the transactions contemplated by this Agreement, provided that prior to such
disclosure the Borrower is given reasonable advance notice of such order and an
opportunity to object to such disclosure, provided further that no such notice
or opportunity shall be required if disclosure is required in connection with an
examination by a bank regulatory authority or is required in circumstances where
the applicable Official Body does not permit such notice or opportunity (it
being understood the Administrative Agent and the Banks, as applicable, will
inform such Official Body of the confidential nature of the confidential
information being disclosed), (iv) if it becomes publicly available other than
as a result of a breach of this Agreement or becomes available from a source not
known to be subject to confidentiality restrictions, or (v) if the Borrower
shall have consented to such disclosure.


 
10.12.2.       Sharing Information With Affiliates of the Banks.



Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Bank or by one or more Subsidiaries or Affiliates of such Bank
and each of the Loan Parties hereby authorizes each Bank to share any
information delivered to such Bank by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Bank to
enter into this Agreement, to any such Subsidiary or Affiliate of such Bank, it
being understood that any such Subsidiary or Affiliate of any Bank receiving
such information shall be bound by the provisions of Section 10.12.1 [General]
as if it were a Bank hereunder.  Such authorization shall survive the repayment
of the Loans and other Obligations and the termination of the Commitments.

 
- 97 -

--------------------------------------------------------------------------------

 

 
10.13       Counterparts.



This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.


 
10.14       Administrative Agent's or Bank's Consent.



Unless otherwise provided herein, whenever the Administrative Agent's or any
Bank's consent is required to be obtained under this Agreement or any of the
other Loan Documents as a condition to any action, inaction, condition or event,
the Administrative Agent and each Bank shall be authorized to give or withhold
such consent in its sole and absolute discretion and to condition its consent
upon the giving of collateral, the payment of money or any other matter.


 
10.15       Exceptions.



The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.


 
10.16      CONSENT TO FORUM; WAIVER OF JURY TRIAL.



EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE
COURT OF COMMON PLEAS OF FRANKLIN COUNTY, OHIO AND THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF OHIO, AND WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE ADDRESSES
PROVIDED FOR IN SECTION 10.6 [NOTICES] AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT THEREOF.  EACH LOAN PARTY WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN
AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR
VENUE.  EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND THE BANKS HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO THE
FULL EXTENT PERMITTED BY LAW.

 
- 98 -

--------------------------------------------------------------------------------

 

 
10.17       Certifications From Banks and Participants



 
10.17.1.      Tax Withholding Clause.



Each Bank or assignee or participant of a Bank agrees that it will deliver to
each of the Borrower and the Administrative Agent two (2) duly completed
appropriate valid Withholding Certificates (as defined under § 1.1441-1(c)(16)
of the Income Tax Regulations (the "Regulations")) certifying its status (i.e.
U.S. or foreign person) and, if appropriate, making a claim of reduced, or
exemption from, U.S. withholding tax on the basis of an income tax treaty or an
exemption provided by the Internal Revenue Code.  The term "Withholding
Certificate" means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and
the related statements and certifications as required under § 1.1441-1(e)(2)
and/or (3) of the Regulations; a statement described in § 1.871-14(c)(2)(v) of
the Regulations; or any other certificates under the Internal Revenue Code or
Regulations that certify or establish the status of a payee or beneficial owner
as a U.S. or foreign person.  Each Bank, assignee or participant shall deliver
such valid Withholding Certificate as follows:  (A) each Bank which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by the Borrower hereunder for the account of such Bank; (B)
each assignee or participant shall deliver such valid Withholding Certificate at
least five (5) Business Days before the effective date of such assignment or
participation (unless the Administrative Agent in its sole discretion shall
permit such assignee or participant to deliver such valid Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by the Administrative Agent).  Each Bank,
assignee or participant further undertakes to deliver to each of the Borrower
and the Administrative Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Borrower or the Administrative
Agent.  Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax, the Administrative Agent
shall be entitled to withhold United States federal income taxes at the full
thirty percent (30%) withholding rate if in its reasonable judgment it is
required to do so under the due diligence requirements imposed upon a
withholding agent under § 1.1441-7(b) of the Regulations.  Further, the
Administrative Agent is indemnified under § 1.1461-1(e) of the Regulations
against any claims and demands of any Bank or assignee or participant of a Bank
for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code.


 
10.17.2.      USA Patriot Act.



Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a "shell" and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and (2)
as such other times as are required under the USA Patriot Act.

 
- 99 -

--------------------------------------------------------------------------------

 

 
10.18       Joinder of Guarantors.



Any Subsidiary of the Parent which is required to join this Agreement as a
Guarantor pursuant to Section 7.2.8 [Subsidiaries, Partnerships and Joint
Ventures, etc.] and which has not yet done so shall execute and deliver to the
Administrative Agent (i) a Guarantor Joinder in substantially the form attached
hereto as Exhibit 1.1(G)(1) pursuant to which it shall join as a Guarantor each
of the documents to which the Guarantors are parties; and (ii) documents in the
forms described in Section 6.1 [First Loans] modified as appropriate to relate
to such Subsidiary.  The Loan Parties shall deliver such Guarantor Joinder and
related documents to the Administrative Agent within ten (10) Business Days
after the date of (a) the filing of such Subsidiary's articles of incorporation
if the Subsidiary is a corporation, (b) the filing of its certificate of limited
partnership if it is a limited partnership or (c) if it is an entity other than
a limited partnership or corporation, its organization.


 
10.19       USA Patriot Act Notification.



Each Bank that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Bank) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information  that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank or Administrative Agent, as applicable, to identify the Borrower
in accordance with the USA Patriot Act.






[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK, SIGNATURES BEGIN ON THE
NEXT PAGE]

 
- 100 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this Agreement on the day and
year first above written.



     
BORROWER:
         
ATTEST:
 
BIG LOTS STORES, INC.
                   
By:
/s/ Chadwick P. Reynolds
 
By:
/s/ Steven S. Fishman
 
Name:  Chadwick P. Reynolds
 
Name:  Steven S. Fishman
 
Title:  Vice President, Deputy General Counsel and Assistant Corporate Secretary
 
Title:  Chairman, Chief Executive Officer and President
               
GUARANTORS:
         
ATTEST:
 
BIG LOTS, INC.
     
CAPITAL RETAIL SYSTEMS, INC.
     
C.S. ROSS COMPANY
     
CSC DISTRIBUTION, INC.
     
MAC FRUGAL’S BARGAINS·CLOSE-OUTS, INC.
     
PNS STORES, INC.
     
WEST COAST LIQUIDATORS, INC.
     
CLOSEOUT DISTRIBUTION, INC.
     
MIDWESTERN HOME PRODUCTS, INC.
     
INDUSTRIAL PRODUCTS OF NEW ENGLAND, INC.
     
TOOL AND SUPPLY COMPANY OF NEW ENGLAND, INC.
     
DURANT DC, LLC
     
SONORAN LLC
     
SAHARA LLC
     
BLSI PROPERTY, LLC
     
GREAT BASIN LLC
     
BIG LOTS ONLINE LLC
     
BIG LOTS F&S, INC.
                   
By:
/s/ Chadwick P. Reynolds
 
By:
/s/ Steven S. Fishman
Name:  Chadwick P. Reynolds
 
Name:  Steven S. Fishman
Title:  Vice President, Deputy General Counsel and Assistant Corporate Secretary
 
Title:  Chairman (as to each entity that is a corporation), Chief Executive
Officer and President (as to each entity)


 
 

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement]
[Signatures continued on next page]
WITNESS:
 
CONSOLIDATED PROPERTY HOLDINGS, INC.
                     
/s/ Chadwick P. Reynolds
 
By:
/s/ Charles W. Haubiel II
 
Chadwick P. Reynolds
 
Name:  Charles W. Haubiel II
     
Title:  President and Secretary
 





[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
BANKS:
       
PNC BANK, NATIONAL ASSOCIATION, as a Bank and as Administrative Agent
             
By:
/s/ Richard C. Munsick
 
Name:  Richard C. Munsick
 
Title:  Senior Vice President
             
WELLS FARGO BANK, National Association, as a Bank and as Syndication Agent
             
By:
/s/ Steven M. Buehler
 
Name: Steven M. Buehler
 
Title: Senior Vice President
             
U.S. BANK NATIONAL ASSOCIATION, as a Bank and as a Documentation Agent
             
By:
/s/ Frances W. Josephic
 
Name: Frances W. Josephic
 
Title: Vice President
             
BRANCH BANKING AND TRUST COMPANY, as a Bank and as a Documentation Agent
             
By:
/s/ Robert A. Bass
 
Name: Roberts A. Bass
 
Title: Senior Vice President



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
COMPASS BANK, as a Bank and as a Documentation Agent
             
By:
/s/ W. Brad Davis
 
Name:  W. Brad Davis
 
Title:  Vice President
             
THE HUNTINGTON NATIONAL BANK, as a Bank and as a Documentation Agent
             
By:
/s/ Frederick G. Hadley
 
Name:  Frederick G. Hadley
 
Title:  Senior Vice President
             
BANK OF AMERICA, N.A.
             
By:
/s/ Thomas Kane
 
Name:  Thomas Kane
 
Title:  Senior Vice President
             
FIFTH THIRD BANK
             
By:
/s/ Ryan D. Burgess
 
Name: Ryan D. Burgess
 
Title: Senior Vice President



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, National Association
             
By:
/s/ Kevin B. Quinn
 
Name: Kevin B. Quinn
 
Title: MGR Commercial Exec
             
UNION BANK OF CALIFORNIA, N.A.
             
By:
/s/ Ching Lim
 
Name: Ching Lim
 
Title: Vice President
             
FIRST COMMONWEALTH BANK
             
By:
/s/ Anthony M. Cardone
 
Name: Anthony M. Cardone
 
Title: Vice President
             
CAPITAL ONE, N.A.
             
By:
/s/ Gina M. Monette
 
Name: Gina M. Monette
 
Title: Vice President



[Signature Page to Credit Agreement]
[Signatures continued on next page]

 
 

--------------------------------------------------------------------------------

 
 

 
COMERICA BANK
             
By:
/s/ Brandon Welling
 
Name: Brandon Welling
 
Title: Account Officer
             
BANK OF OKLAHOMA, N.A.
             
By:
/s/ Jessica Johnson
 
Name:  Jessica Johnson
 
Title:  BOK Commercial Lending Officer



[Signature Page to Credit Agreement]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)


PRICING GRID--
VARIABLE PRICING AND FEES BASED ON DEBT RATING


Page 1 of 2




Level
Debt Rating
Base Rate Margin
Euro-Rate Margin
Facility Fee Percentage
Commercial Letter of Credit Fee Percentage
Standby Letter of Credit Fee Percentage
I
BBB+ or Baa1 or above
1.000%
2.000%
0.375%
1.000%
2.000%
II
BBB or Baa2
1.250%
2.250%
0.500%
1.125%
2.250%
III
BBB- or Baa3
1.500%
2.500%
0.500%
1.250%
2.500%
IV
BB+ or Ba1
2.000%
3.000%
0.500%
1.500%
3.000%
V
 Lower than Level IV
2.750%
3.750%
0.750%
1.875%
3.750%





For purposes of determining the Applicable Margin, the Applicable Facility Fee
Percentage, the Applicable Commercial Letter of Credit Fee Percentage and the
Applicable Standby Letter of Credit Fee Percentage:


(a)            The Applicable Margin, the Applicable Facility Fee Percentage,
the Applicable Commercial Letter of Credit Fee Percentage and the Applicable
Standby Letter of Credit Fee Percentage shall be computed based on the
applicable Debt Ratings then in effect.


(b)            If a difference exists in the Debt Ratings of Moody's and
Standard & Poor's and the difference is only one level (for example if Moody's
is Level III and Standard & Poor's is Level II), the higher of such Debt Ratings
(Standard & Poor's in the example in the preceding parenthetical - Level II)
will determine the relevant pricing level.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(A)


PRICING GRID--
VARIABLE PRICING AND FEES BASED ON DEBT RATING


Page 2 of 2






(c)            If a difference exists in the Debt Ratings of Moody's and
Standard & Poor's and the difference is two or more levels (for example if
Moody's is Level IV and Standard & Poor's is Level II), the lower of such Debt
Ratings (Moody's in the example in the preceding parenthetical - Level IV) will
determine the relevant pricing level.


(d)            Any increase or decrease in the Applicable Margin, the Applicable
Facility Fee Percentage, the Applicable Commercial Letter of Credit Fee
Percentage and the Applicable Standby Letter of Credit Fee Percentage shall
become effective as of the date on which the applicable rating agency announces
its change in the Debt Rating requiring such an increase or decrease.


(e)            If only one rating agency provides a Debt Rating, that Debt
Rating is the only applicable Debt Rating.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)


COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES


Page 1 of 6




Part 1 - Commitments of Banks and Addresses for Notices to Banks


Bank
Amount of Commitment for Revolving Credit Loans
Ratable Share
PNC Bank, National Association
   
One PNC Plaza
   
249 Fifth Avenue
   
Pittsburgh, PA 15222
   
Attention:  Richard Munsick
$54,000,000.00
10.800000000%
Telephone:   (412) 762-4299
   
Telecopy:     (412) 762-6484
               
Wells Fargo Bank, National
   
Association
   
230 West Monroe Street
   
Suite 2900
   
Chicago, IL 60606
$54,000,000.00
10.800000000%
Attn:  Steve Buehler
   
Telephone: (312) 845-4220
               
U.S. Bank National Association
   
US Bank Tower
   
425 Walnut Street, 8th Floor
   
ML CN-OH-W8
   
Cincinnati, OH 45202
$52,000,000.00
10.400000000%
Attn: Brian Blomeke
   
Telephone: (513) 632-4716
   
Telecopy: (513) 632-2068
   


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)


COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES


Page 2 of 6




Part 1 - Commitments of Banks and Addresses for Notices to Banks


Branch Banking and Trust Company
   
200 West 2nd Street
   
Winston Salem, NC 27101
   
Attn: Roberts S. Bass
$50,000,000.00
10.000000000%
Telephone: (336) 733-2734
   
Telecopy: (336) 733-2740
               
Compass Bank
   
3400 Peachtree Road, N.E.
   
Atlanta, Georgia 30326
   
Attn: W. Brad Davis
$50,000,000.00
10.000000000%
Telephone:  (404) 504-6144
   
Telecopy: (404) 504-6147
               
The Huntington National Bank
   
41 S. High Street
   
Columbus, Ohio 43215
   
Attn: Frederick G. Hadley
$50,000,000.00
10.000000000%
Telephone: (614) 480-4587
   
Telecopy: (888) 403-9856
               
Bank of America, N.A.
   
One Bryant Park
   
New York, NY 10036
   
Attn: Thomas J. Kane
$45,000,000.00
9.000000000%
Telephone: (646) 855-2746
   
Telecopy: (404) 409-0120
   


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)


COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES


Page 3 of 6




Part 1 - Commitments of Banks and Addresses for Notices to Banks


Fifth Third Bank
   
5050 Kingsley Drive
   
Mail Drop: !MOC2B
   
Cincinnati, OH 45263
   
Attn:  Alexis Smith
$35,000,000.00
7.000000000%
Telephone: (513) 358-3062
   
Telecopy:  (513) 358-3444
               
HSBC Bank USA, National Association
   
One HSBC Center – Lobby
   
Buffalo, NY 14203
   
Attn: Frank Eassa
$30,000,000.00
6.000000000%
Telephone: (716) 841-7506
               
Union Bank of California, N.A.
   
445 S. Figueroa Street
   
Mailcode: G16-110
   
Los Angeles, CA 90071
   
Attn: Ching Lim
$25,000,000.00
5.000000000%
Telephone: (213) 236-5791
   
Telecopy: (213) 236-7636
               
First Commonwealth Bank
   
437 Grant Street, Suite 1600
   
Pittsburgh, PA 15219
   
Attn: Anthony M. Cardone
$20,000,000.00
4.000000000%
Telephone: (412) 690-2205
   
Telecopy: (412) 690-2222
   


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)


COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES


Page 4 of 6




Part 1 - Commitments of Banks and Addresses for Notices to Banks


Capital One, N.A.
   
201 St. Charles Avenue, 29th Floor
   
New Orleans, LA 70170
   
Attn: Gina M. Monette
$15,000,000.00
3.000000000%
Telephone: (504) 533-3044
   
Telecopy: (504) 533-5344
               
Comerica Bank
   
500 Woodward Avenue, 9th Floor
   
Detroit, MI 48226
   
Attn: Brandon Welling
$15,000,000.00
3.000000000%
Telephone: (313) 222-5066
   
Telecopy: (313) 222-9516
               
Bank of Oklahoma, N.A.
   
P.O. Box 2300, 8th Floor
   
Tulsa, OK 74102-2300
   
Attn: Jessica Johnson
$5,000,000.00
1.000000000%
Telephone: (918) 588-6092
   
Telecopy: (918) 295-0400
               
Total
$500,000,000.00
100%


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)


COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES


Page 5 of 6




Part 2 - Addresses for Notices to Borrower and Guarantors:


ADMINISTRATIVE AGENT


Name:  PNC Bank, National Association
Address:  One PNC Plaza
249 Fifth Avenue
Pittsburgh, PA 15222
Attention:  Richard Munsick
Telephone:           (412) 762-4299
Telecopy:           (412) 762-6484


With a copy to:


Name: PNC Agency Services
Address: Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attention: Rini Davis
Telephone: (412) 762-7638
Telecopy: (412) 705-2006


BORROWER:


Name:  Big Lots Stores, Inc.
Address:  300 Phillipi Road
Columbus, Ohio 43228-5311
Attention:  Treasurer
Telephone:  (614) 278-3716
Telecopy:    (614) 278-6666

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)


COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES


Page 6 of 6




GUARANTORS:


If to less than all Guarantors:


Name:
[Name of applicable Guarantor]

Address:  300 Phillipi Road
Columbus, Ohio 43228-5311
Attention:    Treasurer
Telephone: (614) 278-3716
Telecopy:  (614) 278-6666


If to all Guarantors:


Name:  Big Lots Credit Agreement Guarantors
Address:  300 Phillipi Road
Columbus, Ohio 43228-5311
Attention:  Treasurer
Telephone:
(614) 278-3716

Telecopy:
(614) 278-6666


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(G)(2)(A)




FORM OF
GUARANTY AND SURETYSHIP AGREEMENT


IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association ("PNC"),  and various other financial institutions from time to time
(PNC and such other financial institutions are each a "Bank" and collectively,
the "Banks"), pursuant to that certain Credit Agreement, dated of even date
herewith, by and among Big Lots Stores, Inc., an Ohio corporation (the
"Debtor"), the Banks, the guarantors party thereto (collectively, the
"Guarantors"), Wells Fargo Bank, National Association, as syndication agent for
the Banks, and PNC, as administrative agent for the Banks (in such capacity, the
"Administrative Agent") (as may be amended, modified, restated or supplemented
from time to time, the "Credit Agreement"), intending to be legally bound
hereby, and to induce the Banks to maintain or extend credit to the Debtor, Big
Lots, Inc., an Ohio corporation (the "Guarantor"), this 28th day of April, 2009,
hereby jointly and severally with each of the other Guarantors (as defined in
the Credit Agreement):


1.             Becomes an absolute and unconditional guarantor and surety as
though it was a primary obligor to the Administrative Agent and the Banks, their
respective successors, endorsees and assigns, for the prompt payment and
performance when due (whether at maturity, by declaration, acceleration or
otherwise) of all Obligations, including, without limitation, all extensions,
modifications, renewals thereof and substitutions therefor, whether absolute or
contingent, direct or indirect, matured or unmatured, sole, joint or several, of
any nature whatsoever, without regard to the validity, enforceability or
regularity thereof including, without limitation, continuing interest thereon in
accordance with the terms thereof and all expenses (including any reasonable
costs of legal expenses) incurred by the Administrative Agent or any Bank in
enforcing any rights with regard to or collecting against the Guarantor under
this Guaranty and Suretyship Agreement (this "Agreement") (hereinafter
collectively referred to as the "Debtor Liabilities"), whether or not such
Debtor Liabilities or any portion thereof shall hereafter be released or
discharged or is for any reason invalid or unenforceable (capitalized terms used
in this Agreement that are defined in the Credit Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Agreement);


2.             Assents to all agreements made or to be made between the
Administrative Agent or any Bank and any other Person(s) liable, either
absolutely or contingently, on any of the Debtor Liabilities, including any and
all such agreements made by the Debtor and any co-maker, endorser, pledgor,
surety or guarantor (any such Person being hereinafter referred to as an
"Obligor"), and further agree that the Guarantor's liability hereunder shall not
be reduced or diminished by such agreements in any way;


3.             Consents and agrees that its obligations and liabilities
hereunder shall in no way be reduced, limited, waived or released if any other
Person or Persons is presently or in the future becomes a surety or guarantor in
regard to the Debtor Liabilities or any other liabilities among the Debtor, the
Administrative Agent and the Banks;

 
 

--------------------------------------------------------------------------------

 

4.             Consents that the Administrative Agent and the Banks may, at
their option, without in any way affecting the Guarantor's liability
hereunder:  (i) exchange, surrender or release any or all collateral security of
any endorsement, guaranty or surety held by the Administrative Agent or the
Banks for any of the Debtor Liabilities; (ii) renew, extend, modify, supplement,
amend, release, alter or compromise the terms of any or all of the Debtor
Liabilities in accordance with the terms of the Credit Agreement; and (iii)
waive or fail to perfect the Administrative Agent's and the Banks' rights or
remedies against the Debtor or the collateral security for any of the Debtor
Liabilities; and


CONTINUING GUARANTOR.  This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of the Debtor), all Debtor
Liabilities and all other amounts payable under the Loan Documents have been
paid and performed in full, and all Commitments have terminated.  Without
limiting the generality of the foregoing, the Guarantor hereby irrevocably
waives any right to terminate or revoke this Agreement.


EXTENT OF GUARANTOR'S LIABILITY.  This Agreement shall be and is intended to be
an absolute and unconditional guaranty and suretyship for the aggregate of the
Debtor Liabilities.  The obligations of the Guarantor under this Agreement, when
construed collectively with the obligations of (i) Capital Retail Systems, Inc.,
an Ohio corporation ("CRS"), C.S. Ross Company, an Ohio corporation ("CSR"), CSC
Distribution, Inc., an Alabama corporation ("CSC"), Mac Frugal's Bargains .
Close-outs, Inc., a Delaware corporation ("MAC"), PNS Stores, Inc., a California
corporation ("PNS"), West Coast Liquidators, Inc., a California corporation
("WCL"), Consolidated Property Holdings, Inc., a Nevada corporation ("CPH"),
Closeout Distribution, Inc., a Pennsylvania corporation ("CD"), Midwestern Home
Products, Inc., a Delaware corporation ("MHP"), Industrial Products of New
England, Inc., a Maine corporation ("IPNE"), Tool and Supply Company of New
England, Inc., a Delaware corporation ("TSC"), Durant DC, LLC, a Delaware
limited liability company ("Durant"), Sonoran LLC, a Delaware limited liability
company ("Sonoran"), Sahara LLC, a Delaware limited liability company
("Sahara"), BLSI Property, LLC, a Delaware limited liability company ("BLSI"),
Great Basin LLC, a Delaware limited liability company ("GB"), Big Lots Online
LLC, an Ohio limited liability company ("BLO"), and Big Lots F&S, Inc., an Ohio
corporation ("F&S") (CRS, CSR, CSC, MAC, PNS, WCL, CPH, CD, MHP, IPNE, TSC,
Durant, Sonoran, Sahara, BLSI, GB, BLO and F&S are collectively, the "Subsidiary
Guarantors") under the Guaranty and Suretyship Agreement, dated of even date
herewith, made by the Subsidiary Guarantors for the benefit of the
Administrative Agent and the Banks, and (ii) any other Person that becomes a
Guarantor in accordance with the terms of the Credit Agreement, are intended to
be the joint and several obligations of the Guarantor, Subsidiary Guarantors and
such other Persons that become Guarantors under the Credit Agreement, and this
Agreement, when construed in connection with such other Guaranty and Suretyship
Agreements, is intended to be an absolute and unconditional guaranty and
suretyship for the aggregate of the Debtor Liabilities.


UNCONDITIONAL LIABILITY.  The Guarantor's liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of:  (i) any failure of the Administrative Agent or any Bank to
obtain, retain, preserve, perfect or enforce any rights against any Person
(including without limitation, any Obligor) or in any property securing any or
all of the Debtor Liabilities; (ii) the invalidity or irregularity of any such
rights that the Administrative Agent and the Banks may attempt to obtain; (iii)
any delay in enforcing or any failure to enforce such rights, even if such
rights are thereby lost; (iv) any delay in making demand on any Obligor for
payment or performance of any or all of the Debtor Liabilities; or (v) from time
to time, the payment in full and subsequent incurring of any Debtor Liabilities.

 
 

--------------------------------------------------------------------------------

 

WAIVER.  The Guarantor hereby waives all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof.  The Guarantor hereby
consents to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantor will remain fully
liable hereunder notwithstanding any or all of the foregoing.  The granting of
an express written release of the Guarantor's liability hereunder or any other
Obligor's liability shall be effective only with respect to the liability
hereunder of the Guarantor or Obligor who is specifically so expressly released
but shall in no way affect the liability hereunder of any other Guarantor or any
Obligor not so expressly released.  The dissolution of the Guarantor or any
other Obligor shall in no way affect the liability hereunder or that of any
other Obligor.  The Guarantor hereby expressly waives:  (i) notices of
acceptance hereof; (ii) any presentment, demand, protest, notice of default in
connection with the Debtor Liabilities, dishonor or notice of dishonor; (iii)
any right of indemnification; and (iv) any defense arising by reason of any
disability or other defense whatsoever to the liability of the Debtor, or any
other circumstance which might otherwise constitute a defense available to, or
in discharge of, the Guarantor with respect to its obligations hereunder.


No payment by the Guarantor shall entitle any Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any of the rights of
the Administrative Agent and the Banks, including rights to any payment made on
account of the Debtor Liabilities, regardless of the source of such payment,
until all of the Debtor's obligations to the Administrative Agent and the Banks
under the Credit Agreement and the other Loan Documents are satisfied in full
and the Commitments are terminated.  The Guarantor hereby waives any benefit of
and any right to participate in any collateral security now or hereafter held by
the Administrative Agent and the Banks or any failure or refusal by the
Administrative Agent and the Banks to perfect an interest in any collateral
security.


BANKRUPTCY OF THE DEBTOR.  Neither the Guarantor's obligations to make payment
in accordance with the terms of this Agreement nor any remedy for the
enforcement hereof shall be impaired, modified, changed, released or limited in
any manner whatsoever by the Debtor's bankruptcy or by any impairment,
modification, change, release or limitation of (i) the liability of the Debtor,
any Person assuming the obligations of the Debtor under the Credit Agreement or
any of the other Loan Documents or the Debtor's estate in bankruptcy or (ii) any
remedy for the enforcement of the Debtor Liabilities, either of which result
from the operation of any present or further provision of any bankruptcy act,
Law or equitable cause or from the decision of any court.  The Guarantor agrees
that to the extent that the Debtor or any other Obligor makes a payment or
payments to the Administrative Agent or any Bank, which payment or payments or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be paid to a trustee, receiver or any
other Person under any bankruptcy act, Law or equitable cause, then to the
extent of such payment, the Debtor Liabilities or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.

 
 

--------------------------------------------------------------------------------

 

PAYMENT OF COSTS.  In addition to all other liabilities of the Guarantor
hereunder, the Guarantor also agrees to pay to the Administrative Agent on
demand all reasonable costs and expenses (including reasonable attorneys' fees
and legal expenses) which may be incurred in the enforcement or collection of
the liabilities of the Guarantor hereunder.


PRIMARY LIABILITY OF THE GUARANTOR.  The Guarantor agrees that this Agreement
may be enforced by the Administrative Agent and the Banks without the necessity
at any time of resorting to or exhausting any other security or collateral and
without the necessity at any time of having recourse to the Credit Agreement and
the other Loan Documents, or any collateral now or hereafter securing the Debtor
Liabilities or otherwise, and the Guarantor hereby waives the right to require
the Administrative Agent and the Banks to proceed against any other Obligor or
to require the Administrative Agent and the Banks to pursue any other remedy or
enforce any other right.  The Guarantor further agrees that nothing contained
herein shall prevent the Administrative Agent and the Banks from suing on the
Credit Agreement and the other Loan Documents, or any of them, or foreclosing
their Lien, if any, on any collateral hereafter securing the Debtor Liabilities
or from exercising any other rights available under the Credit Agreement and the
other Loan Documents, or any other instrument of security if neither the Debtor
nor the Guarantor timely satisfies the Debtor Liabilities thereunder, and the
exercise of any of the aforesaid rights and the completion of any foreclosure
proceedings shall not constitute a discharge of any of the obligations of the
Guarantor thereunder; it being the purpose and intent of the Guarantor that the
obligations of the Guarantor hereunder shall be absolute, independent and
unconditional.  Neither the obligations of the Guarantor under this Agreement
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Debtor or by reason of the
bankruptcy or insolvency of the Debtor.  If acceleration of the time for payment
of any amount payable by the Debtor is stayed upon the insolvency or bankruptcy
of the Debtor, amounts otherwise subject to acceleration under the terms of the
Credit Agreement and the other Loan Documents including, without limitation,
interest at the rates set forth in the Credit Agreement occurring after the date
of such bankruptcy or insolvency, shall nonetheless be payable by the Guarantor
hereunder forthwith on demand by the Administrative Agent.  The Guarantor
acknowledges that the term "Debtor Liabilities" as used herein includes any
payments made by the Debtor to the Administrative Agent or the Banks and
subsequently recovered by the Debtor or a trustee for the Debtor pursuant to
bankruptcy or insolvency proceedings.


ACCELERATION OF THE GUARANTOR'S LIABILITIES.  Upon the occurrence of any of the
following events, all of the Debtor Liabilities, at the Administrative Agent's
and the Banks' option, shall be deemed to be forthwith due and payable for the
purposes of this Agreement and for determining the liability of the Guarantor
hereunder, whether or not the Administrative Agent and the Banks have any such
rights against any other Obligor, and whether or not the Administrative Agent
and the Banks elect to exercise any rights or remedies against any other Person
or property including, without limitation, any other Obligor:  (i) the failure
of the Guarantor to perform any covenant or obligation hereunder; (ii) the
occurrence of an Event of Default under the Credit Agreement which has not been
cured; (iii) except as otherwise permitted pursuant to the terms of the Credit
Agreement, the sale of all or substantially all of the assets, or change in
ownership, or the dissolution, merger, consolidation or reorganization of the
Guarantor, (iv) any information or signature heretofore or hereafter furnished
to the Administrative Agent or any Bank by the Guarantor, or delivered to the
Administrative Agent or any Bank by an Obligor in connection with any of the
Debtor Liabilities, is materially false or incorrect at the time when made; or
(v) the failure of the Guarantor or any Obligor to furnish the Administrative
Agent and the Banks such financial and other information as required by the Loan
Documents.

 
 

--------------------------------------------------------------------------------

 

RIGHTS OF THE GUARANTOR.  All rights and remedies of the Guarantor against the
Debtor or any property of the Debtor or any collateral security for any of the
Debtor Liabilities, whether arising by promissory note, subrogation, security
agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Administrative Agent and the Banks of all
Debtor Liabilities and to the priority of the Administrative Agent and the Banks
in any property of the Debtor and any collateral security for any of the Debtor
Liabilities.  Any amount which may have been paid to the Guarantor on account of
any indebtedness of the Debtor to the Guarantor, or on account of any
subrogation or other rights of the Guarantor against the Debtor, when all of the
Debtor Liabilities shall not have been indefeasibly paid in full, shall be held
by the undersigned in trust for the benefit of the Banks and shall forthwith be
paid to the Administrative Agent to be credited and applied upon the Debtor
Liabilities, whether matured or unmatured.


NOTICE TO THE ADMINISTRATIVE AGENT AND THE BANKS BY THE GUARANTOR.  Any notice
to the Administrative Agent or the Banks by the Guarantor pursuant to the
provisions hereof shall be sent, and shall be effective, in accordance with
Section 10.6 of the Credit Agreement, to:



 
PNC Bank, National Association
 
One PNC Place
 
249 Fifth Avenue
 
Pittsburgh, PA 15222
 
Attention:  Richard C. Munsick



Notice by the Guarantor shall not, in any way, reduce, diminish or release the
liability of any other Obligor.  In the event that this Agreement is preceded or
followed by any other guaranty or surety agreement(s) regarding the Debtor or
any other Person, all rights granted to the Administrative Agent and the Banks
in such agreement(s) shall be deemed to be cumulative and this Agreement shall
not, in such event, be deemed to be cancelled, superseded, terminated or in any
way limited.


MISCELLANEOUS.  This Agreement shall be binding upon the Guarantor and the
Guarantor' successors, assigns and other legal representatives, and shall inure
to the benefit of the Administrative Agent and the Banks, their respective
endorsers, successors and assigns forever.  If any provision of this Agreement
shall for any reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.  All matters arising hereunder shall be governed by the Laws
of the State of Ohio without regard to the conflicts of laws thereof, and the
parties hereto agree to the jurisdiction and venue of the Court of Common Pleas
of Franklin County, Ohio and the United States District Court for the Southern
District of Ohio with respect to any suit arising in connection herewith.

 
 

--------------------------------------------------------------------------------

 

WAIVER OF TRIAL BY JURY.  THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY,
AND IT WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.




[INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Guarantor, intending to be legally bound,
has executed and delivered this Agreement on the day and year first above
written.


ATTEST:
 
BIG LOTS, INC.
                   
By:
   
By:
 
Name:  Chadwick P. Reynolds
 
Name:  Jared A. Poff
Title:  Vice President, Deputy General Counsel and Assistant Corporate Secretary
 
Title:  Vice President, Treasurer


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(G)(2)(B)




FORM OF
GUARANTY AND SURETYSHIP AGREEMENT


IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association ("PNC") and various other financial institutions from time to time
(PNC and such other financial institutions are each a "Bank" and collectively,
the "Banks"), pursuant to that certain Credit Agreement, dated of even date
herewith, by and among Big Lots Stores, Inc., an Ohio corporation (the
"Debtor"), the Banks, the guarantors party thereto, Wells Fargo Bank, National
Association, as syndication agent for the Banks, PNC, as administrative agent
for the Banks (in such capacity, the "Administrative Agent") (as may be amended,
modified, restated or supplemented from time to time, the "Credit Agreement"),
intending to be legally bound hereby, and to induce the Banks to maintain or
extend credit to the Debtor, Capital Retail Systems, Inc., an Ohio corporation
("CRS"), C.S. Ross Company, an Ohio corporation ("CSR"), CSC Distribution, Inc.,
an Alabama corporation ("CSC"), Mac Frugal's Bargains•Close-outs, Inc., a
Delaware corporation ("MAC"), PNS Stores, Inc., a California corporation
("PNS"), West Coast Liquidators, Inc., a California corporation ("WCL"),
Consolidated Property Holdings, Inc., a Nevada corporation ("CPH"), Closeout
Distribution, Inc., a Pennsylvania corporation ("CD"), Midwestern Home Products,
Inc., a Delaware corporation ("MHP"), Industrial Products of New England, Inc.,
a Maine corporation ("IPNE"), Tool and Supply Company of New England, Inc., a
Delaware corporation ("TSC"), Durant DC, LLC, a Delaware limited liability
company ("Durant"), Sonoran LLC, a Delaware limited liability company
("Sonoran"), Sahara LLC, a Delaware limited liability company ("Sahara"), BLSI
Property, LLC, a Delaware limited liability company ("BLSI"), Great Basin LLC, a
Delaware limited liability company ("GB"), Big Lots Online LLC, an Ohio limited
liability company ("BLO"), and Big Lots F&S, Inc., an Ohio corporation ("F&S")
(CRS, CSR, CSC, MAC, PNS, WCL, CPH, CD, MHP, IPNE, TSC, Durant, Sonoran, Sahara,
BLSI, GB, BLO and F&S are each a "Guarantor" and collectively, the
"Guarantors"), this 28th day of April, 2009, hereby jointly and severally with
each of the other Guarantors (as defined in the Credit Agreement):


1.             Become absolute and unconditional guarantors and sureties as
though they were a primary obligor to the Administrative Agent and the Banks,
their respective successors, endorsees and assigns, for the prompt payment and
performance when due (whether at maturity, by declaration, acceleration or
otherwise) of all Obligations, including, without limitation, all extensions,
modifications, renewals thereof and substitutions therefor, whether absolute or
contingent, direct or indirect, matured or unmatured, sole, joint or several, of
any nature whatsoever, without regard to the validity, enforceability or
regularity thereof including, without limitation, continuing interest thereon in
accordance with the terms thereof and all expenses (including any reasonable
costs of legal expenses) incurred by the Administrative Agent or any Bank in
enforcing any rights with regard to or collecting against any Guarantor under
this Guaranty and Suretyship Agreement (this "Agreement") (hereinafter
collectively referred to as the "Debtor Liabilities"), whether or not such
Debtor Liabilities or any portion thereof shall hereafter be released or
discharged or is for any reason invalid or unenforceable (capitalized terms used
in this Agreement that are defined in the Credit Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Agreement);

 
 

--------------------------------------------------------------------------------

 

2.             Assent to all agreements made or to be made between the
Administrative Agent or any Bank and any other Person(s) liable, either
absolutely or contingently, on any of the Debtor Liabilities, including any and
all such agreements made by the Debtor and any co-maker, endorser, pledgor,
surety or guarantor (any such Person being hereinafter referred to as an
"Obligor"), and further agree that the Guarantors' liability hereunder shall not
be reduced or diminished by such agreements in any way;


3.             Consent and agree that their obligations and liabilities
hereunder shall in no way be reduced, limited, waived or released if any other
Person or Persons is presently or in the future becomes a surety or guarantor in
regard to the Debtor Liabilities or any other liabilities among the Debtor, the
Administrative Agent and the Banks;


4.             Consent that the Administrative Agent and the Banks may, at their
option, without in any way affecting the Guarantors' liability hereunder:  (i)
exchange, surrender or release any or all collateral security of any
endorsement, guaranty or surety held by the Administrative Agent or the Banks
for any of the Debtor Liabilities; (ii) renew, extend, modify, supplement,
amend, release, alter or compromise the terms of any or all of the Debtor
Liabilities in accordance with the terms of the Credit Agreement; and (iii)
waive or fail to perfect the Administrative Agent's and the Banks' rights or
remedies against the Debtor or the collateral security for any of the Debtor
Liabilities; and


CONTINUING GUARANTORS.  This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of the Debtor), all Debtor
Liabilities and all other amounts payable under the Loan Documents have been
paid and performed in full, and all Commitments have terminated.  Without
limiting the generality of the foregoing, the Guarantors hereby irrevocably
waive any right to terminate or revoke this Agreement.


EXTENT OF GUARANTORS' LIABILITY.  This Agreement shall be and is intended to be
an absolute and unconditional guaranty and suretyship for the aggregate of the
Debtor Liabilities; provided, however, that the Guarantors' total liability
hereunder shall be limited as set forth below.  The obligations of the
Guarantors under this Agreement, when construed collectively with the
obligations of (i) Big Lots, Inc., an Ohio corporation (the "Parent Guarantor")
under that certain Guaranty and Suretyship Agreement, dated of even date
herewith, made by the Parent Guarantor for the benefit of the Administrative
Agent and the Banks, and (ii) any other Person that becomes a Guarantor in
accordance with the terms of the Credit Agreement, are intended to be the joint
and several obligations of the Guarantors, the Parent Guarantor and such other
Persons that become Guarantors under the Credit Agreement, and this Agreement,
when construed in connection with such other Guaranty and Suretyship Agreements,
is intended to be an absolute and unconditional guaranty and suretyship for the
aggregate of the Debtor Liabilities.


Subject to the remainder of this paragraph, but otherwise notwithstanding
anything to the contrary contained in this Agreement, the maximum liability of
each Guarantor under this Agreement shall not exceed the sum of (i) that portion
of the Debtor Liabilities, the proceeds of which are used by the Debtor to make
Valuable Transfers (as hereinafter defined) to such Guarantor, plus (ii)
ninety-five percent (95%) of the Adjusted Net Worth (as hereinafter defined),
but only to the extent that Adjusted Net Worth is a positive number, of such
Guarantor at the date of this Agreement.  For purposes of this paragraph:

 
 

--------------------------------------------------------------------------------

 

"Adjusted Net Worth" shall mean, as of any date of determination thereof, the
excess of (i) the amount of the fair saleable value of the assets of such
Guarantor as of the date of such determination, determined in accordance with
applicable federal and state Laws governing determinations of insolvency of
debtors, over (ii) the amount of all liabilities of such Guarantor, contingent
or otherwise, as of the date of such determination, determined on the basis
provided in the preceding clause (i), in all events prior to giving effect to
Valuable Transfers.


"Valuable Transfers" shall mean (a) all loans, advances, other credit
accommodations, or capital contributions made to such Guarantor with proceeds of
the Loans, (b) the amount of Letters of Credit Outstanding with respect to
Letters of Credit issued to support the obligations or Indebtedness of such
Guarantor, (c) all debt securities or other obligations or Indebtedness of such
Guarantor acquired from such Guarantor or retired, redeemed, purchased or
acquired by such Guarantor with proceeds of any Loans or any Letters of Credit
issued to support the obligations or indebtedness of such Guarantor, (d) all
equity securities of such Guarantor acquired from such Guarantor with the
proceeds of any Loans or of any drawings on Letters of Credit issued to support
the obligations of such Guarantor, (e) the fair market value of all property
acquired with proceeds of the Loans or of any drawings on Letters of Credit
issued to support the obligations or Indebtedness of such Guarantor and
transferred to such Guarantor, (f) the interest on and the fees in respect of
the Loans, the proceeds of which are used to make such a Valuable Transfer, and
(g) the value of any quantifiable economic benefits not included in clauses (a)
through (f) above, but includable in accordance with applicable federal and
state Laws governing determinations of the insolvency of debtors, accruing to
such Guarantor as a result of the Loans or the Letters of Credit Outstanding.


The Guarantors agree that the Debtor Liabilities may at any time and from time
to time exceed the maximum liability of the Guarantors hereunder without
impairing this Agreement or affecting the rights and remedies of the
Administrative Agent and the Banks hereunder.  No payment or payments made by
the Debtor, the Guarantors, the Parent Guarantor or any other Person or received
or collected by the Administrative Agent or any Bank from the Debtor, the Parent
Guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Debtor Liabilities shall be deemed to modify,
reduce, release or otherwise affect the liability of the Guarantors under this
Agreement and the Guarantors shall, notwithstanding any such payment or payments
(other than payments made to the Administrative Agent or any Bank by the
Guarantors or payments received or collected by the Administrative Agent or any
Bank from the Guarantors), remain liable for the Debtor Liabilities up to the
maximum liability amount of the Guarantors set forth in this paragraph until the
Debtor Liabilities are indefeasibly paid in full in cash, each Bank's obligation
to make Loans is terminated according to the terms of the Credit Agreement, all
Letters of Credit have either expired or have been cancelled and all Hedge
Agreements with respect to any Bank-Provided Hedge have either expired or have
been terminated; provided, however, that, anything herein to the contrary
notwithstanding, in no event shall the Guarantors' liability under this
paragraph exceed the maximum amount that, after giving effect to the incurring
of the obligations hereunder and to any rights to contribution of the Guarantors
from the Debtor and other affiliates of the Debtor, would not render the
Administrative Agent's and the Banks' right to payment hereunder void, voidable
or avoidable under any applicable fraudulent transfer law; and further provided
that if a greater amount of the Debtor Liabilities than the maximum liability
set forth in this paragraph could be repaid by the Guarantors as a result of an
increase in any Guarantor's Adjusted Net Worth subsequent to the date of this
Agreement, without rendering the Administrative Agent's and the Banks' right to
payment hereunder void, voidable or avoidable under any applicable fraudulent
transfer law, then the amount of such Guarantor's maximum liability calculated
in the first sentence of this paragraph shall be calculated based upon such
Guarantor's Adjusted Net Worth on such later date, rather than the date of
execution of this Agreement.

 
 

--------------------------------------------------------------------------------

 

UNCONDITIONAL LIABILITY.  The Guarantors' liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of:  (i) any failure of the Administrative Agent or any Bank to
obtain, retain, preserve, perfect or enforce any rights against any Person
(including without limitation, any Obligor) or in any property securing any or
all of the Debtor Liabilities; (ii) the invalidity or irregularity of any such
rights that the Administrative Agent and the Banks may attempt to obtain; (iii)
any delay in enforcing or any failure to enforce such rights, even if such
rights are thereby lost; (iv) any delay in making demand on any Obligor for
payment or performance of any or all of the Debtor Liabilities; or (v) from time
to time, the payment in full and subsequent incurring of any Debtor Liabilities.


WAIVER.  The Guarantors hereby waive all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof.  The Guarantors hereby
consent to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantors will remain
fully liable hereunder notwithstanding any or all of the foregoing.  The
granting of an express written release of any Guarantor's liability hereunder or
any other Obligor's liability shall be effective only with respect to the
liability hereunder of such Guarantor or Obligor who is specifically so
expressly released but shall in no way affect the liability hereunder of any
other Guarantor or any Obligor not so expressly released.  The dissolution of
any Guarantor or any other Obligor shall in no way affect the liability
hereunder or that of any other Obligor.  Each Guarantor hereby expressly
waives:  (i) notices of acceptance hereof; (ii) any presentment, demand,
protest, notice of default in connection with the Debtor Liabilities, dishonor
or notice of dishonor; (iii) any right of indemnification; and (iv) any defense
arising by reason of any disability or other defense whatsoever to the liability
of the Debtor, or any other circumstance which might otherwise constitute a
defense available to, or in discharge of, such Guarantor with respect to its
obligations hereunder.


No payment by any Guarantor shall entitle any Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any of the rights of
the Administrative Agent and the Banks, including rights to any payment made on
account of the Debtor Liabilities, regardless of the source of such payment,
until all of the Debtor's obligations to the Administrative Agent and the Banks
under the Credit Agreement and the other Loan Documents are satisfied in full
and the Commitments are terminated.  The Guarantors hereby waive any benefit of
and any right to participate in any collateral security now or hereafter held by
the Administrative Agent and the Banks or any failure or refusal by the
Administrative Agent and the Banks to perfect an interest in any collateral
security.

 
 

--------------------------------------------------------------------------------

 

BANKRUPTCY OF THE DEBTOR.  Neither the Guarantors' obligations to make payment
in accordance with the terms of this Agreement nor any remedy for the
enforcement hereof shall be impaired, modified, changed, released or limited in
any manner whatsoever by the Debtor's bankruptcy or by any impairment,
modification, change, release or limitation of (i) the liability of the Debtor,
any Person assuming the obligations of the Debtor under the Credit Agreement or
any of the other Loan Documents or the Debtor's estate in bankruptcy or (ii) any
remedy for the enforcement of the Debtor Liabilities, either of which result
from the operation of any present or further provision of any bankruptcy act,
Law or equitable cause or from the decision of any court.  The Guarantors agree
that to the extent that the Debtor or any other Obligor makes a payment or
payments to the Administrative Agent or any Bank, which payment or payments or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be paid to a trustee, receiver or any
other Person under any bankruptcy act, Law or equitable cause, then to the
extent of such payment, the Debtor Liabilities or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.


PAYMENT OF COSTS.  In addition to all other liabilities of the Guarantors
hereunder, the Guarantors also agree to pay to the Administrative Agent on
demand all reasonable costs and expenses (including reasonable attorneys' fees
and legal expenses) which may be incurred in the enforcement or collection of
the liabilities of the Guarantors hereunder.


PRIMARY LIABILITY OF THE GUARANTORS.  The Guarantors agree that this Agreement
may be enforced by the Administrative Agent and the Banks without the necessity
at any time of resorting to or exhausting any other security or collateral and
without the necessity at any time of having recourse to the Credit Agreement and
the other Loan Documents, or any collateral now or hereafter securing the Debtor
Liabilities or otherwise, and the Guarantors hereby waive the right to require
the Administrative Agent and the Banks to proceed against any other Obligor or
to require the Administrative Agent and the Banks to pursue any other remedy or
enforce any other right.  The Guarantors further agree that nothing contained
herein shall prevent the Administrative Agent and the Banks from suing on the
Credit Agreement and the other Loan Documents, or any of them, or foreclosing
their Lien, if any, on any collateral hereafter securing the Debtor Liabilities
or from exercising any other rights available under the Credit Agreement and the
other Loan Documents, or any other instrument of security if neither the Debtor
nor the Guarantors timely satisfy the Debtor Liabilities thereunder, and the
exercise of any of the aforesaid rights and the completion of any foreclosure
proceedings shall not constitute a discharge of any of the obligations of the
Guarantors thereunder; it being the purpose and intent of the Guarantors that
the obligations of the Guarantors hereunder shall be absolute, independent and
unconditional.  Neither the obligations of the Guarantors under this Agreement
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Debtor or by reason of the
bankruptcy or insolvency of the Debtor.  If acceleration of the time for payment
of any amount payable by the Debtor is stayed upon the insolvency or bankruptcy
of the Debtor, amounts otherwise subject to acceleration under the terms of the
Credit Agreement and the other Loan Documents including, without limitation,
interest at the rates set forth in the Credit Agreement occurring after the date
of such bankruptcy or insolvency, shall nonetheless be payable by the Guarantors
hereunder forthwith on demand by the Administrative Agent.  The Guarantors
acknowledge that the term "Debtor Liabilities" as used herein includes any
payments made by the Debtor to the Administrative Agent or the Banks and
subsequently recovered by the Debtor or a trustee for the Debtor pursuant to
bankruptcy or insolvency proceedings.

 
 

--------------------------------------------------------------------------------

 

ACCELERATION OF THE GUARANTORS' LIABILITIES.  Upon the occurrence of any of the
following events, all of the Debtor Liabilities, at the Administrative Agent's
and the Banks' option, shall be deemed to be forthwith due and payable for the
purposes of this Agreement and for determining the liability of the Guarantors
hereunder, whether or not the Administrative Agent and the Banks have any such
rights against any other Obligor, and whether or not the Administrative Agent
and the Banks elect to exercise any rights or remedies against any other Person
or property including, without limitation, any other Obligor:  (i) the failure
of any Guarantor to perform any covenant or obligation hereunder; (ii) the
occurrence of an Event of Default under the Credit Agreement which has not been
cured; (iii) except as otherwise permitted pursuant to the terms of the Credit
Agreement, the sale of all or substantially all of the assets, or change in
ownership, or the dissolution, merger, consolidation or reorganization of any
Guarantor; (iv) any information or signature heretofore or hereafter furnished
to the Administrative Agent or any Bank by any Guarantor, or delivered to the
Administrative Agent or any Bank by an Obligor in connection with any of the
Debtor Liabilities, is materially false or incorrect at the time when made; or
(v) the failure of any Guarantor or any Obligor to furnish the Administrative
Agent and the Banks such financial and other information as required by the Loan
Documents.


RIGHTS OF THE GUARANTORS.  All rights and remedies of the Guarantors against the
Debtor or any property of the Debtor or any collateral security for any of the
Debtor Liabilities, whether arising by promissory note, subrogation, security
agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Administrative Agent and the Banks of all
Debtor Liabilities and to the priority of the Administrative Agent and the Banks
in any property of the Debtor and any collateral security for any of the Debtor
Liabilities.  Any amount which may have been paid to the Guarantors on account
of any indebtedness of the Debtor to the Guarantors, or on account of any
subrogation or other rights of the Guarantors against the Debtor, when all of
the Debtor Liabilities shall not have been indefeasibly paid in full, shall be
held by the undersigned in trust for the benefit of the Banks and shall
forthwith be paid to the Administrative Agent to be credited and applied upon
the Debtor Liabilities, whether matured or unmatured.


NOTICE TO THE ADMINISTRATIVE AGENT AND THE BANKS BY THE GUARANTORS.  Any notice
to the Administrative Agent or the Banks by the Guarantors pursuant to the
provisions hereof shall be sent, and shall be effective, in accordance with
Section 10.6 of the Credit Agreement, to:

 
 

--------------------------------------------------------------------------------

 
 

 
PNC Bank, National Association
 
One PNC Place
 
249 Fifth Avenue
 
Pittsburgh, PA 15222
 
Attention:  Richard C. Munsick



Notice by a Guarantor shall not, in any way, reduce, diminish or release the
liability of any other Obligor.  In the event that this Agreement is preceded or
followed by any other guaranty or surety agreement(s) regarding the Debtor or
any other Person, all rights granted to the Administrative Agent and the Banks
in such agreement(s) shall be deemed to be cumulative and this Agreement shall
not, in such event, be deemed to be cancelled, superseded, terminated or in any
way limited.


COUNTERPARTS.  This Agreement may be signed in any number of counterpart copies
and by the parties hereto on separate counterparts, but all such copies shall
constitute one and the same instrument.  Delivery of an executed counterpart of
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart.  Any party so executing this
Agreement by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.


MISCELLANEOUS.  This Agreement shall be binding upon the Guarantors and the
Guarantors' successors, assigns and other legal representatives, and shall inure
to the benefit of the Administrative Agent and the Banks, their respective
endorsers, successors and assigns forever.  If any provision of this Agreement
shall for any reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.  All matters arising hereunder shall be governed by the Laws
of the State of Ohio without regard to the conflicts of laws thereof, and the
parties hereto agree to the jurisdiction and venue of the Court of Common Pleas
of Franklin County, Ohio and the United States District Court for the Southern
District of Ohio with respect to any suit arising in connection herewith.


WAIVER OF TRIAL BY JURY.  THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND
THEY WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.






[INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Guarantors, intending to be legally bound,
have executed and delivered this Agreement on the day and year first above
written.


ATTEST:
 
CAPITAL RETAIL SYSTEMS, INC.
     
C.S. ROSS COMPANY
     
CSC DISTRIBUTION, INC.
     
MAC FRUGAL'S BARGAINS·CLOSE-OUTS, INC.
     
PNS STORES, INC.
     
WEST COAST LIQUIDATORS, INC.
     
CLOSEOUT DISTRIBUTION, INC.
     
MIDWESTERN HOME PRODUCTS, INC.
     
INDUSTRIAL PRODUCTS OF NEW ENGLAND, INC.
     
TOOL AND SUPPLY COMPANY OF NEW ENGLAND, INC.
     
DURANT DC, LLC
     
SONORAN LLC
     
SAHARA LLC
     
BLSI PROPERTY, LLC
     
GREAT BASIN LLC
     
BIG LOTS ONLINE LLC
     
BIG LOTS F&S, INC.
                   
By:
   
By:
 
Name:  Chadwick P. Reynolds
 
Name:  Jared A. Poff
Title:  Vice President, Deputy General Counsel and Assistant Corporate Secretary
 
Title:  Vice President, Treasurer
                   
WITNESS:
   
CONSOLIDATED PROPERTY HOLDINGS, INC.
                         
By:
 
Chadwick P. Reynolds
 
Name:  Charles W. Haubiel II
     
Title:  President and Secretary


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1.1(I)


FORM OF
INTERCOMPANY SUBORDINATION AGREEMENT


THIS INTERCOMPANY SUBORDINATION AGREEMENT (the "Agreement") is dated April 28,
2009 and is made by and among the entities listed on the signature page hereto
(or subsequently joining this Agreement) (each being individually referred to
herein as a "Loan Party" and collectively as the "Loan Parties") for the benefit
of PNC Bank, National Association, as administrative agent (in such capacity,
the "Administrative Agent"), for the Banks (as hereinafter defined).


WITNESSETH THAT:


WHEREAS, each capitalized term used herein shall, unless otherwise defined
herein, have the meaning specified in the Credit Agreement, dated of even date
herewith (as may be amended, modified, restated or supplemented from time to
time, the "Credit Agreement"), by and among Big Lots Stores, Inc., an Ohio
corporation (the "Borrower"), the Guarantors party thereto, the Banks party
thereto (the "Banks"), Wells Fargo Bank, National Association, as syndication
agent for the Banks, and the Administrative Agent; and


WHEREAS, pursuant to the Credit Agreement and the other Loan Documents, the
Banks intend to make Loans to the Borrower; and


WHEREAS, the Loan Parties other than the Borrower are guarantors of the
obligations of the Borrower under the Credit Agreement pursuant to the Guaranty
Agreements dated of even date herewith; and


WHEREAS, the Loan Parties are or may become indebted to each other (the
Indebtedness of each of the Loan Parties to any other Loan Party, now existing
or hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof are hereinafter collectively referred to as the "Intercompany
Indebtedness") and are permitted to dissolve or merge in accordance with the
terms of the Credit Agreement; and


WHEREAS, the obligations of the Banks to maintain the Commitments and make Loans
to the Borrower from time to time are subject to the condition, among others,
that the Loan Parties subordinate the Intercompany Indebtedness to the
Indebtedness and all other Obligations of the Borrower or any other Loan Party
to the Administrative Agent or the Banks pursuant to the Credit Agreement or the
other Loan Documents (collectively, the "Senior Debt") in the manner set forth
herein.


NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:


1.             Intercompany Indebtedness Subordinated to Senior Debt.  The
recitals set forth above are hereby incorporated by reference.  All Intercompany
Indebtedness shall be subordinate and subject in right of payment to the prior
indefeasible payment in full of all Senior Debt pursuant to the provisions
contained herein.

 
 

--------------------------------------------------------------------------------

 

2.             Payment Over of Proceeds Upon Bankruptcy, Etc.  Upon any
distribution of assets of any Loan Party in connection with (a) any insolvency
or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding in connection therewith,
relative to any such Loan Party or to its creditors, as such, or to its assets,
or (b) any assignment for the benefit of creditors or any marshalling of assets
and liabilities of any such Loan Party (a Loan Party distributing assets as set
forth herein being referred to in such capacity as a "Distributing Loan Party"),
then and in any such event, the Administrative Agent shall be entitled to
receive, for the benefit of the Administrative Agent and the Banks as their
respective interests may appear, indefeasible payment in full of all amounts due
or to become due, if an Event of Default has occurred under the terms of the
Loan Documents or the Senior Debt has been declared due and payable prior to the
date on which it would otherwise have become due and payable, other than
pursuant to Section 4.5.2 of the Credit Agreement (each, a "Triggering Event"),
on or in respect of any and all Senior Debt before the holder of any
Intercompany Indebtedness owed by the Distributing Loan Party is entitled to
receive any payment on account of the principal of or interest on such
Intercompany Indebtedness, and to that end, the Administrative Agent shall be
entitled to receive, for application to the payment of the Senior Debt, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Intercompany
Indebtedness owed by the Distributing Loan Party in any such case, proceeding,
dissolution, liquidation or other winding up event.


If, notwithstanding the foregoing provisions of this Section, after the
occurrence of a Triggering Event, a Loan Party which is owed Intercompany
Indebtedness by a Distributing Loan Party shall have received any payment or
distribution of assets from the Distributing Loan Party of any kind or
character, whether in cash, property or securities, then and in such event such
payment or distribution shall be held in trust for the benefit of the
Administrative Agent and the Banks as their respective interests may appear,
shall be segregated from other funds and property held by such Loan Party, and
shall be forthwith paid over to the Administrative Agent in the same form as so
received (with any necessary endorsement) to be applied (in the case of cash) to
or held as collateral (in the case of noncash property or securities) for the
payment or prepayment of the Senior Debt in accordance with the terms of the
Credit Agreement.


3.             No Commencement of Any Proceeding.  Each Loan Party agrees that,
so long as the Senior Debt shall remain unpaid, it will not commence, or join
with any creditor other than the Banks and the Administrative Agent in
commencing any proceeding referred to in the first paragraph of Section 2
against any other Loan Party which owes it any Intercompany Indebtedness.


4.             No Payment When Senior Debt in Default.  If a Triggering Event
shall have occurred and be continuing, or would result from or exist after
giving effect to a payment with respect to any portion of the Intercompany
Indebtedness, unless the Required Banks shall have consented to or waived the
same, so long as any of the Senior Debt shall remain outstanding, no payment
shall be made by any Loan Party owing such Intercompany Indebtedness on account
of principal or interest on any portion of the Intercompany Indebtedness except
to the extent that the proceeds of such payment are used by the Loan Party
receiving such proceeds to immediately apply the same to the Senior Debt.

 
 

--------------------------------------------------------------------------------

 

If, notwithstanding the foregoing, any Loan Party shall make any payment of the
Intercompany Indebtedness to another Loan Party prohibited by the foregoing
provisions of this Section, such payment shall be paid over and delivered
forthwith to the Administrative Agent, for the benefit of the Administrative
Agent and the Banks as their respective interests may appear.


5.             Payment Permitted if No Default.  Nothing contained in this
Agreement shall prevent any of the Loan Parties, at any time except during the
pendency of any of the conditions described in Sections 2 and 4 hereof, from
making payments at any time of principal of or interest on any portion of the
Intercompany Indebtedness, or the retention thereof by any of the Loan Parties
of any money deposited with them for the payment of or on account of the
principal of or interest on the Intercompany Indebtedness.


6.             Rights of Subrogation.  Each Loan Party agrees that no payment or
distribution to the Administrative Agent or the Banks pursuant to the provisions
of this Agreement shall entitle it to exercise any rights of subrogation in
respect thereof until the Senior Debt shall have been indefeasibly paid in full,
the Commitments shall have terminated and all Letters of Credit have expired,
have been cancelled or have been rolled into a new credit facility.


7.             Instruments Evidencing Intercompany Indebtedness.  Each Loan
Party shall cause each instrument, if any, which now or hereafter evidences all
or a portion of the Intercompany Indebtedness to be conspicuously marked as
follows:


"This instrument is subject to the terms of an Intercompany Subordination
Agreement dated April 28, 2009 in favor of PNC Bank, National Association, as
Administrative Agent for the Banks referred to therein, which Intercompany
Subordination Agreement is incorporated herein by reference.  Notwithstanding
any contrary statement contained in the within instrument, no payment on account
of the principal thereof or interest thereon shall become due or payable except
in accordance with the express terms of said Intercompany Subordination
Agreement."


8.             Agreement Solely to Define Relative Rights.  The purpose of this
Agreement is solely to define the relative rights of the Loan Parties, on the
one hand, and the Administrative Agent and the Banks, on the other
hand.  Nothing contained in this Agreement is intended to or shall impair, as
between any of the Loan Parties and their creditors other than the
Administrative Agent and the Banks, the obligation of the Loan Parties to each
other to pay the principal of and interest on the Intercompany Indebtedness as
and when the same shall become due and payable in accordance with its terms, or
is intended to or shall affect the relative rights among the Loan Parties and
their creditors other than the Administrative Agent and the Banks, nor shall
anything herein prevent any of the Loan Parties from exercising all remedies
otherwise permitted by applicable Law upon default under any agreement pursuant
to which the Intercompany Indebtedness is created, subject to the rights, if
any, under this Agreement of the Administrative Agent and the Banks to receive
cash, property or securities otherwise payable or deliverable with respect to
the Intercompany Indebtedness.

 
 

--------------------------------------------------------------------------------

 

9.             No Implied Waivers of Subordination.  No right of the
Administrative Agent or any Bank to enforce subordination, as herein provided,
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Loan Party or by any act or failure to act by the
Administrative Agent or any Bank, or by any non-compliance by any Loan Party
with the terms, provisions and covenants of any agreement pursuant to which the
Intercompany Indebtedness is created, regardless of any knowledge thereof the
Administrative Agent or any Bank may have or be otherwise charged with.  Each
Loan Party by its acceptance hereof shall agree that, so long as there is Senior
Debt outstanding or Commitments in effect under the Credit Agreement, such Loan
Party shall not agree to sell, assign, pledge, encumber or otherwise dispose of,
or to compromise, the obligations of the other Loan Parties with respect to
their Intercompany Indebtedness, other than by means of payment of such
Intercompany Indebtedness according to its terms or the sale, assignment, pledge
or transfer to another Loan Party, without the prior written consent of the
Administrative Agent.


Without in any way limiting the generality of the foregoing paragraph, to the
extent, if any, permitted by the Credit Agreement, the Administrative Agent or
any of the Banks may, at any time and from time to time, without the consent of
or notice to the Loan Parties except the Borrower to the extent provided in the
Credit Agreement, without incurring responsibility to the Loan Parties and
without impairing or releasing the subordination provided in this Agreement or
the obligations hereunder of the Loan Parties to the Administrative Agent and
the Banks, do any one or more of the following: (i) change the manner, place or
terms of payment, or extend the time of payment, renew or alter the Senior Debt
or otherwise amend or supplement the Senior Debt or the Loan Documents; (ii)
sell, exchange, release or otherwise deal with any property pledged, mortgaged
or otherwise securing the Senior Debt, if any; (iii) release any Person liable
in any manner for the payment or collection of the Senior Debt; and (iv)
exercise or refrain from exercising any rights against any of the Loan Parties
and any other Person.


10.           Additional Subsidiaries.  The Loan Parties covenant and agree that
they shall cause Subsidiaries created or acquired after the date of this
Agreement that are required to join this Agreement pursuant to Section 7.2.8(iv)
of the Credit Agreement, to execute a joinder in the form of Exhibit 1.1(G)(1)
to the Credit Agreement, whereby such Subsidiary joins this Agreement and
subordinates all Indebtedness owed to any such Subsidiary by any of the Loan
Parties or other Subsidiaries hereafter created or acquired to the Senior Debt.


11.           Continuing Force and Effect.  This Agreement shall continue in
force for so long as any portion of the Senior Debt remains unpaid and any
Commitments under the Credit Agreement remain outstanding, it being contemplated
that this Agreement be of a continuing nature.


12.           Modification, Amendments or Waivers.  Any and all agreements
amending or changing any provision of this Agreement or the rights of the
Administrative Agent or the Banks hereunder, and any and all waivers or consents
to Events of Default or other departures from the due performance of the Loan
Parties hereunder, shall be made only by written agreement, waiver or consent
signed by the Administrative Agent, acting on behalf of all the Banks, with the
written consent of the Required Banks, any such agreement, waiver or consent
made with such written consent being effective to bind all the Banks and, with
respect to amendments or changes to any provision of this Agreement, signed by
the Borrower, acting on behalf of the Loan Parties.

 
 

--------------------------------------------------------------------------------

 

13.           Expenses.  The Loan Parties unconditionally and jointly and
severally agree upon demand to pay to the Administrative Agent and the Banks the
amount of any and all reasonable and necessary out-of-pocket costs, expenses and
disbursements for which reimbursement is customarily obtained, including fees
and expenses of counsel, which the Administrative Agent or any of the Banks may
incur in connection with (a) the administration of this Agreement, (b) the
exercise or enforcement of any of the rights of the Administrative Agent or the
Banks hereunder, or (c) the failure by the Loan Parties to perform or observe
any of the provisions hereof.


14.           Severability.  The provisions of this Agreement are intended to be
severable.  If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.


15.           Governing Law.  This Agreement shall be a contract under the
internal Laws of the State of Ohio and for all purposes shall be construed in
accordance with the internal Laws of the State of Ohio without giving effect to
its principles of conflict of laws.


16.           Successors and Assigns.  This Agreement shall inure to the benefit
of the Administrative Agent and the Banks and their respective successors and
assigns, as permitted in the Credit Agreement, and the obligations of the Loan
Parties shall be binding upon their respective successors and assigns.  Except
in connection with a consolidation or merger permitted by Section 7.2.5(i) of
the Credit Agreement, the duties and obligations of the Loan Parties may not be
delegated or transferred by the Loan Parties without the written consent of the
Required Banks and any such delegation or transfer without such consent shall be
null and void.  Except to the extent otherwise required by the context of this
Agreement, the word "Banks" when used herein shall include, without limitation,
any holder of a Note or an assignment of rights therein originally issued to a
Bank under the Credit Agreement, and each such holder of a Note or assignment
shall have the benefits of this Agreement to the same extent as if such holder
had originally been a Bank under the Credit Agreement.


17.           Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.


18.           Attorneys-in-Fact.  Each of the Loan Parties hereby authorizes and
empowers the Administrative Agent, at its election at any time after the
occurrence and continuance of an Event of Default and the acceleration of the
Senior Debt and in the name of either itself, for the benefit of the
Administrative Agent and the Banks as their respective interests may appear, or
in the name of each such Loan Party as is owed Intercompany Indebtedness, to
execute and file proofs and documents and take any other action the
Administrative Agent may deem advisable to completely protect the Administrative
Agent's and the Banks' interests in the Intercompany Indebtedness and their
right of enforcement thereof, and to that end each of the Loan Parties hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
officers, employees and agents, or any of them, with full power of substitution,
as the true and lawful attorney-in-fact and agent of such Loan Party, and with
full power for such Loan Party, and in the name, place and stead of such Loan
Party for the purpose of carrying out the provisions of this Agreement, and
taking any action and executing, delivering, filing and recording any
instruments which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which power of attorney, being given for
security, is coupled with an interest and is irrevocable.  Each Loan Party
hereby ratifies and confirms, and agrees to ratify and confirm, all action taken
by the Administrative Agent, its officers, employees or agents pursuant to the
foregoing power of attorney.

 
 

--------------------------------------------------------------------------------

 

19.           Application of Payments.  In the event any payments are received
by the Administrative Agent under the terms of this Agreement for application to
the Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.


20.           Remedies.  In the event of a breach by any of the Loan Parties in
the performance of any of the terms of this Agreement, the Administrative Agent,
on behalf of the Banks, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Administrative Agent on
behalf of the Banks at law may not fully compensate the Administrative Agent on
behalf of the Banks for the damages they may suffer in the event of a breach
hereof.


21.           Consent to Jurisdiction, Waiver of Jury Trial.  Each of the Loan
Parties hereby irrevocably consents to the non-exclusive jurisdiction of the
Court of Common Pleas of Franklin County, Ohio and the United States District
Court for the Southern District of Ohio, waives personal service of any and all
process upon it and consents that all such service of process be made by
certified or registered mail directed to the Loan Parties at the addresses
referred to in Section 23 hereof and service so made shall be deemed to be
completed upon actual receipt thereof.  Each of the Loan Parties waives any
objection to jurisdiction and venue of any action instituted against it as
provided herein and agrees not to assert any defense based on lack of
jurisdiction or venue, AND EACH OF THE COMPANIES WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT TO THE FULL EXTENT PERMITTED
BY LAW.


22.           Notices.  All notices, statements, requests and demands and other
communications given to or made upon the Loan Parties, the Administrative Agent
or the Banks in accordance with the provisions of this Agreement shall be given
or made as provided in Section 10.6 of the Credit Agreement.


[INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

WITNESS the due execution hereof as of the day and year first above written.


ATTEST:
 
BIG LOTS STORES, INC.
                   
By:
   
By:
 
Name:  Chadwick P. Reynolds
 
Name: Jared A. Poff
Title:  Vice President, Deputy General Counsel and Assistant Corporate Secretary
 
Title: Vice President, Treasurer
         
ATTEST:
 
BIG LOTS, INC.
     
CAPITAL RETAIL SYSTEMS, INC.
     
C.S. ROSS COMPANY
     
CSC DISTRIBUTION, INC.
     
MAC FRUGAL'S BARGAINS·CLOSE-OUTS, INC.
     
PNS STORES, INC.
     
WEST COAST LIQUIDATORS, INC.
     
CLOSEOUT DISTRIBUTION, INC.
     
MIDWESTERN HOME PRODUCTS, INC.
     
INDUSTRIAL PRODUCTS OF NEW ENGLAND, INC.
     
TOOL AND SUPPLY COMPANY OF NEW ENGLAND, INC.
     
DURANT DC, LLC
     
SONORAN LLC
     
SAHARA LLC
     
BLSI PROPERTY, LLC
     
GREAT BASIN LLC
     
BIG LOTS ONLINE LLC
     
BIG LOTS F&S, INC.
                   
By:
   
By:
 
Name:  Chadwick P. Reynolds
 
Name: Jared A. Poff
Title:  Vice President, Deputy General Counsel and Assistant Corporate Secretary
 
Title: Vice President, Treasurer
                   
WITNESS:
 
CONSOLIDATED PROPERTY HOLDINGS, INC.
                         
By:
 
Print Name:  Chadwick P. Reynolds
 
Name:  Charles W. Haubiel II
     
Title:  President and Secretary

 
 

--------------------------------------------------------------------------------